EXHIBIT 10.3

DATED    April 2, 2007

(1) MCGURK GROUP LIMITED

MR P. J. FRAINE

MS J. K. MARTINDALE

MS A.J.CRISP

-and-

(2) SGS PACKAGING EUROPE HOLDINGS LIMITED

-and-

(3) MR P.E. McGURK

MR L. McGURK

MS A.L. AUSTIN

MR J.R. McCARTHY

-and-

(4) MR P.E.MCGURK

- and –

(5) SGS INTERNATIONAL INC.

SHARE SALE AND PURCHASE AGREEMENT

relating to the sale and purchase of the entire issued share capital of Thames
McGurk

Limited

Sandersons

Solicitors

17-19 Parliament Street

Kingston upon Hull

HU1 2BH

MDX 11938 Hull

Main Switchboard: 01482 324662

Fax: 01482 223110

www.sandersonssolicitors.co.uk

 

1



--------------------------------------------------------------------------------

CONTENTS

 

        Page 1.   DEFINITIONS AND INTERPRETATION   3 2.   SALE OF SHARES   12 3.
  CONSIDERATION   13 4.   COMPLETION   13 5.   POST COMPLETION UNDERTAKINGS   17
6.   RESTRICTION OF THE VENDORS   17 7.   WARRANTIES   20 8.   EBITDA RETENTION
  21 9.   SPECIFIC INDEMNITIES   26 10.   CONFIDENTIALITY   27 11.  
ANNOUNCEMENTS   29 12.   LIMITATION OF VENDORS’ LIABILITY   29 13.   STUDIOS
AGREEMENT   30 14.   GENERAL PROVISIONS   30 15.   GUARANTEE   35 16.  
PURCHASER GUARANTOR   37 SCHEDULE 1   VENDORS   40 SCHEDULE 2   THE COMPANY   41
SCHEDULE 3   PROPERTIES AND TITLE DEEDS   42 SCHEDULE 4   WARRANTIES   44
SCHEDULE 5   TAX DEED   90 SCHEDULE 6   LIMITATION OF VENDORS’ LIABILITY   115
SCHEDULE 7   COMPLETION ACCOUNTS   125 SCHEDULE 8   ANNUAL ACCOUNTS   133
SCHEDULE 9   STUDIOS VENDORS   139

 

2



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 2nd day of April 2007

BETWEEN:

 

(1) The several persons whose names and addresses are set out in the first
column of Schedule 1 (together the “Vendors”)

 

(2) SGS PACKAGING EUROPE HOLDINGS LIMITED a company registered in England under
number 05429840 whose registered office is at Citadel Trading Park Garrison Road
Hull HU9 1TQ (the “Purchaser”)

 

(3) The several persons whose names and addresses are set out in Schedule 9
(together the “Studios Vendors”)

 

(4) PATRICK EDWARD McGURK of 20 Alanhall Way Westella Road Kirkella East
Yorkshire HU10 7QU (the “Guarantor”) and

 

(5) SGS INTERNATIONAL INC. a company registered in Delaware of 426 West Main
Street, Suite 500, Louisville, Kentucky 4200 USA (the “Purchaser Guarantor”)

RECITALS

The Purchaser wishes to acquire the entire issued share capital of Thames McGurk
Limited from the Vendors on and subject to the terms of this Agreement.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

In this Agreement (including the Schedules) where the context so admits the
following words and expressions shall have the following meanings:

 

“Accounting Practice”

accounting conventions standards principles and practices generally accepted in
the United Kingdom complying with the Companies Acts and complying with all
applicable FRS and SSAP;

 

3



--------------------------------------------------------------------------------

“Audited Accounts”

the audited balance sheet of the Company made up as at the Balance Sheet Date
and the audited profit and loss account of the Company for the accounting
reference period ended on that date including the notes thereto the directors’
report and the auditors’ report a copy of which is annexed to the Disclosure
Letter;

 

“Balance Sheet Date”

31st March 2006;

 

“Business Day”

a day (other than a Saturday or Sunday) when the banks are open for Business in
London;

 

“Claim”

a claim by the Purchaser against the Vendors under or in relation to this
Agreement or the Tax Deed or against the Studios Vendors under or in relation to
the Studios Agreement or the Studios Tax Deed.and “Claims” shall be construed
accordingly;

 

“Companies Acts”

the Companies Act 1985 and the Companies Act 1989;

 

“Company”

Thames McGurk Limited a company registered in England under number 2836677 and
incorporated on 15th July 1995 under the Companies Acts 1985-1989;

 

“Completion”

completion of the sale and purchase of the Sale Shares in accordance with Clause
5;

 

“Completion Accounts”:

the accounts prepared in accordance with Paragraph 2 of Part 1 of Schedule 7;

 

“Completion Accounts Date”

31 March 2007;

 

“Completion Date”

the date of this Agreement;

 

“Consultancy Agreement”

a consultancy agreement to be entered into on Completion between the Purchaser
(1) and Patrick Edward McGurk (2) in the agreed terms;

 

4



--------------------------------------------------------------------------------

“Continuing Directors”:

the persons named in Schedule 2 as continuing directors following Completion;

 

“Directors”

the persons named in Schedule 2 as directors of the Company;

 

“Disclosed”

Fairly disclosed in the Disclosure Letter in such manner and in such detail as
to enable the Purchaser (with the assistance, where appropriate, of professional
advisers) to make a properly informed and materially accurate assessment of the
extent and implications of the matter disclosed;

 

“Disclosure Letter”

the letter of the same date as this Agreement written by and delivered by the
Vendors to the Purchaser in the agreed terms;

 

“encumbrance”

includes any interest or equity of any person (including any right to acquire an
option or right of pre-emption) or any mortgage charge pledge lien assignment
hypothecation security interest (including any created by law) title retention
or any other security agreement or arrangement or a rental hire purchase credit
sale or other agreement or arrangement to create any of the same;

 

“Environmental Laws”

means all laws (whether statutory or common law and whether civil or criminal),
insofar as they relate to the control and prevention of pollution of land, water
or the atmosphere due to the release, discharge, spillage, entry, deposit,
emission or other escape of Hazardous Substances or to noise, odour or other
nuisances and the production, transportation, storage, treatment, recycling or
disposal of waste and the protection of human health and life except to the
extent such laws are dealt with under legislation relating to health and safety
other than legislation relating to health and safety in relation of Hazardous
Substances;

 

5



--------------------------------------------------------------------------------

”Environmental Liability”

liability for any form of damage to the environment and for damage to living
organisms or persons damage to land or person or property interference with a
riparian or other proprietary or possessory right and public or private nuisance
arising under any Environmental Laws;

 

”Finance Lease”

any lease hire agreement credit sale agreement purchase agreement conditional
sale agreement or instalment sale and purchase agreement and any other agreement
which should be treated in accordance with SSAP 21 (or any successor to it) as a
finance lease or in the same way as a finance lease;

 

”FRS”

a financial reporting standard issue issued by the Accounting Standards Board
for application in England and Wales and when referenced by a number means that
particular financial reporting standard;

 

”Group”

in relation to a company the holding company of such company (if any) and the
subsidiary companies of such holding company and such company and ”Group
Company” shall be construed accordingly; in Schedule 4 and where otherwise
indicated and where otherwise used in this Agreement in relation to taxation
references to ”Group” or ”group” in relation to any company means such company
and those companies (other than such company) which may be treated for purposes
of taxation as being or as having been at any time either a member of the same
group of companies or otherwise associated with such company;

 

“Hazardous Substances”

any organism products wastes pollutants contaminants or other substances
(whether in solid or liquid form or in the form of a gas or vapour and whether
alone or in combination with any other substance) which may either alone or in
combination be harmful to man or to the life or health of any other living
organisms or deleterious to the environment;

 

6



--------------------------------------------------------------------------------

”ICTA”

the Income and Corporation Taxes Act 1988;

 

”Indemnities”

the indemnities contained in clause 9 of this Agreement;

 

”Thames EBITDA Retention”

the sum of four hundred and sixty thousand pounds (£460,000) to be paid into the
EBITDA Retention Account by the Purchaser on Completion in accordance with
Clause 4.4.2;

 

”Management Accounts”

the management accounts of the Company for the period from the Balance Sheet
Date to 31st December 2006 including a detailed balance sheet and a detailed
profit and loss account a copy of which is annexed to the Disclosure Letter;

 

”Properties

the properties particulars of which are set out in Part 1 of Schedule 3 and
”Property” shall be construed accordingly;

 

“Provisional Consideration”

the consideration for the Sale Shares specified in Clause 3.1 of this Agreement;

 

”Purchaser’s Accountants”

Deloitte and Touche LLP of 1 City Square Leeds LS1 2AL or such other firm of
chartered accountants as the Purchaser may nominate in writing from time to time
to be its accountants for any of the purposes of this Agreement;

 

”Purchaser’s Solicitors”

Sandersons of 17 Parliament Street Kingston upon Hull HU1 2BH (Ref: DAR/EDC);

 

”Restricted Business”

the business or businesses of providing services and producing goods for clients
for and in the management and production of visual brand communication for use

 

7



--------------------------------------------------------------------------------

on or in packaging and advertising and at point of sales including (without
limitation) project management design artwork colour separation production of
samples proofing colour management and flexographic plate making and any other
business which is carried on by the Company at the date of Completion or which
at or prior to Completion the Company has determined to carry on with a view to
profit and references to “Restricted Business” shall include all and any such
business or businesses;

 

”EBITDA Retention”

the sum of the Studios EBITDA Retention and the Thames EBITDA Retention;

 

”EBITDA Retention Account”

A bank account in the joint names of the Vendors’ Solicitors and the Purchaser’s
Solicitors with the Royal Bank of Scotland plc to be operated in accordance with
Clause 8 and the EBITDA Retention Account Letter;

 

”EBITDA Retention Account Letter”

the letter of instruction in the agreed terms in relation to the operation of
the EBITDA Retention Account to be delivered by the Vendors and the Studios
Vendors and the Purchaser to the Vendors’ Solicitors and the Purchaser’s
Solicitors on Completion;

 

”Sale Shares”

the shares to be bought and sold pursuant to Clause 2 of this Agreement;

 

”SSAP”

any statement of standard accounting practice issued by the Institute of
Chartered Accountants for application in England and Wales and where referenced
by a number means that particular statement;

 

”Statement”

a statement in the agreed form relating to the sale and purchase of the Sale
Shares contemplated by this Agreement;

 

”TCGA”

the Taxation of Chargeable Gains Act 1992;

 

8



--------------------------------------------------------------------------------

”Tax” and “taxation”

all forms of taxation including (without limitation) corporation tax advance
corporation tax income tax capital gains tax the charge under ICTA Section
601(2) value added tax the charge under Schedule 9A of VATA customs and other
import duties inheritance tax stamp duty land tax stamp duty stamp duty reserve
tax capital duty national insurance contributions foreign taxation and duties
and any payment whatsoever which the Company may be or become bound to make to
any person as a result of the operation of an enactment relating to taxation and
all penalties, charges and interest relating to any claim for taxation or
resulting from a failure to comply with the provisions of any enactment relating
to taxation;

 

”Tax Deed”

the deed in the agreed terms and which is contained in Schedule 5 to be entered
into by the Vendors and the Purchaser on Completion;

 

”Studios”

McGurk Studios Limited a company registered in England under Number 2560917 and
incorporated on 21st November 1990 under the Companies Acts 1985-1989;

 

”Studios Agreement”

an agreement of even date with this Agreement to be made between the Studios
Vendors (1) and the Purchaser (2) the Vendors (3) and Patrick Edward McGurk (4)
and SGS International Inc.(5) relating to the sale and purchase by the Purchaser
of the entire issued share capital of Studios;

 

Title Deeds

the title deeds listed in Part 2 of Schedule 3:

 

”Studios EBITDA Retention”

the sum of one million one hundred and sixty thousand pounds (£1,160,000) to be
paid into the EBITDA Retention Account by the Purchaser on Completion in
accordance with Clause 4.4.2 of the Studios Agreement;

 

9



--------------------------------------------------------------------------------

”Studios Tax Deed”

the tax deed in the form set out in Schedule 5 of and executed pursuant to the
Studios Agreement;

 

“Warranties”

the warranties and representations set out in Clause 7.1 and Schedule 4;

 

“Warranty Claim”

a claim by the Purchaser for breach of any of the Warranties or any of the
warranties contained in the Studios Agreement;

 

”VATA”

the Value Added Taxes Act 1994;

 

“Vendors’ Accountants”

Sadofskys of Princes House, Wright Street, Hull, HU2 8HX and who are also the
Studios Vendors’ Accountants;

 

“Vendors Solicitors”

Rollits of Wilberforce Court High Street Hull HU1 1YJ (Ref:SJT) and who are also
the Studios Vendors’ Solicitors;

 

1.2 In this Agreement where the context so admits:

 

  1.2.1 save as expressly defined in this Agreement words and phrases the
definition of which are contained or referred to in Part XXVI of the Companies
Act 1985 shall be construed as having the meanings thereby attributed to them;

 

  1.2.2 references to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
re-enactments (whether with or without modification) and provisions of which
they are re-enactments whether with or without modification and includes any
former legislation which it re-enacts consolidates or replaces and any order
regulation instrument or other subordinate legislation made under the relevant
legislation except to the extent that they would after the date of this
Agreement increase any liability of or impose any additional obligation on any
person under this Agreement;

 

10



--------------------------------------------------------------------------------

  1.2.3 references to clauses and schedules are references to clauses hereof and
schedules hereto references to sub-clauses or paragraphs are unless otherwise
stated references to sub-clauses of the clause or paragraphs of the schedule in
which the reference appears and references to this Agreement include the
schedules and each of the schedules shall have effect as if set out herein;
references in the schedules to the Agreement are references to this Agreement;

 

  1.2.4 references to the Vendors and to the Studios Vendors include reference
to each of them;

 

  1.2.5 words denoting the singular include the plural and vice versa; words
denoting one gender include all genders; words denoting persons include firms
and corporations co-operative and unincorporated associations and vice versa;

 

  1.2.6 references to any document being in the agreed terms or in the agreed
form are to that document in the form and in this Agreement or otherwise
initialled by or on behalf of the parties for identification;

 

  1.2.7 all warranties representations indemnities covenants agreements and
obligations given or entered into by more than one person or party are given or
entered into by such persons or parties jointly and severally save as expressly
provided otherwise in this Agreement;

 

  1.2.8 any question as to whether a person is connected with another shall be
determined in accordance with Section 839 ICTA;

 

  1.2.9 the headings and sub-headings are inserted for convenience only and
shall not affect the construction of this Agreement or any of the Schedules;

 

  1.2.10 an obligation due from any party to any other party including a
reference to “indemnify” “indemnified” or words to that effect in relation to a
particular circumstance:

 

  (1) shall be an obligation by such party to pay to such other party on a pound
for pound basis a sum equal to all losses claims liabilities damages and demands
suffered and all costs and expenses reasonably and properly incurred arising out
of that circumstance;

 

11



--------------------------------------------------------------------------------

  (2) shall include such additional amount as is necessary so as to ensure that
the net receipt of that party shall be free from the effects of any deduction in
relation to taxation; and

 

  (3) save as is expressly provided otherwise in this Agreement is without
prejudice to any other rights and remedies such other party has under this
Agreement;

 

  1.2.11 for the avoidance of doubt the term “writing” shall not include e-mail
or any other form of electronic communication other than facsimilie where
expressly stated;

 

  1.2.12 general words shall not be given a restrictive meaning:

 

  (1) if they are introduced by the word “other” or “including” or similar words
by reason of the fact that they are preceded by words indicating a particular
class of act matter or thing;

 

  (2) or by reason of the fact that they are followed by particular examples
intended to be embraced by those general words.

 

2. SALE OF SHARES

 

2.1 Subject to the terms of this Agreement the Vendors shall sell with full
title guarantee and the Purchaser shall purchase free from all encumbrances and
together with all rights now or hereafter attaching thereto the entire issued
share capital of the Company and in respect of each individual Vendor the number
of the Sale Shares set opposite his names in the second column of the Schedule
1.

 

2.2 The Vendors and Purchaser shall not be obliged to complete the sale and
purchase of any of the Sale Shares unless the sale and purchase of all the Sale
Shares is completed simultaneously.

 

2.3 Each of the Vendors hereby waives any rights of pre-emption which he has or
may have in relation to the Sale Shares whether conferred by the Company’s
Articles of Association or otherwise.

 

12



--------------------------------------------------------------------------------

3. CONSIDERATION

 

3.1 The total consideration for the Sale Shares shall be the sum of two million
six hundred and twenty five thousand six hundred and seventeen pounds
(£2,625,617) but subject to adjustment as provided in Schedule 6 and Schedule 7
and Schedule 8.

 

3.2 The Vendors shall be entitled to the total consideration as set out against
their respective names in Schedule 1.

 

4. COMPLETION

 

4.1 Completion shall take place at the offices of the Vendors’ Solicitors on the
Completion Date.

 

4.2 The Vendors represent agree and undertake that prior to Completion they
shall repay in full all monies owing by the Vendors or any person connected to
the Vendors to the Company;

 

4.3 On Completion the Vendors shall:

 

  4.3.1 deliver to the Purchaser:

 

  (1) duly executed transfers of the Sale Shares by the registered holders
thereof in favour of the Purchaser or its nominees together with the relative
share certificates;

 

  (2) such waivers and consents as the Purchaser may reasonably require to
enable the Purchaser or its nominees to be registered as the holder of the Sale
Shares;

 

  (3) irrevocable powers of attorney in the agreed terms executed by each of the
Vendors in favour of the Purchaser to enable the Purchaser (pending registration
of the transfers of Sale Shares) to exercise all voting and other rights
attaching to the Sale Shares and to appoint proxies for this purpose;

 

  4.3.2 procure that Patrick Edward McGurk retires from his offices and
employment with the Company delivering to the Purchaser a compromise agreement
and/or a letter of resignation in the agreed terms duly completed and executed
acknowledging that he has no claim outstanding for compensation or otherwise and
without any payment under the Employment Rights Act 1996;

 

13



--------------------------------------------------------------------------------

  4.3.3 procure that Paul John Fraine resigns as secretary of the Company

 

  4.3.4 procure the resignation of the Auditors of the Company in accordance
with Section 293 of the Companies Act 1985 accompanied by a written statement
pursuant to Section 394 of that Act that there are no circumstances connected
with their resignation which should be brought to the notice of the members or
creditors of each such Company and that no fees are due to them and deliver such
resignation and statement to the Purchaser;

 

  4.3.5 deliver to the Purchaser as agent for the Company:

 

  (1) all the statutory books (duly written up to date) of the Company and its
Certificate of Incorporation, any Certificates of Incorporation on Change of
Name and Common Seal;

 

  (2) the Title Deeds to the Properties;

 

  (3) Service Agreements or agreements amending the service agreements of the
Continuing Directors in the agreed terms duly executed by the Continuing
Directors as appropriate;

 

  4.3.6 deliver to the Purchaser the Disclosure Letter;

 

  4.3.7 deliver to the Purchaser the Tax Deed duly executed by the Vendors;

 

  4.3.8 deliver to the Purchaser the Consultancy Agreement duly executed by
Patrick Edward McGurk;

 

  4.3.9 procure a board meeting of the Company to be held at which there shall
be:

 

  (1) passed a Resolution to register the transfers of the Sale Shares and
(subject only to due stamping) to register in the Register of Members each
transferee as the holder of the shares concerned;

 

  (2) appointed as Directors and/or Secretary such persons as the Purchaser may
nominate (such appointment to take effect immediately);

 

  (3) tendered and accepted the resignations and acknowledgements of the
Director and Secretary referred to in Clause 4.3.2 and Clause 4.3.3 (each such
acceptance to take effect at the close of the meeting);

 

14



--------------------------------------------------------------------------------

  (4) revoked all existing authorities to banks and new authorities shall be
given to such banks and on such terms as the Purchaser may direct;

 

  (5) changed the situation of the registered office as the Purchaser may
direct;

 

  (6) tendered and accepted the resignation of the Auditors and appointing such
persons as the Purchaser may direct as new Auditors of the Company; and

 

  (7) approved and entered into the service agreements and agreements amending
the service agreements referred to in Clause 4.3.4(4) and the Company;

 

  4.3.10 procure the discharge of all guarantees and like obligations given by
the Company in respect of the obligation of any other person and including the
guarantees and obligations stipulated to be discharged at Completion in the
Disclosure Letter such discharge to be given in the agreed terms;

 

  4.3.11 deliver to the Purchaser:

 

  (1) certificates from each of the banks at which the Company maintains an
account of the amount standing to the credit or debit of all such accounts as at
the close of business on the last Business Day prior to Completion;

 

  (2) the cash book balances of the Company as at Completion with statements
reconciling such cash book balances and the relevant cheque books with the
balances on the bank accounts of the Company as shown by the Certificates
referred to in (1) above;

 

  (3) the cheque books relating to all the bank accounts of the Company together
with confirmation that no cheques have been written by the Company since
preparation of the statements referred to in Clause (2) above;

 

  (4) written confirmation in the agreed terms from each of the Vendors that
there are no amounts owing to or subsisting guarantees given by the Company in
their favour or in favour of any person connected with them or vice versa other
than amounts due to them in respect of their employment with the Company all
which amounts are Disclosed.

 

15



--------------------------------------------------------------------------------

4.4 On Completion the Purchaser shall:

 

  4.4.1 pay the amount of the Provisional Consideration less the amount of the
Thames EBITDA Retention by way of bank transfer to the client account of the
Vendors’ Solicitors details of which are as follows:

 

Bank :   Barclays Bank Address :   Hull Group, 32 Paragon Square, Hull HU1 3QT
Sort Code :   20-43-47 Account Name :   Rollits Client Account Number :  
10654663

The Vendors’ Solicitors are irrevocably authorised to receive the same and other
sums due to the Vendors under this Agreement. Payment by or on behalf of the
Purchaser of any sum due and payable to the Vendors under this Agreement to this
account shall be an effective discharge to the Purchaser of the Purchaser’s
obligation to pay such sum and the Purchaser shall not be concerned to see to
the application or be answerable for the loss or misapplication of such sum;

 

  4.4.2 pay the amount of the Thames EBITDA Retention by way of bank transfer to
the EBITDA Retention Account;

 

  4.4.3 deliver to the Vendors a counterpart of the Tax Deed duly executed by
the Purchaser;

 

  4.4.4 deliver to the Vendors a counterpart of the Disclosure Letter signed by
or on behalf of the Purchaser by way of acknowledgement of receipt only and for
no other purpose;

 

  4.4.5 deliver a counterpart of the Consultancy Agreement duly executed by the
Purchaser;

 

  4.4.6 procure the delivery of counterparts of the service agreements and
agreements amending the service agreement of the Continuing Directors duly
executed by the Company.

 

16



--------------------------------------------------------------------------------

4.5 On Completion each of the Vendors and the Purchaser shall deliver to the
Vendors’ Solicitors and the Purchaser’s Solicitors a copy of the EBITDA
Retention Account Letter duly executed by the Vendors and the Purchaser
respectively.

 

5. POST-COMPLETION UNDERTAKING

The Purchaser shall use all reasonable endeavours to secure the release of the
Vendors from the guarantees or other similar obligations listed in the
Disclosure Letter and pending such release shall indemnify and keep indemnified
the Vendors from and against any liability thereunder or which may be incurred
and costs and expenses reasonably and properly incurred in relation thereto.

 

6. RESTRICTION OF THE VENDORS

 

6.1 By way of further consideration for the obligations of the Purchaser under
this Agreement and with the intent of assuring to the Purchaser the full benefit
and value of the business the goodwill and connections of the Company each of
the Vendors severally agrees and undertakes with the Purchaser that subject only
to the provisions of Clause 6.3 he shall not either on his own account or in
conjunction with or on behalf of any person (directly of indirectly and whether
as principal shareholder director employee agent consultant partner investor or
otherwise):

 

  6.1.1 for a period of three (3) years after Completion carry on or be engaged
concerned or interested in carrying on any business which is the same as the
Restricted Business or engage in any business which shall be competitive with
the Restricted Business;

 

  6.1.2 for a period of three (3) years after Completion in connection with any
Restricted Business solicit or endeavour to entice away from the Company any
person who is a customer of the Company (as defined by Clause 6.2) whether or
not such person would commit a breach of contract by reason of transferring
business;

 

  6.1.3 for a period of three (3) years after Completion have dealings in any
Restricted Business with any person who is a customer of the Company (as defined
in Clause 6.2) whether or not such person would commit a breach of contract by
reason of transferring business;

 

17



--------------------------------------------------------------------------------

  6.1.4 for a period of three (3) years after Completion in connection with any
Restricted Business solicit or endeavour to entice away from the Company any
person who at the date of Completion is or who within the period of one (1) year
prior to the date of Completion has been a supplier to the Company whether or
not such person would commit a breach of contract by reason of transferring
business;

 

  6.1.5 for the period of three (3) years after Completion solicit or entice or
attempt to entice away from the Company or offer employment to or employ or
offer to contract or contract the services of any director manager employee or
servant employed by the Company at the date of Completion or at any time during
the period of one (1) year prior to the date of Completion and who has had
access to trade secrets or other information of a confidential nature relating
to the Company or its business or customers during such period of one (1) year
whether or not such person would commit any breach of his contract of employment
by reason of leaving such employment;

 

  6.1.6 at any time after Completion use or attempt to use any trade or service
mark trade name logo or design used by the Company or which is confusingly
similar thereto provided always that Patrick Edward McGurk shall not be deemed
to be in breach of this Clause 6.1.6 by reason only of the continued use of the
name “McGurk” as part of its corporate or trade name by each of McGurk Group
Limited and Stephenson McGurk Limited in which he is interested as a shareholder
and director;

 

  6.1.7 each of the Vendors severally agrees and undertakes with the Purchaser
that he shall not make use of (save in the proper course of the business of the
Company prior to Completion) or divulge to any third party (other than to the
Vendors’ professional advisers for the purposes of this Agreement or pursuant to
sub-clause (2) in which case the Vendors shall procure that such advisers keep
such information confidential on terms equivalent to this Clause) any
confidential information relating to the Company save only:

 

18



--------------------------------------------------------------------------------

  (1) insofar as the same has become public knowledge otherwise than directly or
indirectly through the Vendors’ breach of this Clause 6.1.7 or the failure of
the professional advisers referred to above to keep the same confidential; or

 

  (2) to the extent required by law or by any supervisory or regulatory body of
competent jurisdiction or in connection with any legal proceedings provided that
any such information shall be disclosed only after consultation with the
Purchaser.

Provided that Clause 6.1.1 shall not apply:

(a) to Alison Jane Crisp but for the avoidance of doubt Alison Jane Crisp
acknowledges and agrees that the restrictions set out in Clauses 6.1.2 to 6.1.7
inclusive shall continue to be binding upon her in any event;

(b) to any Continuing Director whose employment is terminated by the Company
unless lawfully terminated on the grounds of gross misconduct or other
fundamental breach of his contract of employment but for the avoidance of doubt
each of the Continuing Directors acknowledges and agrees that the restrictions
set out in Clauses 6.1.2 to 6.1.7 inclusive shall continue to be binding upon
him in any event; and

It is provided also that nothing in clause 6.1.1 to 6.1.4 inclusive shall
prevent Stephenson McGurk Limited carrying on the type of business activities it
currently undertakes and Patrick Edward McGurk’s continued involvement in
Stephenson McGurk Limited.

 

6.2 For the purposes of this Clause 6 “customer” means a person who has
contracted to purchase goods or services from the Company at any time during the
period of one (1) year ending on the date of Completion and any other person who
has requested a tender quotation or estimate for or who has been involved in
negotiations with the Company for the sale or performance of goods and/or
services by the Company at any time during the period of one (1) year ending on
the date of Completion.

 

19



--------------------------------------------------------------------------------

6.3 For the avoidance of doubt the provisions of Clause 6.1 shall not apply to
prevent any of the Vendors who is also a Continuing Director from performing his
duties under any service agreement entered into by him pursuant to Clause
4.3.4(4) or Patrick Edward McGurk from performing his duties under the
Consultancy Agreement.

 

6.4 Each of the restrictions contained in Clauses 6.1.1-6.1.7 inclusive shall be
separate and independent and shall not be affected or restricted one by the
other and so that if any one or more of them are held to be void or
unenforceable for any reason then the remaining restrictions shall remain
unaffected thereby.

 

6.5 Each of the restrictions contained in Clauses 6.1.1 -6.1.7 inclusive is
considered by the parties to be necessary for the protection of the Purchaser’s
legitimate interests in the business goodwill and connections of the Company but
in the event that any such restriction shall be found to be void or voidable but
would be valid and enforceable if some part or parts thereof were deleted or the
period or area of application reduced such restriction shall apply with such
modification as may be necessary to make it valid and enforceable.

 

6.6 The restriction contained in Clause 6.1.1 shall not prevent any of the
Vendors from investing in the shares of any company listed on a recognised Stock
Exchange provided that such Vendor shall not own beneficially more than three
per cent of the issued shares in any such company.

 

7. WARRANTIES

 

7.1 The Vendors warrant and represent to the Purchaser in the terms of the
Warranties at the date of this Agreement.

 

7.2 The Warranties are given subject to matters duly Disclosed but no other
information relating to the Company of which the Purchaser has knowledge (actual
or constructive) shall prejudice any claim made by the Purchaser under the
Warranties or operate to reduce any amount recoverable. The provisions of
section 6.2 of the Law of Property (Miscellaneous Provisions) Act 1994 are
excluded from this Agreement.

 

20



--------------------------------------------------------------------------------

7.3 Each of the Warranties set out in each paragraph of Schedule 4 shall be
separate and independent and save as expressly provided otherwise in this
Agreement or in the Tax Deed (in particular, but without limitation) Schedule 6
of this Agreement and Clauses 2.3 and 3 of the Tax Deed) shall not be limited by
reference to any other paragraph of Schedule 4 or any other provision of this
Agreement or of the Tax Deed.

 

7.4 The rights and remedies conferred on the Purchaser under this Agreement are
cumulative and are additional to, and not exclusive of any rights or remedies
provided by law or otherwise available at any time to the Buyer in respect of
any matter giving rise to a claim for breach of Warranty.

 

7.5 The Warranties shall not in any respect be extinguished or affected by
Completion.

 

7.6 Any information supplied by or on behalf of the Company or any of its
officers employees or agents to the Vendors or their advisers in connection with
the Warranties the Disclosure Letter or the Tax Deed shall not constitute a
warranty or representation of the accuracy of the same in favour of the Vendors
and the Vendors undertake to the Purchaser to waive any and all claims which
they might otherwise have against the Company and any of its officers managers
employees or agents in respect of the same other than against any of the
Vendors.

 

7.7 The provisions of Schedule 6 and the Tax Deed shall operate to limit the
liability of the Vendors under the Warranties provided that the limitations
contained in Schedule 6 shall not apply to any of the Warranties contained in
Paragraphs 2.1.1, 2.1.2, 2.2.1 and 2.2.3 and 2.12.1 of Schedule 4.

 

8. EBITDA RETENTION

 

8.1 Save as otherwise expressly provided by this Agreement one million pounds of
the EBITDA Retention shall be applied in paying any amount lawfully due to the
Purchaser in respect of any Claim under the Warranties or the Indemnities or
under the Tax Deed (a “Relevant Claim”) and any amount so applied shall pro
tanto satisfy the liability concerned but not further or otherwise. Provided
always that the EBITDA Retention shall not be applied in paying any amount
lawfully due to the Purchaser in respect of any Claim:

 

21



--------------------------------------------------------------------------------

  (i) in relation to the Indemnity contained in Clause 9.2.1 of the Studios
Agreement to the extent such Claim is less than the Environmental Retention (as
defined in the Studios Agreement); or

 

  (ii) under the Studios Tax Deed to the extent such Claim is less than the Tax
Retention (as defined in the Studios Agreement).

 

8.2 For the purposes of this Clause 8 an amount due in respect of any Relevant
Claim shall be “lawfully” due if it has been determined by a Court of competent
jurisdication in respect of which no right of appeal exists or the parties are
debarred whether by passage of time or otherwise from exercising any such right
of appeal or the Vendors and the Purchaser have agreed the Relevant Claim in
writing or where the Vendors have accepted liability in writing; a Relevant
Claim under the Studios Agreement or the Studios Tax Deed shall be “lawfully”
due if it has been determined by a Court of competent jurisdication in respect
of which no right of appeal exists or the parties are debarred whether by
passage of time or otherwise from exercising any such right of appeal or the
Studios Vendors and the Purchaser have agreed the Relevant Claim in writing or
where the Studios Vendors have accepted liability in writing.

 

8.3 The EBITDA Retention shall be deposited by the Purchaser in the EBITDA
Retention Account on Completion in accordance with Clause 4 and in accordance
with Clause 4 of the Studios Agreement and any interest earned thereon shall
accrue to and form part of the EBITDA Retention and any payment of principal
shall carry interest earned on that principal sum in the EBITDA Retention
Account.

 

8.4

In the event that the Purchaser shall have notified the Vendors or (in the case
of a claim against Studios Vendors) the Studios Vendors in writing of any
Relevant Claim or Relevant Claims on or before the date on which the whole or
any part of the EBITDA Retention is due to be paid to the Vendors’ Solicitors
and/or the Purchaser pursuant to and in accordance with the terms of Schedule 8
(“the Payment Date”) then (provided that the amount of such Relevant Claim or
Relevant Claims shall not have been paid in full to the Purchaser) the Vendors
the Studios Vendors and the Purchaser shall procure that the Vendors’ Solicitors
and the Purchaser’s Solicitors shall retain in the EBITDA

 

22



--------------------------------------------------------------------------------

 

Retention Account from the monies which would otherwise be released to the
Vendors’ Solicitors (to the extent of the monies available in the EBITDA
Retention Account after deduction of or allowance for any applicable bank
charges and all deductions which the bank or the Vendors’ Solicitors and the
Purchaser’s Solicitors are bound to make) the lesser of:

 

  8.4.1 the amount of such whole or part of the EBITDA Retention (if any) due to
be released to the Vendors Solicitors for and on behalf of the Vendors and/or
the Studios Vendors in accordance with the provisions of Schedule 8; and

 

  8.4.2 the aggregate of:

8.4.2.1 the amount of all Relevant Claims notified by the Purchaser on or before
the Payment Date in accordance with Schedule 6 where there has been no agreement
of the quantum or any opinion on the same or none is required (as described in
Clause 8.5 below); and

8.4.2.2 the aggregate amount of any such Opined Claims (as defined in Clause 8.5
below);

and (if the amount retained shall be the amount referred to in Clause 8.4.2) the
balance (if any) of such whole or part of the EBITDA Retention which is payable
to the Vendors and/or the Studios Vendors pursuant to and in accordance with
Schedule 8 shall be released to the Vendors’ Solicitors.

 

8.5

An Opined Claim is a Relevant Claim in respect of which no amounts are yet
lawfully due and in respect of which an opinion from Counsel of at least ten
years’ standing (jointly nominated by the Purchaser and the Vendors or (in the
case of a claim under the Studios Agreement or the Studios Tax Deed) the Studios
Vendors (as the case may be) or in default of agreement appointed by the
President of the Law Society in England and Wales) and jointly instructed by the
Vendors’ Solicitors and the Purchaser’s Solicitors has been obtained which
states that if such Relevant Claim were referred to a court of competent
jurisdiction of which no right of appeal exists the Purchaser would on the
balance of probabilities succeed and the likely quantum of such successful claim
(having due regard to all the provisions and limitations on the liability of the
Vendors under this

 

23



--------------------------------------------------------------------------------

 

Agreement and the Studios Vendors under the Studios Agreement (as the case may
be)). It is provided always that where the Vendors or (as the case may be) the
Studios Vendors have agreed to the amount of the Relevant Claim notified to them
being so retained.

 

8.6 For the purposes of Clause 8.5 the Purchaser and the Vendors or (in the case
of a claim against the Studios Vendors) the Studios Vendors (as the case may be)
shall provide the Counsel instructed pursuant to Clause 8.5 promptly with access
to or copies of all documentation and information reasonably required by him in
relation to the Relevant Claim and the Purchaser and the Vendors or the Studios
Vendors (as the case may be) shall at all times co-operate with him to enable
him properly to assess the Relevant Claim. The Purchaser and the Vendors or (in
the case of a claim against the Studios Vendors) the Studios Vendors (as the
case may be) shall each have an adequate opportunity to comment upon or rebut
anything submitted to the Counsel by the other. The costs of such Counsel shall
be borne equally by the Purchaser of the one part and the Vendors or (in the
case of a claim against the Studios Vendors) the Studios Vendors of the other
part (as the case may be) or in such proportions as determined by the Counsel.

 

8.7

If on or before the Payment Date the Purchaser has notified the Vendors or the
Studios Vendors (as the case may be) of a Relevant Claim in accordance with the
provisions of this Agreement or the Studios Agreement (as the case may be) and
such Relevant Claim is not agreed between the Purchaser and the Vendors or the
Studios Vendors (as the case may be) and they have not obtained an opinion from
Counsel in accordance with the procedure described in clause 8.5 then the
Purchaser and the Vendors or the Studios Vendors (as the case may be) shall
within twenty (20) Business Days after the Payment Date seek an opinion from
Counsel in accordance with the provisions of clause 8.5 and the amount claimed
by the Purchaser in respect of such Relevant Claim shall be retained in the
EBITDA Retention Account in addition to any other amounts to be retained in
accordance with clause 8.4. Upon receipt of such an opinion from Counsel in
accordance with clause 8.5 if the likely quantum as opined of the Relevant Claim
is less

 

24



--------------------------------------------------------------------------------

 

than the amount retained in the EBITDA Retention Account in relation to this
particular Relevant Claim then the excess shall be released to the Vendors’
Solicitors provided that and to the extent that at the date such excess is to be
released the amount in the EBITDA Retention Account (after deduction of or
allowance for applicable bank charges and all deductions which the bank or the
Vendors’ Solicitors and the Purchaser’s Solicitors are bound to make) exceeds
the total aggregate amount of the Purchaser’s Relevant Claims validly retainable
in accordance with the provisions of this Clause 8.

 

8.8 If any sum is retained in the EBITDA Retention Account after the Payment
Date in accordance with this Clause 8 then the Vendors the Studios Vendors and
the Purchaser shall procure that the Vendors’ Solicitors and the Purchaser’s
Solicitors shall continue to hold such sum in the EBITDA Retention Account
pending the settlement or other resolution of such Relevant Claims in accordance
with the provisions of this Clause 8 and provided that if proceedings in respect
of any such Relevant Claim have not been issued and validly served on the
Vendors or (as the case may be) the Studios Vendors within the time period set
out in paragraph 3.2 of Schedule 6 to this Agreement or paragraph 3.2 of
Schedule 6 to the Studios Agreement (as the case may be) then the amount
retained in respect of such Relevant Claim shall be released to the Vendors’
Solicitors to the extent that at the date such amount is to be released the
amount in the EBITDA Retention Account (after deduction of or allowance for
applicable bank charges and all deductions which the bank or the Vendors’
Solicitors and the Purchaser’s Solicitors are bound to make) exceeds the total
aggregate amount of the Purchaser’s other Relevant Claims validly retainable in
accordance with the provision of this Clause 8.

 

8.9. Where any Relevant Claim becomes lawfully due to the Purchaser the Vendors
the Studios Vendors and the Purchaser shall procure that the Vendors’ Solicitors
and the Purchaser’s Solicitors shall within ten (10) Business Days of such
Relevant Claim becoming lawfully due to the Purchaser pay the appropriate amount
to the Purchaser out of the EBITDA Retention (insofar as there are sufficient
sums standing to the credit of the EBITDA Retention Account after adding
appropriate interest and deduction of bank charges and other deductions which
the bank or the Vendors’ Solicitors and the Purchaser’s Solicitors are bound to
make).

 

25



--------------------------------------------------------------------------------

8.10 Following the settlement, withdrawal, dismissal, striking out,
discontinuance or other resolution of all Relevant Claims validly retained in
accordance with the provisions of Clause 8 of this Agreement and upon final
determination of the total amount (if any) payable in respect thereof by the
Vendors or the Studios Vendors (as the case may be) and payment of the same to
the Purchaser any balance of the EBITDA Retention then remaining together with
accrued interest but after deduction of bank charges and all deductions which
the bank or the Vendors’ Solicitors and the Purchaser’s Solicitors are bound to
make shall be released to the Vendors’ Solicitors provided always that no amount
shall be released to the Vendors’ Solicitors before the Payment Date.

 

8.11 Each of the Vendors the Studios Vendors and the Purchaser shall as and when
necessary give instructions to the Vendors’ Solicitors and the Purchaser’s
Solicitors respectively in order to procure compliance with this Clause 8. The
Vendors’ Solicitors and the Purchaser’s Solicitors shall not be required to and
shall not take any action with respect to the EBITDA Retention Account except in
accordance with the EBITDA Retention Account Letter or on the joint written
instructions of the Vendors the Studios Vendors and the Purchaser or a Court
Order in respect of which no appeal is pending or no rights of appeal arise or
the parties are debarred whether by passage of time or otherwise from exercising
any such right of appeal and neither the Vendors’ Solicitors nor the Purchaser’s
Solicitors shall be liable to any of the parties hereto or their successors in
title for operating the EBITDA Retention Account save in the case of fraud.

 

9. SPECIFIC INDEMNITIES

 

9.1 The Vendors shall indemnify and keep indemnified the Purchaser and any other
company in the Purchaser’s Group from and against all loss and damage claims and
liabilities suffered and costs and expenses (including without limitation legal
expenses) reasonably and properly incurred by them as a result of any of the
Warranties contained in Sub-Paragraphs 2.1.1, 2.1.2, 2.2.1 or 2.2.3 of Schedule
4

 

26



--------------------------------------------------------------------------------

9.2 The Vendors agree to pay to the Purchaser:

 

  9.2.1 the amount of all and any remediation costs and expenses which may be
reasonably incurred by the Company and claims and awards made against the
Company and all liabilities (whether criminal or civil) of the Company and
payments which shall be made by the Company arising and all loss and damage
suffered by the Company as a result of any Environmental Liability of the
Company resulting from any act omission event or occurrence matter or thing
whatsoever in the period prior to Completion and all costs and expenses
(including legal expenses) reasonably and properly incurred in connection with
the same.

 

  9.2.2 the amount of all and any claims and awards made against the Company and
all liabilities of the Company and payments which shall be made by the Company
and all loss and damage suffered and costs and expenses incurred by the Company
arising from a breach by the Vendors of any of their obligations under Clause
4.2;

 

  9.2.3 the amount of any claim made against the Company by Mr Patrick Edward
McGurk arising from the termination of his employment or loss of office with the
Company and all costs and expenses incurred in connection with the same;

 

  9.2.4 the amount of all penalties and interest charged to the Company by the
Companies Registry and/or the Hong Kong Companies Registry as a result of the
failure of the Company to file a true and correct copy of its Memorandum and
Articles of Association at any time prior to Completion.

 

9.3 For the avoidance of doubt Clause 1.2.10 shall apply to the obligation of
the Vendors to make any payment to the Purchaser under this Clause 9.

 

10. CONFIDENTIALITY

 

10.1

Save in respect of the Statement and subject to Clause 10.2 each of the Vendors
and the Studios Vendors severally undertakes with the Purchaser that he shall at
all times

 

27



--------------------------------------------------------------------------------

 

after the date of this Agreement preserve the confidentiality of and not either
directly or indirectly reveal report publish disclose or transfer or use whether
on his own account or for or in conjunction with any other person but shall
treat as strictly confidential information relating to the Purchaser or any
other company in the Purchaser’s Group (including for the avoidance of doubt the
Company following Completion) and its/their business and affairs obtained or
received by him as a result of entering into or performing his obligations or
exercising his rights under this Agreement or any other document referred to in
this Agreement as being in the agreed terms or the negotiations concerning the
provisions or subject matter of this Agreement or any such other document which
is known or ought reasonably to be known by the Vendors and/or the Studios
Vendors (as the case may be) to be treated by the Purchaser as confidential
information.

 

10.2 Clause 10.1 shall not apply if and to the extent that the Vendors can
demonstrate that:

 

  10.2.1 such disclosure is required by law or by any supervisory or regulatory
body of competent jurisdiction or in connection with any legal proceeding
provided that any such information shall be disclosed only to the extent
required by the aforementioned and only after reasonable consultation with the
Purchaser;

 

  10.2.2 such confidential information was lawfully in their possession prior to
its disclosure by the Purchaser (as evidenced by written records) and had not
been obtained from the Purchaser; or

 

  10.2.3 such information has entered into the public domain other than through
the fault of the Vendors or the Studios Vendors or any of them; or

 

  10.2.4 they were acting properly in accordance with or performing properly
their duties under their Service Agreements or (as the case may be) Consultancy
Agreement; or

 

  10.2.5 such disclosure is necessary to enable the Vendors or the Studios
Vendors to enforce their rights or to defend any claim made against them in
legal proceedings pursuant to this Agreement or any of the documents referred to
in this Agreement as being in the agreed terms or the Tax Deed

 

28



--------------------------------------------------------------------------------

11. ANNOUNCEMENTS

 

11.1 Save in respect of the Statement and subject to Clause 11.2 no party shall
make any announcement disclosure or other communication in connection with the
existence subject matter or provisions of or the negotiations relating to this
Agreement or any of the documents referred to in this Agreement as being in the
agreed terms without the prior consent in writing (in the case of an
announcement disclosure or other communication by the Vendors or the Studios
Vendors) of the Purchaser and (in the case of an announcement disclosure or
other communication by the Purchaser) of the Vendors.

 

11.2 Clause 11.1 shall not apply:

 

  11.2.1 if and to the extent that such announcement disclosure or other
communication is required by law or by any supervisory or regulatory body of
competent jurisdiction provided that any such announcement disclosure or other
communication shall be made only to the extent required by law or by such
supervisory or regulatory body and after reasonable consultation (in the case of
an announcement disclosure or other communication by the Vendors or the Studios
Vendors) of the Purchaser and (in the case of an announcement disclosure or
other communication by the Purchaser) of the Vendors

 

  11.2.2 to any announcement disclosure or other communication in connection
with the existence subject matter or provisions of or the negotiations relating
to this Agreement or any of the documents referred to in this Agreement as being
in the agreed terms by a party to such party’s shareholders board of directors
lenders auditors and legal tax financial and other professional advisers.

 

12. LIMITATION OF LIABILITY

Save as provided by Clause 7.8 the provisions of Schedule 6 and the Tax Deed
shall operate to limit the liability of the Vendors under or in connection with
Claims.

 

29



--------------------------------------------------------------------------------

13. STUDIOS AGREEMENT

 

13.1 The Vendors acknowledge that they have read and understand the Studios
Agreement and agree that the relevant terms of the Studios Agreement shall be
binding upon them including for the avoidance of doubt those which relate or may
relate to or affect or may affect the EBITDA Retention and the EBITDA Retention
Account and the adjustment of the Provisional Consideration in accordance with
Schedule 6 Schedule 7 or Schedule 8 of the Studios Agreement.

 

13.2 The Studios Vendors acknowledge and agree that the terms of this Agreement
shall be binding upon them including for the avoidance of doubt those which
relate or may relate to or affect or may affect the EBITDA Retention and the
EBITDA Retention Account and the adjustment of the provisional consideration
payable to them under the Studios Agreement in accordance with Schedule 7 or
Schedule 8 of this Agreement and in so far as they place any obligation on the
Studios Vendors or confer any right upon the Purchaser.

 

13.3 The Vendors agree that any monies due and payable to them and/or the
Studios Vendors from the EBITDA Retention Account or under Schedule 8 of this
Agreement and/or under Schedule 8 of the Studios Agreement shall be paid to the
Vendors’ Solicitors who are irrevocably authorised to receive the same and whose
receipt shall be an effective discharge to the Purchaser or of the Purchaser’s
Solicitors’ obligation to pay the same and the Purchaser shall not be concerned
to see to the application of the same as between the Vendors inter se or between
the Vendors and the Studios Vendors or be answerable for the loss or
misapplication of any of the same.

 

14. GENERAL PROVISIONS

 

14.1 Assignment

This Agreement shall be binding upon and inure for the benefit of the successors
of the parties but shall not be assignable save that the Purchaser may assign
the benefit of the Warranties and the indemnities contained in this Agreement
(including any of the provisions of Clause 9) or any of them and any cause of
action arising under this Agreement or in respect of the Warranties or
indemnities or any of them

 

30



--------------------------------------------------------------------------------

  14.1.1 to any transferee of the share capital of the Company;

 

  14.1.2 to a company in the Purchaser’s Group;

 

  14.1.3 to any person in connection with the provision to the Purchaser or any
company in the Purchaser’s Group of finance or financial facilities (whether in
connection with the sale and purchase hereby agreed or otherwise)

Provided that the quantification of the amount of any Claim shall not be
increased by reason only that the benefit of such Claim has been assigned to a
third party

 

14.2 Whole Agreement

The parties acknowledge that this Agreement and any document required by this
Agreement to be in the agreed terms and the Studios Agreement and any document
required by the Studios Agreement to be in the agreed terms contain the whole
agreement between the parties.

 

14.3 Variation

No variation of this Agreement shall be valid unless agreed in writing and
signed by each of the parties.

 

14.4 Rights Cumulative

The rights powers privileges and remedies provided in this Agreement are
cumulative and are not exclusive of any rights powers privileges or remedies
provided by law or otherwise. No single or partial exercise of any right power
privilege or remedy under this Agreement shall prevent any further or other
exercise thereof or the exercise or any other right power privilege or remedy.

 

14.5 Non-Waiver

No failure to exercise nor any delay in exercising any right power privilege or
remedy under this Agreement shall in any way impair or affect the exercise
thereof or operate as a waiver thereof in whole or in part.

 

14.6 Release of One Vendor

The Purchaser may release or compromise the liability of any of the Vendors or
the Studios Vendors without affecting the liability of the other Vendors or the
Studios Vendors.

 

31



--------------------------------------------------------------------------------

14.7 Further Assurance

At any time the date of this Agreement the Vendors and the Studios Vendors shall
at the reasonable request of and without cost to the Purchaser execute such
documents and do such acts and things as the Purchaser may reasonably require
for the purpose of vesting the Sale Shares in the Purchaser or its nominees and
at the reasonable cost of the Purchaser giving to the Purchaser the full benefit
of all the provisions of this Agreement and any other document which is referred
to in this Agreement as being in the agreed terms.

 

14.8 Notices

 

  14.8.1 Any notice or other communication required to be given under or in
connection with this Agreement shall be in writing in the English language and
shall either be delivered by hand or sent by first class pre-paid post (airmail
if overseas). Delivery by courier shall be regarded as delivery by hand. Such
notice or communication shall be sent to the address of the relevant party
referred to in this Agreement or to such other address as may be notified in
writing to the other party from time to time in accordance with this Clause
14.8. A notice or communication shall be deemed to have been served if delivered
by hand (if delivered by hand at the time of delivery) or if sent by first class
pre-paid post at the expiration of two (2) Business Days after the date of
posting or if sent by airmail at the expiration of seven (7) Business Days after
the date of posting. In proving service, it shall be sufficient to show that
delivery by hand was made or that the envelope containing the communication was
properly addressed and posted as a first class pre-paid letter or airmail letter
(as appropriate). Notice given to the Vendors’ Solicitors addressed for the
attention of either Stephen Trynka or Shona Unwin shall be deemed to be notice
to all of the Vendors and (where appropriate) the Studios Vendors.

 

14.9 Law and Jurisdiction:

 

  14.9.1 This Agreement shall be governed by and construed in accordance with
English Law in every particular.

 

32



--------------------------------------------------------------------------------

  14.9.2 The parties irrevocably submit themselves to the jurisdiction of the
English courts in relation to this Agreement.

 

14.10 Interest

Any amount which is not paid by either party on its due date under this
Agreement shall bear interest at the annual rate of four per cent (4%) above the
base lending rate of National Westminster Bank plc from time to time in force
(the “Interest Rate”) from the due date of payment until the actual date of
payment (both dates inclusive) and both before and after judgment.

 

14.11 Costs

Each party to this Agreement shall pay its own costs of and incidental to this
Agreement and the sale and purchase hereby agreed to be made.

 

14.12 Set-Off

 

  14.12.1 The Purchaser shall be entitled to set-off deduct or withhold the
amount of any Relevant Claim from and against any further consideration payable
to the Vendors or the Studios Vendors pursuant to Schedule 8 of this Agreement
or Schedule 8 of the Studios Agreement (“the Further Consideration”) due from it
to the Vendors and/or the Studios Vendors or any of them under this Agreement or
under the Studios Agreement on the following basis:

 

  14.12.2 The Purchaser’s right of set off pursuant to clause 14.12.1 shall only
apply to the extent that the total aggregate amount of all Relevant Claims
exceeds the amount held in the EBITDA Retention Account (after addition of
interest and deduction or allowance for all bank charges and all other
deductions which the bank or the Vendors’ Solicitors and the Purchaser’s
Solicitors are bound to make);

 

  14.12.3

Subject to Clause 14.12.2 in the event that the Purchaser shall have notified
the Vendors or (in the case of a claim against Studios Vendors) the Studios
Vendors in writing of any Relevant Claim or Claims on or before the date on
which the whole or any part of the Further Consideration is due to be paid to

 

33



--------------------------------------------------------------------------------

 

the Vendors’ Solicitors and/or the Purchaser pursuant to and in accordance with
the terms of Schedule 8 of this Agreement or Schedule 8 of the Studios Agreement
(“the Payment Date”) then (to the extent that the amount of such Relevant Claim
or Claims shall not have been paid in full to the Purchaser) the Purchaser shall
be entitled to withhold from the Further Consideration any amount lawfully due
(as defined in Clause 8.2) in relation to any Relevant Claim and the aggregate
amount of all Relevant Claims notified by the Purchaser where there has been no
agreement of the quatum or any opinion in relation to the same or none is
required (as described in Clauses 8.4 and 8.5) and any Opined Claim (as defined
in Clause 8.5);

 

  14.12.5 Following the settlement, withdrawal, dismissal, striking out,
discontinuance or other resolution of all Relevant Claims validly retained in
accordance with the provisions of Clause 14 of this Agreement then to the extent
that the amount set off by the Purchaser against the Further Consideration
exceeds the amount agreed or determined as due to the Purchaser in relation to
the Relevant Claim or Claims such excess shall be paid by the Purchaser to the
Vendors’ Solicitors together with interest at the Interest Rate on the amount of
such excess from the date the Further Consideration was due to be paid pursuant
to paragraph 4 of Schedule 8 to the date of payment of the excess to the
Vendors’ Solicitors

 

14.13 Completion

The provisions of this Agreement insofar as they have not been performed at
Completion or are intended (either expressly of by implication) to operate or
are capable of operating or taking effect after Completion shall remain in full
force and effect and capable of so operating notwithstanding Completion and
shall not merge on Completion.

 

14.14 Counterparts

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts which shall not be effective until each party has
signed at least one counterpart. Each of such counterparts (when so executed)
will constitute an original of this Agreement and all of such counterparts will
together constitute one and the same document.

 

34



--------------------------------------------------------------------------------

14.15 Third Party Rights

Save as provided in Clause 14.1 (Assignment) nothing in this Agreement confers
or purports to confer on any third party any benefit or any right to enforce any
term of this Agreement

 

14.16 Invalidity

If any provision of this Agreement shall be held to be illegal void invalid or
unenforceable under the laws of any jurisdiction the validity and enforceability
of the remainder of this Agreement in that jurisdiction shall not be affected
and the enforceability of this Agreement in any other jurisdiction shall not be
affected.

 

14.17 Exclusion of Right to Rescind

The Purchaser agrees that rescission shall not be available as a remedy for any
breach of any provision of this Agreement, the Tax Deed or other document
required by this Agreement to be in the agreed terms and agrees not to claim
that remedy

 

15. GUARANTEE

 

15.1 The Guarantor hereby irrevocably and unconditionally guarantees to the
Purchaser as principal obligor and not merely as surety the due and proper
performance by McGurk Group Limited of all obligations agreements and
undertakings on the part of McGurk Group Limited contained in this Agreement the
Tax Deed and all documents in agreed terms and the prompt payment by McGurk
Group Limited of all sums due or damages payable by McGurk Group Limited
pursuant to such obligations agreements and undertakings or for breach thereof
and agrees to indemnify the Purchaser against all costs, claims, expenses,
losses, damages, liabilities and proceedings which the Purchaser may incur or
suffer arising from any breach by McGurk Group Limited of any such obligations.
If the Purchaser is in default under this Agreement the Tax Deed or any of the
documents in agreed terms the Guarantor shall perform all obligations of McGurk
Group Limited under this Agreement the Tax Deed and all documents in agreed
terms as if he were a party to the Agreement the Tax Deed and all documents in
agreed terms.

 

35



--------------------------------------------------------------------------------

15.2 The guarantee in Clause 15.1 shall be a continuing security and shall
remain in full force until all the obligations of McGurk Group Limited under
this Agreement the Tax Deed and the documents in agreed terms have been fully
performed and all sums payable by McGurk Group Limited have been fully paid. No
waiver forbearance or other indulgence afforded by the Purchaser to McGurk Group
Limited in respect of any obligations of the McGurk Group Limited nor any legal
limitation disability incapacity or other circumstances relating to McGurk Group
Limited nor any unenforceability or frustration of any obligations of McGurk
Group Limited shall affect diminish or discharge the liability of the Guarantor
under this clause or otherwise provide a defence to the Guarantor

 

15.3 Where any discharge in respect of any amounts hereby guaranteed by the
Guarantor is made by the Purchaser in whole or in part or any arrangement is
made on the faith of any payment, security or other disposition which is avoided
or must be repaid on the liquidation of McGurk Group Limited or otherwise
without limitation, the liability of the Guarantor under the guarantee contained
in Clause 15.1 shall continue as if there had been no such discharge or
arrangement. The Purchaser shall be entitled to concede or compromise any claim
that any such payment security or other disposition is liable to avoidance or
repayment.

 

15.4 The Guarantor waives any other right he has or may have of first requiring
the Purchaser to proceed or enforce any other rights or security against McGurk
Group Limited or any other person before claiming from the Guarantor under
Clause 15.1.

 

15.5 The Guarantor’s liability under Clause 15.1 above shall not be affected by:

 

  15.5.1 any intermediate payment or settlement of account or by any change in
the constitution or control of, or the insolvency of, or bankruptcy, winding-up
or analogous proceedings relating to McGurk Group Limited;

 

  15.5.2 any agreement or arrangement which the Purchaser make with McGurk Group
Limited or with any person which (but for this sub-clause 15.5.2) would or might
operate to diminish or discharge the liability of a surety;

 

  15.5.3 any re-arrangement or alteration of terms (whether of this Agreement or
otherwise); or

 

36



--------------------------------------------------------------------------------

  15.5.4 any neglect or delay in seeking performance of the obligations imposed
by this clause or any granting of time for such performance.

 

15.6 Until the full and final discharge of all obligations (whether actual or
contingent) which are the subject of the guarantee and indemnity in Clause 15.1
the Guarantor:

 

  15.6.1 waives all rights of subrogation, indemnity and reimbursement against
Mcgurk Group Limited and agrees not to demand or accept any security from McGurk
Group Limited in respect of any such rights and not to prove in competition with
the Purchaser in the insolvency, liquidation or bankruptcy of McGurk Group
Limited; and

 

  15.6.2 agrees not to claim or enforce payment (whether directly or by set-off,
counterclaim or otherwise) of any amount which may be or has become due to the
Guarantor by the McGurk Group Limited if and so long as the Purchaser is in
default under this Agreement.

 

15.7 The guarantee and indemnity in this Clause 15 shall extend to all
reasonable costs and expenses reasonably and properly incurred by the Purchaser
in enforcing this guarantee and indemnity and/or in suing for or recovering any
monies due to it under or in respect of the obligations which are the subject of
the guarantee and indemnity in this Clause.

 

15.8 Any reference in this clause to the Purchaser shall include any assignee of
the Purchaser which is permitted under clause 14.1

 

16. PURCHASER GUARANTOR

 

16.1

In consideration of the Vendors entering into this Agreement, the Purchaser
Guarantor hereby irrevocably and unconditionally guarantees to the Vendors as
principal obligor and not merely as surety, the due and proper performance by
the Purchaser of the prompt payment by the Purchaser of any financial obligation
of the Purchaser under or in respect of this Agreement (“Financial Obligation”)
(as defined in Clause 14.12) and agrees to indemnify the Vendors against all
costs, claims, expenses, losses, damages,

 

37



--------------------------------------------------------------------------------

 

liabilities and proceedings which the Vendors may incur or suffer arising from
any breach by the Purchaser of such obligation. If the Purchaser is in default
under this Agreement of its obligation to pay any Financial Obligation the
Purchaser Guarantor shall pay the Further Consideration as if it were a party to
the Agreement.

 

16.2 This guarantee shall be a continuing security and shall remain in full
force until the Financial Obligations shall have been paid in full. No waiver
forbearance or other indulgence afforded by the Vendors to the Purchaser in
respect of the Purchaser’s obligation to pay the Further Consideration nor any
legal limitation disability incapacity or other circumstances relating to the
Purchaser nor any unenforceability or frustration of such obligation shall
affect diminish or discharge the liability of the Purchaser Guarantor under this
clause or otherwise provide a defence to the Purchaser Guarantor

 

16.3 Where any discharge in respect of any amounts hereby guaranteed is made by
the Vendors in whole or in part or any arrangement is made on the faith of any
payment, security or other disposition which is avoided or must be repaid on the
liquidation of the Purchaser or otherwise without limitation, the liability of
the Purchaser Guarantor under this guarantee shall continue as if there had been
no such discharge or arrangement. The Vendors shall be entitled to concede or
compromise any claim that any such payment security or other disposition is
liable to avoidance or repayment.

 

16.4 The Purchaser Guarantor waives any other right it may have of first
requiring the Vendors to proceed or enforce any other rights or security against
the Purchaser or any other person before claiming from the Purchaser Guarantor
under this clause.

 

16.5 The Purchaser Guarantor’s liability under sub-clause 16.1 above shall not
be affected by:

 

  16.5.1 any intermediate payment or settlement of account or by any change in
the constitution or control of, or the insolvency of, or bankruptcy, winding-up
or analogous proceedings relating to the Purchaser;

 

  16.5.2 any agreement or arrangement which the Vendors make with the Purchaser
or with any person which (but for this sub-clause 16.5) would or might operate
to diminish or discharge the liability of a surety;

 

38



--------------------------------------------------------------------------------

  16.5.3 any re-arrangement or alteration of terms (whether of this Agreement or
otherwise); or

 

  16.5.4 any neglect or delay in seeking performance of the obligations imposed
by this clause or any granting of time for such performance.

 

16.6 Until the full and final discharge of all obligations (whether actual or
contingent) which are the subject of the guarantee and indemnity in this clause
the Purchaser Guarantor:

 

  16.6.1 waives its rights of subrogation, indemnity and reimbursement against
the Purchaser to the extent of the amount of any Financial Obligation and (to
such extent) agrees not to demand or accept any security from the Purchaser in
respect of any such rights and not to prove in competition with the Vendors in
the insolvency, liquidation or bankruptcy of the Purchaser; and

 

  16.6.2 (to such extent) agrees not to claim or enforce payment (whether
directly or by set-off, counterclaim or otherwise) of any amount which may be or
has become due to the Purchaser Guarantor by the Purchaser if and so long as the
Purchaser is in default of its obligation to pay the Financial Obligation.

 

16.7 The guarantee and indemnity in this clause shall extend to all reasonable
costs and expenses reasonably and properly incurred by the Vendors in enforcing
this guarantee and indemnity and/or in suing for or recovering any monies due to
it under or in respect of the obligations which are the subject of the guarantee
and indemnity in this clause.

 

16.8 Any reference in this clause to the Purchaser shall include any assignee of
the Purchaser which is permitted under clause 14.1

AS WITNESS the hands of or for the parties the day and the year first above
written

 

39



--------------------------------------------------------------------------------

SCHEDULE 1

The Vendors

 

Name and Address

   Number of Sale
Shares   

Entitlement to initial
purchase
consideration
payable on
Completion

£

   Entitlement to
balance
consideration  

Paul John Fraine

16 Lower Camden

Chislehurst

Kent BR7 5HY

   33    714,653.61    30 %

Julie Martindale

3 Gold Hill West

Chalfont St Peter

Buckinghamshire

SL9 9JR

   33    714,653.61    30 %

McGurk Group Limited

R/O 267 Beverley Road

Hull HU5 6ST

   33    714,653.61    30 %

Alison Jane Crisp

26 Hampden Road

Kingston upon Thames

Surrey KT1 3HG

   1    21,656.17    10 %

Total

      2,165,617.00    100 %

 

40



--------------------------------------------------------------------------------

SCHEDULE 2

The Company

 

Name:      Thames McGurk Limited Number:      2836677 Date of Incorporation:
     15th July 1995 Registered Office:      6, Nottingham Street, London, W1M
3RB Authorised Share Capital:      £1,000 divided into 1,000ordinary shares of
£1 each Issued Share Capital:      £100 divided into 100 ordinary shares of £1
each Directors:      Patrick Edward McGurk, Paul John Fraine, Julie K
Martindale, Alison Jane Crisp Continuing Directors:      Paul John Fraine, Julie
K Martindale, Alison Jane Crisp Secretary:      Paul John Fraine
Accounting Reference Date:      31st March Auditors      Sadofskys of Princes
House Wright Street Hull HU2 8HX

 

41



--------------------------------------------------------------------------------

SCHEDULE 3

Part 1

Freehold properties

None

Leasehold Properties

 

Property Address

  

Date of Lease

  

Parties

  

Term of Lease

Ground floor and basement of premises known as Morley Street 6, Noltingham
Street, London, W1U 5EJ    April 2007    Nottingham Street Associates Limited
(1) and Thames McGurk Limited (2)    15 years from and including 12 July 2006
Suite 602, 6th Floor, Devon House, Taikoo Place, Hong Kong    20th December 2004
   Taikoo Place Holdings Limited (1) and Thames McGurk Limited (2)   

 

42



--------------------------------------------------------------------------------

Part 2

Title Deeds

Lease dated 2 April 2007 and side letter from Nottingham Street Associates
Limited to Thames McGurk Limited dated 21 February 2007

 

43



--------------------------------------------------------------------------------

SCHEDULE 4

Warranties

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Schedule where the context so admits the following words and terms
shall have the following meanings:

 

“Computer Systems”    the Hardware Software and Data; “Data”    any data or
information used by the Company and stored electronically at any time prior to
and at Completion; “Hardware”    any computer equipment used by the Company at
any time prior to and at Completion including without limitation PCs mainframe
screens terminals keyboards discs printers cabling associated and peripheral
electronic equipment but excluding all Software and the public
telecommunications network; “Intellectual Property”    patents trade marks
service marks rights (registered or unregistered) in any designs and
applications for any of the foregoing; trade or business names; copyright
including rights in computer software and topography rights; know how; secret
formulae and processes; rights protecting goodwill and reputation; database
rights and rights under licences and consents in relation

 

44



--------------------------------------------------------------------------------

  to such things and all rights or forms of protection of a similar nature to
any of the foregoing or having equivalent effect anywhere in the world;
“Intellectual Property Agreements”   Agreements or arrangements relating in any
way whether wholly or partly to Intellectual Property; “Listed Intellectual
Property”   the registered Intellectual Property owned by the Company identified
in the Disclosure Letter; “Listed Intellectual Property”   Agreements”   the
Intellectual Property Agreements relating to Listed Intellectual Property copies
of which are annexed to and scheduled in the list annexed to the Disclosure
Letter; “Software”   any set of instructions for execution by micro-processor
used by the Company at any time prior to or at Completion irrespective of
application language or medium.

 

1.2. In this Schedule:

 

  1.2.1 where any statement is qualified by the expression “so far as the
Vendors are aware” or “to the best of the Vendors’ knowledge and belief” or any
similar expression that statement shall be deemed to include an additional
statement that it has been made after due and careful enquiry;

 

  1.2.2 references to income or profits or gains earned accrued or received
shall include income or profits or gains treated as earned accrued or received
for the purposes of any legislation.

 

45



--------------------------------------------------------------------------------

2. GENERAL WARRANTIES AND REPRESENTATIONS

The Vendors hereby warrant and represent to the Purchaser in the following
terms:

 

2.1 The Company and the Vendors

 

2.1.1 Capacity

The Vendors have full power to enter into and perform this Agreement without
requiring or obtaining the consent of any other person authority or body and
this Agreement constitutes binding obligations on the Vendors in accordance with
its terms.

 

2.1.2 Ownership of the Sale Shares

The Vendors are the registered and beneficial owners of the Sale Shares free
from encumbrances.

 

2.1.3 Indebtedness

There is not outstanding any indebtedness or other liability (actual or
contingent) (other than remuneration, emoluments and outstanding expenses which
are Disclosed) owing by the Company to the Vendors or any Director or any person
connected with any of them nor is any indebtedness owing to the Company by any
such person.

 

2.1.4 Vendors’ Other Interests

No Vendor nor any person connected with any Vendor has any interest directly or
indirectly in any business other than that now carried on by the Company which
is or is likely to be or become competitive with the Restricted Business.

 

2.2 The Company Constitution

 

2.2.1 Share Capital

The Sale Shares comprise the whole of the authorised and issued share capital of
the Company and Schedule 2 contains true particulars of the authorised and
issued share capital of the Company and all the shares there shown as issued are
in issue fully paid and are registered and beneficially owned as set out in
Schedule 2 free from any encumbrances or interests in favour of any other
person. No share or loan capital has been issued or allotted or agreed to be
issued or allotted by the Company since the Balance Sheet Date.

 

46



--------------------------------------------------------------------------------

2.2.2 Memorandum and Articles

The copy of the Memorandum and Articles of Association of the Company annexed to
the Disclosure Letter is complete and up to date in all respects and there is
embodied therein or annexed thereto a copy of every such resolution or agreement
required by law to be embodied or annexed to it and sets out completely the
rights and restrictions attaching to each class of shares in the capital of the
Company.

 

2.2.3 Options

No person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment issue sale or transfer of any share
or loan capital of the Company under any option or other agreement (including
conversion rights and rights of pre-emption).

 

2.2.4 Reduction of Share Capital

The Company has not at any time repaid or agreed to repay or redeemed or agreed
to redeem any shares in its share capital or otherwise reduced or agreed to
reduce its issued share capital.

 

2.2.5 Capitalisation

The Company has not at any time capitalised or agreed to capitalise in the form
of shares or debentures any profits or reserves or passed or agreed to pass any
resolution to do so.

 

2.2.6 Financial Assistance

The Company has not given any financial assistance in relation to the
acquisition of its own shares which is unlawful under Section 151 Companies Act
1985.

 

2.3 The Company and the Law

 

2.3.1 Compliance with Laws

The Company has conducted its business in all material respects in accordance
with all applicable laws and regulations of the United Kingdom and any relevant
foreign country

 

47



--------------------------------------------------------------------------------

and there is no order decree or judgment of any Court or any governmental agency
of the United Kingdom and any relevant foreign country outstanding against the
Company or any person for whose actions the Company is vicariously liable which
may have a material adverse effect upon the assets or business of the Company.

 

2.3.2 Licences etc

All necessary licences consents permits approvals and authorities (public and
private) have been obtained by the Company to enable it to carry on its business
in the places and in the manner in which such business is now carried on and all
such licences consents permits approvals and authorities are valid and
subsisting and are not limited in duration or subject to onerous conditions and
the Vendors know of no reason (but without making any specific enquiry of any
public authority which issued any of them for the purpose of making this
Warranty) why any of them should be suspended cancelled or revoked and all such
licences, consents, permits, approvals and authorities are Disclosed.

 

2.3.3 Litigation

 

  (1) Neither the Company the Vendors nor so far as the Vendors are aware but
without making enquiry of any third party any of its officers agents or
employees is engaged in any litigation arbitration prosecution or other legal
arbitration administrative or criminal proceedings in relation to the Company or
its business and so far as the Vendors are aware no litigation arbitration
administrative criminal or other legal proceedings are pending or threatened
against the Company the Vendors or as far as the Vendors are aware but without
making enquiry of any officer agent or employee for the purpose of making this
Warranty against any officer agent or employee of the Company and there are no
facts currently existing likely to give rise to any such litigation arbitration
administrative criminal or other legal proceedings against the Company or (as
far as the Vendors are aware but without making enquiry of any officer agent or
employee of the Company) against any such officer agent or employee;

 

  (2)

Neither the Company nor in relation to the Company or its business any of its

 

48



--------------------------------------------------------------------------------

 

officers agents or employees has been a party to any undertaking or assurance
given to any Court or governmental agency or is the subject of an injunction
which is still in force in relation to the Company or its business.

 

2.3.4 Fair Trading

 

  (1) No agreement practice or arrangement carried on by the Company or to which
the Company is or has been party:-

 

  (a) was or is required or requires to be registered in accordance with the
provisions of or has contravened or contravenes the provisions of the Enterprise
Act 2002 or the Competition Act 1998 or is or has been the subject of any
enquiry investigation reference report or proceeding under or in respect of any
such Act or any previous legislation which it replaces; or

 

  (b) contravened or is or has been the subject of any enquiry investigation
reference or report under the Fair Trading Act 1973 (or any other legislation
relating to monopolies or mergers); or

 

  (c) infringes Article 85 of the Treaty establishing the European Community or
constitutes an abuse of dominant position contrary to Article 86 of the said
Treaty or infringes any regulation or other enactment made under Article 87 of
the said Treaty or is or has been the subject of any enquiry investigation or
proceeding in respect thereof; or

 

  (d) has been notified to the Competition Directorate General of the Commission
of the European Union; or

 

  (e) infringes any other competition anti-restriction trade practice anti-trust
or consumer protection law or legislation applicable in the United Kingdom or
elsewhere and not specifically mentioned in this Paragraph 2.3.4.

 

(2) The Company has not given any undertaking to the Secretary of State for
Trade and Industry the Competition Commission or Monopolies and Mergers
Commission or Competition Appeal Tribunal or to any other court person or body
(whether in the United Kingdom European Union or elsewhere) and is not subject
to any decision made by any of them relating to any matter nor is any such
decision pending.

 

49



--------------------------------------------------------------------------------

(3) The Company is not in default or in contravention of any article act
decision regulation order or other instrument or of any undertaking relating to
any matter referred to in this Paragraph 2.3.4.

 

2.3.5 Product Liability

 

  (1) So far as the Vendors are aware but without making any specific enquiry of
any customer or supplier for the purpose of making this Warranty there is no
claim in respect of Product Liability outstanding or threatened against the
Company in relation to its business and so far as the Vendors are aware (but
without making any specific enquiry of any customer or supplier for the purpose
of making this Warranty) there are no circumstances which are likely to give
rise to any such claims. For the purposes of this paragraph “Product Liability”
means a liability arising out of death personal injury or damage to property
caused by a defective product or defective services sold supplied or provided by
the Company in the course of its business.

 

  (2) So far as the Vendors are aware but without making any specific enquiry of
any customer or supplier for the purpose of making this Warranty the Company has
not manufactured sold or supplied any products or services which are or were in
any material respectfully or defective or which do not comply in any material
respect with any warranties or representations expressly made by the Company or
with all applicable regulations standards and requirements in respect thereof or
which were sold or supplied on terms that the Company accepts an obligation to
service maintain repair or replace any products or workmanship after delivery or
performance.

 

2.3.6 Inducements

Neither the Vendors nor any officer agent or employee of the Company has paid
any bribe or used any of the Company’s assets unlawfully to obtain an advantage
for the Company or any other person.

 

2.3.7 Investigations

So far as the Vendors are aware but without making any specific enquiry of any

 

50



--------------------------------------------------------------------------------

governmental statutory legal or administrative body for the purpose of making
this Warranty there are not pending or in existence any investigations by or on
behalf of any governmental statutory legal or administrative body in respect of
any of the business or affairs of the Company. Neither the Vendors nor the
Company have done or omitted to do any act matter or thing which will provoke
any such investigation or which (in the event of any such investigation) will
result in any notice being issued or any action or claim or demand or
requirement being taken or made against the Company or any penalty fine interest
or other charge being raised against the Company by any governmental statutory
legal or administrative body.

 

2.4 The Company’s Accounts and Records

 

2.4.1 Books and Records

 

  (A) All accounts books ledgers and financial records of the Company:

 

  (1) have been properly and carefully maintained on a consistent basis are up
to date and in the possession of the Company

 

  (2) are sufficient to show with reasonable accuracy the financial position of
the Company at the date of this Agreement;

 

  (3) no notice or allegation that the same are incorrect or should be rectified
have been received.

 

  (B) All other records of the Company;

 

  (1) have been properly and carefully maintained on a consistent basis are up
to date, in the possession of the Company;

 

  (2) contain an adequate record of all matters required by law to be entered in
them; and

 

  (3) do not contain or reflect any material inaccuracies or discrepancies; and

 

  (4) no notice or allegation that the same are incorrect or should be rectified
have been received.

 

2.4.2 Accounts warranty

The Audited Accounts

 

51



--------------------------------------------------------------------------------

  (1) have been prepared in accordance with Accounting Practice in force at the
time they were prepared;

 

  (2) show a true and fair view of all the assets and liabilities of the Company
at the Balance Sheet Date and the profits of the Company for the accounting
period ended on the Balance Sheet Date;

 

  (3) are not affected by any unusual or non-recurring item; and

 

  (4) apply bases and policies of accounting which have been consistently
applied in the statutory balance sheet and profit and loss accounts of the
Company for the three financial years prior to the Balance Sheet Date.

 

2.4.3 Provision for Liabilities

Provision or reserve has been made in the Audited Accounts for liabilities and
capital commitments of the Company outstanding at the Balance Sheet Date in
accordance with Accounting Practice in force at the time they were prepared.

 

2.4.4 Management Accounts

The Management Accounts have been carefully prepared in accordance with
Accounting Practice in force at the time they were prepared and in accordance
with accounting policies consistent with the management accounts produced in the
preceding years and with the Audited Accounts. The Management Accounts present
with reasonable accuracy the financial condition and the state of affairs of the
Company at the date to which they were prepared and over the period to which
they relate. The profits assets and liabilities have not been materially
misstated in the Management Accounts.

 

2.4.5 Returns

The Company has complied with the provisions of the Companies Acts in all
material respects and all returns particulars resolutions and other documents
required under the Companies Acts to be delivered on behalf of the Company to
the Registrar of Companies have been delivered. All such returns particulars
resolutions and documents (save for any filed accounts) were correctly made up
when delivered and the Company has not received any notification of the levy of
any penalty or fine for non-compliance by the Company or any officer of the
Company with any requirements for filing any returns particulars resolutions or
other documents.

 

52



--------------------------------------------------------------------------------

2.4.6 Statutory Registers

The Register of Members and other statutory registers and records of the Company
required to kept under sections 190, 288, 324-8, 352, 352A, 382, 382A, 382B, 354
and 407 of the Companies Act 1985 have been properly kept and contain an
accurate and complete record of the matters with which they should deal.

 

2.4.7 Computer Records

Where any of the records of the Company are kept on a Computer System the
Company:

 

  (1) is the owner of the Hardware and Software or (in the case of Software) is
licensed to use the Software necessary to enable it to make keep and use the
records as they have been and are made kept and used;

 

  (2) does not share any Hardware or Software licensed to the Company with any
other person;

 

  (3) maintains such back up records and support in the event of fault or
failure of the Hardware and Software as a reasonable and prudent operator would
consider to be adequate.

 

2.5 The Company’s and Vendors’ Solvency

 

2.5.1 Winding Up

No order has been made petition presented or resolution passed for the winding
up of the Company and no meeting has been convened for the purpose of winding up
the Company or any Vendor. The Company has not been a party to any transaction
which could be avoided in a winding up.

 

2.5.2 Administration and Receivership

No steps have been taken for the appointment of an Administrator or Receiver
(including an Administrative Receiver) of all or any part of the Company’s
assets.

 

53



--------------------------------------------------------------------------------

2.5.3 Arrangements with Creditors

The Company has not made or proposed any arrangement or moratorium for the
payment of its debts with its creditors or any class of its creditors.

 

2.5.4 Insolvency

The Company is not insolvent is not unable to pay its debts within the meaning
of the Insolvency Act 1986 and has not stopped paying its debts as they fall
due.

 

2.5.5 Unsatisfied Judgments

No distress execution or other process has been levied against the Company or
action taken to charge or repossess goods or property in the Company’s
possession. No unsatisfied judgment is outstanding against the Company.

 

2.6 The Company’s Business

 

2.6.1 Business since the Balance Sheet Date

Since the Balance Sheet Date:

 

  (1) the Company has carried on its business in the ordinary and usual course
and without entering into any transaction assuming any liability or making any
payment not provided for in the Audited Accounts which is not in the ordinary
course of its business and without any material interruption or alteration in
the nature scope or manner of its business.

 

  (2) the Company has not borrowed or raised any money or taken any form of
financial facility;

 

  (3) the Company has paid its trade creditors within the times agreed with such
creditors and so that there are no trade debts outstanding by the Company in
violation of any agreement or which have been due for more than twelve weeks and
the copy of the trade creditors report of the Company annexed to the Disclosure
Letter shows details of all amounts owed to trade creditors by the Company as at
close of business on the last Business Day immediately prior to the date of this
Agreement;

 

  (4)

the Company has not made or agreed to make any material capital expenditure and
has not entered into or agreed to enter into any capital commitment nor has

 

54



--------------------------------------------------------------------------------

 

it disposed of or dealt in or realised any of its assets or any interest therein
or agreed to do any of these things other than sales in the ordinary course of
its business;

 

  (5) no share or loan capital has been issued or agreed to be issued by the
Company;

 

  (6) no distribution of capital or income has been declared made or paid in
respect of any share capital of the Company and (excluding fluctuations in
overdrawn current accounts with bankers) no loan or loan capital or preference
capital of the Company has been repaid in whole or part or has become liable to
be repaid;

 

  (7) so far as the Vendors are aware but without making any specific enquiry of
any customer or supplier for the purpose of making this Warranty there has been
no significant event or occurrence (including but not limited to the loss of any
significant customer client or supplier) which has had or following Completion
may have a material adverse effect on the Company’s financial or trading
position; and

 

  (8) there has been no material deterioration in the financial or trading
position or turnover of the Company

 

2.6.2 Commission

No one is entitled to receive from the Company any finder’s fee brokerage or
other commission in connection with the purchase of the Sale Shares in the
Company by the Purchaser.

 

2.6.3 Consequence of share acquisition by the Purchaser:

The acquisition of the Sale Shares by the Purchaser or compliance with the terms
of this Agreement:

 

  (1) will not cause the Company to lose the benefit of any legally binding
right or privilege it presently enjoys;

 

  (2) will not relieve any person of any legally binding obligation to the
Company or enable any person to determine any such obligation or any right or
benefit enjoyed by the Company or to exercise any right whether under any
agreement with or otherwise in respect of the Company;

 

55



--------------------------------------------------------------------------------

  (3) will not result in any present or future indebtedness of the Company
becoming due or capable of being declared due and payable prior to its stated
maturity

 

  (4) will not result in a breach of or constitute a default under the Company’s
Memorandum or Articles of Association;

 

  (5) will not result in or constitute a material breach of any agreement or a
breach of any order judgment or decree binding on the Company;

(6) will not give rise to or cause to become exercisable any right of
pre-emption; and so far as the Vendors are aware (but without making any enquiry
of any customers, suppliers or employee (other than the Vendors) the acquisition
of the Sale Shares by the Purchaser or compliance with the terms of this
Agreement will not affect adversely the relationship of the Company with any of
its customers suppliers or employees or will cause any person who now does
business with the Company to cease doing so and will not cause any person who
does business with the Company to change the terms upon which he does so.

 

2.6.4 Grants

The Company has not applied for or received any financial assistance from any
supernational national or local authority or governmental agency.

 

2.6.5 Insurances

 

  (1) The policies of insurance which are maintained currently by the Company
are annexed to the Disclosure Letter and are in force and effect and provide
cover for the Company against all risks and in such amounts which the Company
has a binding obligation (whether under contract or otherwise) to insure against
and maintain.

 

  (2) The Company is now and has at all material times been covered to an
adequate level against accident damage injury and third party loss (including
without limitation employer’s liability and product liability) and loss of
profits.

 

  (3) There are no circumstances which will lead to any liability under any
insurance now or previously maintained by the Company being avoided by the
insurers or the premia for the Company’s insurance being increased.

 

56



--------------------------------------------------------------------------------

  (4) There is no claim outstanding under any of the Company’s policies of
insurance nor are the Vendors aware (but without having made any specific
enquiry of the customers suppliers or employees of the Company for the purpose
of making this Warranty) of any circumstances likely to give rise to a claim.

 

  (5) No application by the Company for insurance has ever been refused by any
insurer. In relation to the Company’s insurances all premiums in respect of such
insurance policies are and have been duly paid and the Vendors are not aware but
without making specific enquiry of their insurers for the purposes of making
this Warranty of any circumstances which might cause the insurers to refuse to
renew them.

 

  (6) All brokerage and other fees charges commissions and expenses in respect
of the Company’s insurances have been paid and no services have been rendered
which have not been paid for.

 

  (7) Copies of all inspection and other reports prepared by any person under in
relation to or for the purposes of the latest renewal insurance of the Company
are Disclosed.

 

2.6.6 Trading Name

The Company does not trade under any name other than its corporate name and any
name set out in the Disclosure Letter.

 

2.6.7 Trade Associations

Details of all trade or business associations of which the Company is a member
are set out in the Disclosure Letter and the Company is and so far as the
Vendors are aware but without making specific enquiry of any trade or business
association for the purpose of making this Warranty has at all material times
complied in all material respects with the regulations or guide lines laid down
by any such trade association.

 

2.6.8 Terms of Business

A copy of the standard terms upon which the Company carries on business or
provides goods and services to any person are annexed to the Disclosure Letter
and the

 

57



--------------------------------------------------------------------------------

Company does not provide and has not provided any goods or service to any person
on terms which differ from its standard terms as annexed including (without
limitation) any discounts on the prices normally charged by the Company for its
goods or services.

 

2.6.9 Alteration of Terms of Business

No customer or supplier has within the last twelve months sought to negotiate a
reduction or increase in price or material change of the terms of any current
contract with the Company.

 

2.7 The Company’s Assets:

 

2.7.1 Assets and Charges

 

  (1) Except for current assets disposed of by the Company in the ordinary
course of its business the Company is the legal and beneficial owner of and has
good title to all assets included in the Audited Accounts and all assets which
have been acquired by the Company since the Balance Sheet Date and no such asset
nor any of the undertaking goodwill or uncalled capital of the Company is
subject to any encumbrance or any agreement or commitment to give or create any
encumbrance.

 

  (2) Since the Balance Sheet Date save for disposals in the ordinary course of
its business the assets of the Company have been in the possession of or under
the control of the Company.

 

  (3) No asset is shared by the Company with any other person and the Company
does not depend for its business upon any assets facilities or services owned or
supplied by any of the Vendors or any person connected with any of the Vendors
including Stephenson McGurk Limited and/or any other company in the Company’s
pre-Completion Group.

 

  (4) No assets of the Company have been acquired at a consideration higher than
the market value thereof all assets acquired have been acquired by way of
bargain at arm’s length and no assets have been disposed of other than at market
value at the time they were disposed of by way of bargain at arm’s length.

 

58



--------------------------------------------------------------------------------

2.7.2 Debts

Any debts owed to the Company will realise their full face value and be good and
collectable in the ordinary course of business and no amount included in the
Audited Accounts or Management Accounts as owing to the Company at the Balance
Sheet Date or thereafter has been released for an amount less than the value at
which it was included in the Audited Accounts or Management Accounts is subject
to any right of deduction set-off counterclaim or with-holding or is now
regarded by the Vendors as irrecoverable in whole or in part. The copy of the
debtors report of the Company annexed to the Disclosure Letter shows details of
all amounts owed to the Company no more than three Business Days prior to the
date of this Agreement. The Company has not factored or discounted its debts or
other receivables or agreed to do so.

 

2.7.3 Equipment

The Vendors are not aware of any patent defects or (but without making any
inspection or investigation of the fixed plant and machinery and office and
other equipment for the specific purpose of making this Warranty) of any latent
defects affecting the machinery and plant including fixed plant and machinery
and office and other equipment being used in connection with the business of the
Company. The machinery and plant including fixed plant and machinery and all
vehicles and office and other equipment used in connection with the business of
the Company:

 

  (1) is in satisfactory working order (having regard to its age and use to
which it is put) and has been properly serviced (where required) and maintained
and so far as the Vendors are aware none of it is dangerous provided that this
Warranty does not extend to latent defects which the Vendors or the employees of
the Company do not and could not reasonably know about;

 

  (2) is currently capable of doing the work for which it was designed or
purchased;

 

  (3) is in the possession or control of and is the absolute property free from
any encumbrance of the Company save for those items held under hire purchase or
rental agreements copies of which are annexed to the Disclosure Letter.

 

59



--------------------------------------------------------------------------------

2.7.4 Title Retention

Save for items of stock purchased in the ordinary course of business the Company
has not acquired any asset on terms that property does not pass until full
payment is made.

 

2.7.5 Intellectual Property Rights

 

  (1) The Company is the sole legal and beneficial owner free from encumbrances
of the Listed Intellectual Property and (where such property is registered) the
Registered Proprietor thereof and neither owns any other registered Intellectual
Property nor uses any other Intellectual Property.

 

  (2) Save as Disclosed no person has been authorised to make any use whatsoever
of any Intellectual Property owned by the Company.

 

  (3) Save as Disclosed all Intellectual Property used by the Company is owned
by it and it does not use any Intellectual Property in respect of which any
third party has any right title or interest.

 

  (4) All the Intellectual Property rights owned by the Company are valid and
enforceable and nothing has been done omitted or permitted by the Company
whereby any of them has ceased or will cease to be valid and enforceable. As far
as the Vendors are aware but without making enquiry of any third party all the
Intellectual Property rights used (but not owned) by the Company are valid and
enforceable; nothing has been done or omitted or permitted by the Company
whereby any of them has ceased or will cease to be valid or enforceable or
whereby the Company’s right to use the same will be prejudiced.

 

  (5) None of the processes or products of the Company infringes any
Intellectual Property or any right of any other person relating to Intellectual
Property or involves the unlicensed use of confidential information disclosed to
the Company by any person in circumstances which entitle that person to make a
claim against the Company for infringement or unlicensed use.

 

  (6) None of the Intellectual Property owned or so far as the Vendors are aware
but without making enquiry of any person used by the Company is being opposed or
attacked by any person;

 

  (7)

The Vendors (not having made any specific enquiry of any supplier or customer

 

60



--------------------------------------------------------------------------------

 

for the sole purpose of making this Warranty) are not aware of any infringement
of the Intellectual Property owned or used by the Company or of any rights
relating to it by any person.

 

  (8) There are no outstanding claims against the Company for infringement of
any Intellectual Property owned or used by the Company or of any rights relating
to it and no such claims have been settled by the giving of any undertakings
which remain in force. The Company has not received any actual or threatened
claim that any of the Intellectual Property Rights owned or used by the Company
are invalid.

 

  (9) Confidential information and know how owned or used by the Company is kept
strictly confidential. The Vendors are not aware of any such confidentiality
having been breached by the Company or (but not having made any specific enquiry
of any person for the sole purpose of making this Warranty) by any other person.
The Company has not disclosed any of its know how trade secrets or list of
customers to any other person not employed by or under a contract for services
with the Company and having a duty of trust and confidence to the Company.

 

  (10) All application and renewal fees costs charges taxes and other steps
required for the maintenance or protection of the Listed Intellectual Property
prior to Completion has been paid or taken on time and so far as the Vendors are
aware but without making any specific enquiry of any third party or competent
authority for the purpose of making this Warranty none of such rights are
subject to any existing challenge or attack by a third party or competent
authority and there are no outstanding Patent Office or Trade Marks Registry
deadlines which expire within three months of Completion.

 

  (11)

The Company has not used and does not use any Intellectual Property other than
the Listed Intellectual Property or Intellectual Property that the Company owns.
The Listed Intellectual Property Agreements are all the Intellectual Property
agreements to which the Company is a party and each of them is valid

 

61



--------------------------------------------------------------------------------

 

and binding and the Company is not in breach of any of the provisions of such
agreements. Without prejudice to the generality of the foregoing the Company is
properly licensed to make such use of software as is made by the Company and
details of all the software licences granted to held or used by the Company are
Disclosed.

 

  (12) The Company is registered as a data controller in respect of the business
carried on by it and has materially complied with the data protection principles
as set out in and has complied in all other material respects with the
requirements of the Data Protection Act 1998.

 

2.7.6 Computer Systems

 

  (1) The Computer Systems have been satisfactorily maintained and there is an
appropriate maintenance and support agreement in respect of the Hardware and of
the Software terminable by the contractor by not less than 24 months notice and
details of all maintenance and support agreements are Disclosed.

 

  (2) The Hardware and Software have adequate capability and capacity to enable
the Company to carry on its business as at Completion.

 

  (3) Disaster recovery plans are set out in the Disclosure Letter;

 

  (4) The Company has provided its employees with relevant training to enable
them to use properly the Company’s Computer Systems.

 

  (5) The Company has the procedures set out in the Disclosure Letter to ensure
internal and external security of the Computer Systems and back-up of Data.

 

  (6) Where any of the records of the Company are stored electronically the
Company is the owner of all hardware and software licences necessary to enable
it to keep copy maintain and use such records in the course of its business and
does not share any hardware or (save as duly licensed under a licence details of
which are Disclosed) software licensed to the Company relating to the records
with any person.

 

  (7) The Company owns and is in possession and control of original copies of
all the manuals guides instruction books and technical documents (including any
corrections and updates) required to operate the Hardware and the Software.

 

62



--------------------------------------------------------------------------------

  (8) The Hardware and Software have never unduly materially interrupted or
hindered the running or operation of the Company’s business and so far as the
Vendors are aware but without making any specific enquiry of any supplier of
such Hardware or Software for the purpose of making this Warranty have no
defects in operation which so affect the Company’s business.

 

2.7.7 Properties

Reference to “Property” or “Properties” are to the Company’s leasehold interests
in the Property or Properties listed in Schedule 3 and reference to “Properties”
includes each and any of them.

 

  (1) Title to Properties

 

  (a) The particulars of the Properties shown in Schedule 3 are true and
correct. The Company has no other interest in land and does not occupy any other
property and has not entered into any agreement to acquire any land or premises
or any interest therein which has not been completed.

 

  (b) The Company is the sole legal and beneficial owner of and has exclusive
occupation of each Property.

 

  (c) Each Property is held free from any mortgage or charge (whether legal or
equitable fixed or floating) encumbrance lease sub-lease tenancy licence or
right of occupation rent charge exception reservation easement quasi easement
covenant right or privilege (or agreement for any of the same) in favour of a
third party save for any such matters referred to in the Title Deeds or which
are Disclosed.

 

  (d) The lease under which each of the Properties is held is valid and
subsisting.

 

2.7.8 Matters affecting Property

(1) So far as the Vendors are aware but without making specific enquiry of any
Local Authority or any freehold owner for the purpose of making this Warranty no
Property is affected by any of the following matters or is likely to become so
affected:

 

  (a) any outstanding dispute notice or complaint or any exception reservation
right covenant restriction or condition which is of an unusual nature or which
affects the use of the Property for the purpose for which it is now used;

 

63



--------------------------------------------------------------------------------

  (b) any outgoings except uniform business rates and water rates and any other
rental or other payment referred to in the Title Deeds;

 

  (c) the requirement of consent from any third party to the charging of the
Properties or any of them save for any consent requirements referred to in the
Title Deeds;

 

  (3) All restrictions conditions and covenants affecting the Properties have
been observed and performed and no notice of any breach of any of the same has
been received;

 

  (4) The Company has not carried out any development at any of the Properties
for which planning permission or any other approval or consent of any party
which was required without first obtaining such permission approval or consent
and the Company has complied in all material respects with all the terms of all
such permissions approvals or consents.

 

2.7.8 Properties previously owned

The Company is not under any obligation to any person to reinstate any part of
the Properties or any other premises or to remove any works from any of the
Properties or any other premises now or in the future and whether an actual or
contingent obligation save as Disclosed. The Company has and will have no actual
or contingent liability in respect of any premises previously occupied by it or
in which it owned or held an interest.

 

2.7.9 Title Documents

All Title Deeds and documents of title relating to the assets of the Company are
in the possession of the Company.

 

2.7.10 Fixed Assets

 

  (1) The fixed assets of the Company are adequate for the requirements of the
business carried on by the Company at the date of this Agreement.

 

  (2) The value of the fixed assets of the Company have been depreciated in the
books of the Company in accordance with Accounting Practice and is not
materially overstated in the books of the Company.

 

64



--------------------------------------------------------------------------------

2.8 The Company and the Environment

 

2.8.1 Authorisations

 

  (1) Attached to the Disclosure Letter are copies of all authorisations
permissions consents licences and agreements held by the Company and required
under Environmental Laws including without limitation those:

(a) to abstract water;

(b) to hold raw materials products or waste;

(c) to carry on processes;

(d) to construct maintain buildings plant and equipment;

(e) to keep treat carry consign and dispose of waste materials gases and
effluent; and

(f) to carry on any other operations;

(“Authorisations”).

All the Authorisations have been lawfully obtained and are in full force and
effect.

 

  (2) The Company has complied with all conditions attaching to the
Authorisations in all material respects.

 

  (3) The Company has received no communication revoking suspending modifying or
varying any of the Authorisations and the Vendors are not aware (but without
making specific enquiry of any governmental or administrative body responsible
for issuing any Authorisation for the purpose of making this Warranty) of any
circumstances which are likely to give rise to any such communication being
received.

 

2.8.2 Compliance with Environmental Protection Laws

 

  (1) The Company has not committed any material breach of Environmental Laws

 

  (2)

The Company has not received any communication from any competent authority in
respect of the Company’s failure or alleged failure to comply with Environmental
Laws. The Vendors are not aware of any act omission or matter

 

65



--------------------------------------------------------------------------------

 

which would constitute a breach of any statutory requirements in relation to
Environmental Laws of any circumstances which are likely to give rise to any
such communication being received.

 

2.8.3 Environmental Liability

There is no actual or potential environmental liability on the part of the
Company arising from any activities or operations of the Company from waste or
other substances used kept or produced by the Company or from the condition of
any properties now or formerly owned or occupied by the Company which amounts to
a breach of Environmental Laws.

 

2.8.4 Waste and Other Substances

For the purposes of this paragraph 2.8.4 “waste” includes substances which are
waste to the Company notwithstanding that they may be of value or utility to
some other person.

 

  (1) The Company has at all times taken all necessary steps to ensure proper
handling storage treatment consignment carriage and disposal of waste produced
in the course of the Company’s business so as to comply with Environmental Laws
.

 

  (2) Without prejudice to the generality of sub-paragraph (1) the Company has
taken all necessary steps to ensure:

 

  (a) that all such wastes are consigned only to a properly authorised disposer
or carrier for disposal at a facility licensed to receive such waste;

 

  (b) that all such wastes have been properly described.

 

  (3) No dispute claim or proceedings exist between the Company and any disposer
or carrier with regard to the Company’s waste whether or not yet consigned for
such disposal or carrier and the Vendors are not aware of any circumstances
(without making any specific enquiry of any third party disposer or carrier for
the specific purpose of making this Warranty) which are likely to give rise to
such dispute claim or proceeding.

 

  (4)

There have not been any leakages or escapes of or any other accident or

 

66



--------------------------------------------------------------------------------

 

incident in relation to any substance used or kept by the Company on the
Properties or on any property previously owned or occupied by the Company or
elsewhere.

 

2.8.5 Condition of Site

 

  (1) All sites now or formerly owned or occupied by the Company are free from
any contamination which would give rise (whether on the relevant site or
elsewhere) to environmental liability which amounts to a breach of Environmental
Laws.

 

  (2) The Vendors are not aware of any circumstances which may require
expenditure (whether by the Company or by any other person) on cleaning up or
de-contaminating any sites now or formerly owned or occupied by the Company so
as to avoid or reduce the risk of environmental liability or which may require
expenditure or investigation or monitoring or precautionary or other engineering
measures in relation to any such sites nor are the Vendors aware of any
circumstance which may give rise to a claim against the Company in respect of
any such expenditure.

 

  (3) No communication has been received by the Company or any person acting for
and on behalf of the Company from any competent authority relating to the
condition of any site now or formerly owned or occupied by the Company or
relating to a proposal for the inclusion of any such site in any register of
potentially contaminated land nor are the Vendors aware of any circumstances
likely to give rise to the service of any such communication.

 

2.8.6 Environmental Information

The Company has at all times supplied to the competent authorities such
information and assessments as to the Company’s processes substances discharges
wastes and effluent as are required by law to be supplied. All such information
given (whether under a legal obligation or otherwise) was materially correct at
the time the information was supplied and all information contained on public
registers relating to such matters is materially correct.

 

67



--------------------------------------------------------------------------------

2.8.7 Internal Environmental Policy and Audits

 

  (1) All environmental investigations audits or appraisals undertaken or
commissioned by the Company as to the Company’s operations plant equipment or
site (“Audits”) are particularised in the Disclosure Letter including details of
the dates and nature of the Audits by whom the Audits were undertaken and of any
report prepared as a result of the Audit. As far as the Vendors are aware the
contents of such Audits are correct.

 

2.9 The Company’s Contracts:

 

2.9.1 Documents

All subsisting title deeds and agreements to which the Company is a party and
other documents which ought to be in the possession of the Company are in the
possession or control of the Company and are free from any encumbrance and
(where relevant) are properly stamped.

 

2.9.2 No Other Contracts

There are not in force in relation to the Company’s business assets or
undertaking any agreements undertakings understandings arrangements or other
engagements whether written or oral to which the Vendors or any person connected
with the Vendors is a party the benefit of which would be required to be
assigned to or otherwise vested in the Company to enable the Company to carry on
its business and/or to enjoy the benefit thereof in the same manner and to the
same extent and on the same basis as the Company has carried on business or
enjoyed such rights prior to the date hereof.

 

2.9.3 The Company’s Contracts

Each of the Company’s contracts is valid and binding and no notice of
termination of any such contract has been received or served by the Company and
the Vendors are not aware (but without making specific enquiry of any other
party to any such contract for the purpose of making this Warranty) of the
invalidity of or of any grounds for determination rescission avoidance or
repudiation of any such contracts and no claim for damages or any other remedy
has been made against or intimated to the Company under or in respect of any
such contract and the Vendors are not aware (but without making specific enquiry
of any other party to any such contract for the purpose of making this Warranty)
of any grounds upon which any such claim could be made.

 

68



--------------------------------------------------------------------------------

2.9.4 Contracts

The Company is not a party to or subject to any subsisting agreement or
arrangement which:

 

  (1) is incapable of complete performance in accordance with its terms within
six months after the date on which it was entered into or undertaken; or

 

  (2) is known by the Vendors to be likely to result in a loss to the Company on
completion of performance; or

 

  (3) cannot readily be fulfilled or performed by the Company on time and
without undue or unusual expenditure of money or effort; or

 

  (4) involves obligations restrictions expenditure or receipts of an unusual
onerous or exceptional nature not in the ordinary course of the business of the
Company; or

 

  (5) is a lease or a contract hire or rent hire purchase or purchase by way of
credit sale or periodical payment or other Finance Lease; or

 

  (6) is with any trade union or body or organisation representing its
employees; or

 

  (7) involves payment by it of amounts determined by reference to fluctuations
in the index of retail prices or any other index or in the rate of exchange for
any currency; or

 

  (8) is a distribution or agency agreement; or

 

  (9) is a contract for services (other than contracts for the supply of gas
electricity water telephones and other normal utility services to the
properties) and all liabilities for the same accrued due in respect of the
period to Completion have been paid in the ordinary course of business in
accordance with the normal credit terms applicable thereto; or

 

  (10) requires the Company to pay any commission finder’s fee royalty or the
like; or

 

  (11) places an obligation of confidentiality or secrecy on the Company or any
of its officers employees advisers or agents in respect of any matter or

 

  (12) in any way restricts the freedom of the Company to carry on the whole or
any part of its business in any part of the world in such manner as it thinks
fit; or

 

69



--------------------------------------------------------------------------------

  (13) is in any way otherwise than in the ordinary and proper course of the
business of the Company.

 

2.9.5 Substantial or Significant Contracts

No contract or agreement entered into by the Company or other liability now
outstanding or unperformed involves any of the following:

 

  (1) obligations on the part of the Company which will cause the Company to
incur expenditure or an obligation to pay money in excess of £5,000;

 

  (2) obligations on the part of the Company to purchase any specified minimum
quantity or any specified minimum percentage of its total requirement for stock
or supplies from any one supplier;

 

  (3) the supply by the Company of products or services whether by way of sale
or lease or otherwise to any one customer or the purchase by the Company of
supplies from any one supplier such that the value of such supplies exceeds or
is likely to exceed 5% of the total turnover of the Company in the financial
period ending on the Balance Sheet Date or the current financial period of the
Company;

 

2.9.6 Defaults

Neither the Company nor so far as the Vendors are aware but without making any
specific enquiry of any other party to any agreement with the Company for the
purpose of making this Warranty any such other party is in material default
under any agreement. There are no circumstances likely to or which will give
rise to such a default on the part of the Company and nor so far as the Vendors
are aware (but without making any specific enquiry of any other party to any
agreement with the Company for the purpose of making this Warranty) are there
any circumstances likely to or which will give rise to a default on the part of
any such other party.

 

2.9.7 Debts

There are no debts owing by or to the Company other than debts which have arisen
in the ordinary course of business nor has the Company lent any money which has
not been repaid.

 

70



--------------------------------------------------------------------------------

2.9.8 Options and Guarantees

The Company is not a party to any option or pre-emption right or a party to any
guarantee or suretyship or any other obligation (whatever called) to pay
purchase or provide funds (whether by the advance of money the purchase of or
subscription for shares or other securities the purchase of assets or services
or otherwise) for the payment of indemnity against the consequence or default in
the payment of or otherwise to be responsible for any indebtedness of any other
person.

 

2.9.9 Tenders

No offer tender or the like is outstanding which is capable of being converted
into an obligation of the Company by an acceptance of some other person.

 

2.9.10 Sureties

No person (other than the Company) has given any guarantee of or security for
any overdraft loan or loan facility or off-balance sheet financing granted to
the Company and details of any guarantee of or security for any such overdraft
loan or loan facility are set out in the Disclosure Letter.

 

2.9.11 Powers of Attorney

There are in force no powers of attorney given by the Company (other than to the
holder of an encumbrance solely to facilitate its enforcement) and no person as
agent or otherwise is entitled or authorised to bind or commit the Company to
any obligation not in the ordinary course of its business.

 

2.9.12 Insider Contracts

 

  (1) There is not outstanding any agreement or arrangement to which the Company
is a party and in which any Vendor any person beneficially interested in the
Company’s share capital or any Director or any person connected with any of them
is or has been interested whether directly or indirectly.

 

  (2) The Company is not a party to nor have its profits or financial position
during such period been affected by any agreement or arrangement which is not
entirely of an arm’s length nature.

 

71



--------------------------------------------------------------------------------

2.9.13 Liabilities

There are no loan guarantees mortgages charges debentures other than as
disclosed in the Audited Accounts or the Management Accounts or in the
Disclosure Letter which have been given made or incurred or agreed to be given
made or incurred by or on behalf of the Company.

 

2.9.14 Customer and Supplier Prices and Rebates

 

  (1) Details of all the Company’s contracts and arrangements which entitle or
may entitle any other party thereto to or to claim any price reduction or
increase discount or rebate are Disclosed and copies of all such contracts are
Disclosed.

 

  (2) Accurate details of all price reductions increases discounts and rebates
paid or otherwise allowed or claimed against the Company under each of the
contracts and arrangements referred to in paragraph 2.9.14(1) above during the
last complete financial year and in the current financial year of the Company
prior to and up to Completion are Disclosed.

 

  (3) Accurate details of all price reductions increases discounts and rebates
to which any person is entitled but which have not been paid or allowed or
claimed at the date of this Agreement under each of the contracts and
arrangements referred to in paragraph 2.9.14(1) above are Disclosed.

 

2.10 The Company and its Bankers:

 

2.10.1 Borrowings

The total amount borrowed by the Company from its bankers or any other
recognised financial institution does not exceed its agreed facilities and the
amount borrowed by the Company from whatsoever source does not exceed any
limitation on its borrowing contained in its Articles of Association or in any
debenture or loan stock deed or other instrument.

 

2.10.2 Continuance of facilities

Details of all overdrafts loans and other financial facilities and indebtedness
outstanding from or available to the Company are Disclosed and correct copies of
all material

 

72



--------------------------------------------------------------------------------

documents relating thereto are annexed to the Disclosure Letter and neither the
Vendors nor the Company have done anything whereby the continuance of any such
facilities in full force and effect might be adversely affected or prejudiced.

 

2.10.3 Bank Accounts

A statement or statements of all the bank accounts and other financial
facilities of the Company and of the credit or debit balances on such accounts
and facilities as at close of business on the Business Day immediately before
the date of this Agreement is Disclosed. The Company has not any other bank or
deposit account (whether or not in credit) not included in such statement. Since
such statement there have been no payments or withdrawals made or authorised to
be made out of any such accounts and facilities except for regular payments made
by direct debit or standing order arrangements which are the same as those shown
in the statement in relation to each such bank account received by the Company
copies of which are Disclosed in the ordinary course of business and the
balances on such accounts are not now substantially different from the balances
shown on such statement or statements.

 

2.10.4 Debentures

The Company has not issued or agreed to issue any debenture stock or loan
capital of any kind whatsoever.

 

2.10.5 Off-Balance Sheet Financing

The Company has not engaged in any borrowing or financing not required to be
shown and which is not shown in the Audited Accounts and/or Management Accounts.

 

2.11 The Company and its Employees

 

2.11.1 Directors

The particulars shown in Schedule 2 are true and complete and no person not
named therein as such is a director of the Company.

 

2.11.2 Particulars of Employees

 

  (1)

The particulars shown in the schedule of employees annexed to the Disclosure
Letter include correct details of the names addresses dates of birth dates of

 

73



--------------------------------------------------------------------------------

 

commencement of employment period of continuous employment and job titles of all
employees of the Company and show all remuneration payable and other benefits
provided or which the Company is bound to provide to each officer and employee
of it or any person connected with any officer or employee and include
particulars of all profit sharing incentive commission and bonus arrangements to
which the Company is a party whether legally binding or not;

 

  (2) Since the Balance Sheet Date no change has been made in the rate of
remuneration or the emoluments or pension benefits of any officer ex-officer or
employee of the Company and no change has been made in the terms of engagement
of any such officer or employee and nor is the Company bound to make any such
change.

 

  (3) No present officer or employee of the Company has given or received notice
terminating his employment except as expressly contemplated under this
Agreement.

 

2.11.3 Service Contracts

There is not outstanding any contract of service between the Company and any of
its directors officers or employees which is not terminable by the Company
without compensation (other than any compensation payable by statute) on less
than 3 months’ notice given at any time.

 

2.11.4 Consultancies

There are no subsisting contracts for the provision by any person of any
consultancy services to the Company.

 

2.11.5 Contract Workers

Details of the terms of engagement of all contractors freelancers and casual
workers who work for the Company are Disclosed.

 

2.11.6 Employment Contracts

In relation to each employee the Company has issued a contract of employment or
a statement of particulars of terms of employment which complies in all material
respects with the requirements of the Employment Rights Act 1996. Copies of all

 

74



--------------------------------------------------------------------------------

standard forms of contract of employment and of statement of particulars of
terms of employment used by the Company in relation to its employees are
attached to the Disclosure Letter. The Disclosure Letter identifies correctly
which such form has been issued to each employee. Details of any alterations
made to such standard forms or in the standard terms of employment of the
Company in relation to each particular employee are Disclosed.

 

2.11.7 Employment Handbook

Copies of all handbooks policies and other documents which contain relate to or
affect any of the terms or conditions of employment of any of the Company’s
officers or employees are attached to the Disclosure Letter.

 

2.11.8 The Company has not materially deviated from the terms of any of the
contracts or statements of particulars of employment or handbooks policies and
other documents which have been issued to its employees or otherwise apply or
relate to its employees in its dealings with or treatment of its employees and
has not and does not operate or apply any practices or procedures in relation to
its officers and employees which form part of the contract of service or
employment of such officer or employee which have not been Disclosed.

 

2.11.9 Employee Records

The Company has in all material respects maintained up to date proper and
adequate records in relation to the employment of the employees of the Company.
Without limitation to the generality of the foregoing the Company has maintained
up to date proper and adequate records for the purposes of the Working Time
Regulations 1998 (SI 1998/1833) and has complied with all its obligations to and
in respect of its workers (as defined in such Regulations).

 

2.11.10 Health and Safety

The Company has complied in all material respects with all its obligations under
statute concerning the health and safety at work of its employees and no claims
have been made against the Company in respect thereof which are outstanding and
there are so far as the Vendors are aware (but without making any specific
enquiry

 

75



--------------------------------------------------------------------------------

of any of any employee as to whether or not he or she intends to make a claim
against the Company for the purpose of making this Warranty) no claim is capable
of arising or pending or threatened by any employee or any other person in
respect of any accident or injury.

 

2.11.11 Investigations

There are and have been no investigations in respect of the Company by the
Health and Safety Executive The Commission for Racial Equality the Equal
Opportunities Commission or the Disability Rights Commission or any similar body
relating to the welfare or terms and conditions of employment of the employees
of the Company or any other person within the last six years and copies of all
reports produced by and material correspondence or other communications with or
by any such bodies within the last six years in relation to the Company or any
of its employees operations practices policies systems procedures the Property
or any other property formerly owned or occupied by the Company are Disclosed.

 

2.11.12 Transfer of Undertaking

No employee has transferred or will as a result of any obligation binding on the
Company transfer into the employment of the Company by virtue of the Transfer of
Undertakings (Protection of Employment) Regulations 2006

 

2.11.13 Disputes

None of the Company’s employees, so far as the Vendors are aware (but without
making any specific enquiry of any employee as to whether he or she has any
outstanding dispute for the purpose of making this Warranty) has any outstanding
dispute with the Company in connection with or arising from his employment nor
is there any liability outstanding to such persons except for remuneration or
other benefits accruing due and no such remuneration or other benefit which has
fallen due for payment has not been paid.

 

2.11.14 Termination of Employment

During the period of three months ending with the date of this Agreement the

 

76



--------------------------------------------------------------------------------

Company has not terminated the employment of any person employed in or by the
Company and nor has any person been dismissed or constructively dismissed during
this period

 

2.11.15 Trade Unions

None of the Company’s employees belongs or has belonged at any material time to
an independent trade union recognised by the Company and so far as the Vendors
are aware but without making any specific enquiry of any employee or trade union
for the purpose of making this Warranty no trade union is seeking recognition by
the Company.

 

2.11.16 Employee Representatives

There are no employee representatives representing all or any of the Company’s
employees.

 

2.11.17 Consultation

The Company has complied with all of its statutory obligations to inform and
consult appropriate representatives as required by law.

 

2.11.18 Redundancy

There is no plan scheme commitment custom or practice relating to redundancy
affecting any of the Company’s employees and nor would any employee of the
Company be entitled in the event of redundancy to a redundancy payment more
generous than the statutory entitlements to redundancy pay.

 

2.11.19 Plans providing Benefits

All plans for the provision to the employees of the Company comply in all
respects with all relevant statutes regulations and all necessary consents in
relation to such plans have been obtained and all government filings in relation
to such plans have been made. Copies of all such plans are annexed to the
Disclosure Letter.

 

2.11.20 Employee Loans

There are no loans or other monies owed by any of the Company’s employees to the
Company.

 

77



--------------------------------------------------------------------------------

2.11.21 Transactions concerning Directors

The Company has not in contravention of the Companies Acts:

 

  (1) entered into any arrangement involving the acquisition of assets from or
disposal to;

 

  (2) granted any loan or quasi loan to or entered into any guarantee or credit
transaction with; or

 

  (3) provided any security in connection with any loan quasi loan or credit
transaction to or with;

any director or person connected with a director (as defined in the Companies
Acts).

 

2.11.22 Pensions

Apart from the Legal & General Stakeholder Pension Scheme (Printing Industry
Pension Scheme) and the payment of pension contributions in respect of the Axa
Sun Life personal pensions in respect of the Continuing Directors details of
which are Disclosed the Company is not under any present or future liability to
pay to any of the employees or to any other person or contribute towards any
pension superannuation allowance death benefit retirement gratuity or like
benefit or to contribute to any life assurance scheme medical insurance scheme
or permanent health scheme other than as Disclosed and the Company has not made
any such payments or contributions on a voluntary basis nor has it proposed to
do so.

 

2.11.23 Stakeholder Pension Schemes

The Company has complied with all its obligations relating to stakeholder
pension schemes under the Welfare Reforms and Pensions Act 1999 the Personal
Pension Schemes (Payments by Employers) Regulations 2000 (S1 2000/2692) and the
Financial Services and Markets Act 2000 or otherwise.

 

2.12 The Company and its Subsidiaries

 

2.12.1 The Company:

 

  (1) has not been and is not the holder or beneficial owner of and has not
agreed to acquire any class of shares or other capital of any other company or
corporation (whether incorporated in the United Kingdom or elsewhere);

 

78



--------------------------------------------------------------------------------

  (2) is not and has not agreed to become a member of any partnership joint
venture consortium or other unincorporated association or arrangement for
sharing commissions or income; and

 

  (3) has no branch agency or place of business outside England and no permanent
establishment (as that expression is defined in the relevant double taxation
relief orders current at the date hereof) outside the United Kingdom.

 

3. TAX WARRANTIES

The Vendors hereby warrant and represent to and for the benefit of the Purchaser
in the following terms:

 

3.1 Residence

The Company is and always has been resident for taxation purposes only in the
jurisdiction in which it is incorporated.

 

3.2 Tax Provisions

Provision or reserve in accordance with Accounting Practice has been made in the
Audited Accounts for all Tax and taxation liable to be assessed on the Company
or for which it is accountable in respect of income profits or gains earned
accrued or received on or before the Balance Sheet Date or any event on or
before the Balance Sheet Date including distributions made down to such date or
provided for in the Audited Accounts and proper provision has been made in the
Audited Accounts for deferred taxation in accordance with generally accepted
accounting principles.

 

3.3 Returns

The Company has properly and punctually made all returns and provided all
information required for taxation purposes and none of such returns is disputed
by HM Revenue & Customs or any other authority concerned (in the United Kingdom
or elsewhere) and the Vendors are not aware but without making specific enquiry
of HMRC for the purpose of giving this Warranty that any dispute is likely or
that any event has occurred which would or might give rise to a claim under the
Tax Deed upon or after execution thereof.

 

79



--------------------------------------------------------------------------------

3.4 Payment of Tax

The Company has duly and punctually paid all taxation which it has become liable
to pay and is under no liability to pay any penalty or interest in connection
with any claim for taxation and has not paid any tax which it was not and is not
properly due to pay.

 

3.5 Audits

The Company has not in the last six years received any visit or inspection from
any taxation authority.

 

3.6 Payments under Deduction

All payments by the Company to any person which ought to have been made under
deduction of tax have been so made and the Company has (if required by law so to
do) accounted to HM Revenue & Customs for the tax so deducted.

 

3.7 Distributions and Payments

 

  (1) No distribution within the meaning of ICTA Sections 209, 210 and 212 has
been made by the Company except dividends shown in its Audited Accounts or
statutory accounts for accounting periods ended before the Balance Sheet Date
nor is it bound to make any such distributions.

 

  (2) No securities within the meaning of ICTA Section 254(1) issued by the
Company and remaining in issue at the date hereof were issued in such
circumstances that the interest payable thereon falls to be treated as a
distribution under ICTA Section 209(2)(e)(iii).

 

  (3) The Company has not made or received any distribution which is an exempt
distribution within the meaning of the ICTA Section 213.

 

  (4) The Company has not received any capital distribution to which the
provisions of ICTA Section 189 could apply.

 

  (5) The Company has not used any credit relief or set off that may be
disallowed pursuant to the TCGA Section 237.

 

  (6) The Company has not issued any share capital nor granted options or rights
to any person which entitles that person to require the issue of any share
capital to which the provisions of the ICTA Section 249 could apply.

 

80



--------------------------------------------------------------------------------

3.8 Group Income

The Company is not and never has been a member of a group of companies for the
purpose of any taxation.

 

3.9 ACT Carry Forward

There has been no major change in the business of the Company within the meaning
of ICTA Section 245.

 

3.10 Payments and Disallowances

Since the Balance Sheet Date no rents, annual payments or other sums of an
income nature paid or payable by the Company or which it is under an obligation
to pay in the future are wholly or partially disallowable as deductions or
charges in computing profits for the purposes of corporation tax by reason of
the provisions of ICTA Sections 74, 125, 338, 577, 577A, 779 to 784 and 787 or
otherwise other than (in any of the foregoing cases) disallowable expenditure of
a similar amount to that in each of the three years preceding the Balance Sheet
Date.

 

3.11 Tax Losses

There has not within the three (3) years preceding the date hereof been a major
change in the business of the Company within the meaning of ICTA Section 768.

 

3.12 Close Companies

 

  (1) The Company is a close company.

 

  (2) No distribution within ICTA Section 418 has been made by the Company.

 

  (3) The Company has not made and will not be deemed to have made any loan or
advance to a participator of or an associate of a participator so as to become
liable to make any payment under ICTA Section 419.

 

  (4) The Company is not and has not since 31st March 1989 been a close
investment holding company within the meaning of ICTA Section 13A.

 

3.13. Income and Corporation Taxes Act 1988 Section 765

The Company has not without the prior consent of the Treasury been a party to
any of the transactions specified in ICTA Section 765. Where such consent would
have been necessary but for the provisions of ICTA Section 765A(1) the Company
has complied in full with the requirements of The Movements of Capital (Required
Information) Regulations 1990 and a copy of the notification required pursuant
thereto is annexed to the Disclosure Letter.

 

81



--------------------------------------------------------------------------------

3.14 Controlled Foreign Companies

 

  (1) The Company has no interest in the share capital of any company not
resident in the United Kingdom for taxation purposes (or which is treated for
the purposes of any double taxation convention as not being so resident) which
is controlled by persons resident in the United Kingdom for taxation purposes
and in which the Company has ten per cent (10%) or more of the voting rights
(“controlled foreign company”).

 

  (2) No enquiries have been made or intimated by H.M. Revenue & Customs in
respect of any controlled foreign company.

 

3.15 Anti-Avoidance

 

  (1) The Company has not at any time entered into or been a party to a
transaction or series of transactions either:

(a) containing steps inserted without any commercial or business purpose; or

(b) being transactions to which any of the following provisions could apply:
Sections 703, 729, 730, 737, 739, 770, 774, 776, 779, 780, 781 or 786 of ICTA or
Schedule 9 paragraph 13 of the Finance Act 1996 without in the appropriate cases
having received clearance in respect thereof from the Inland Revenue.

 

  (2) The Company has never been requested to furnish information pursuant to
notices served under ICTA Sections 745 or 778.

 

3.16 Base Values

 

  (1) The Disclosure Letter contains full and accurate particulars of:

(a) the extent to which the book value of an asset or a particular class of
asset as shown in the Audited Accounts is in excess of either:

(i) the amount falling to be deducted under the TCGA Section 38 from the
consideration receivable on a disposal of that asset; or

(ii) the balance of the qualifying expenditure attributable to that asset or
pool of assets (as the case may be) brought forward into the accounting period
in which Completion will occur and save to the extent disclosed no such excess
exists; and

 

82



--------------------------------------------------------------------------------

(b) the extent to which provision for taxation in respect of such excess has
been made in the Audited Accounts.

 

  (2) No election under the TCGA Section 35 is in effect in relation to the
Company and full particulars are given in the Disclosure Letter of the first
relevant disposal for the purposes of the said Section 35.

 

  (3) The Disclosure Letter contains full and accurate particulars of all assets
held by the Company on or after 6th April 1988 in respect of which relief is or
would be available under TCGA Schedule 4 upon disposal.

 

3.17 Roll-over Relief

The Disclosure Letter contains accurate particulars of all assets currently held
in respect of which claims have been made by the Company under TCGA Sections 152
to 156, 158, 242 to 245, 247 or 248 and no such claim or other claim has been
made by any other person which affects or could affect the amount or value of
the consideration or the acquisition of any asset by the Company taken into
account in calculating liability to corporation tax on chargeable gains on a
subsequent disposal.

 

3.18 Pre-entry Losses

The Disclosure Letter contains details of all pre-entry losses falling within
Schedule 7A paragraph 1(2)(a) of the TCGA which have or will have accrued to the
Company prior to Completion and details of all assets which if disposed of on
Completion would give rise to an allowable loss.

 

3.19 Depreciatory Transactions

No loss which might accrue on the disposal by the Company of any share in or
security of any company is liable to be reduced by virtue of any depreciatory
transaction within the meaning of TCGA Sections 176 and 177 nor is any
expenditure or any share or security liable to be reduced under TCGA
Section 125.

 

83



--------------------------------------------------------------------------------

3.20 Value Shifting

The Company does not hold and has not held any shares upon the disposal of which
TCGA Sections 31 or 32 could apply.

 

3.21 Connected Party and Intra-Group Transactions

 

  (1) The Company has not disposed of or acquired any asset to or from any
person connected with it within ICTA Section 839 or in circumstances such that
the provisions of TCGA Section 17 could apply to such disposal or acquisition.

 

  (2) The Company has not acquired any asset (past or present) from any other
company then belonging to the same group of companies as the Company within the
meaning of the TCGA Section 170(2) to (14).

 

  (3) The Company has not made and is not entitled to make a claim pursuant to
TCGA Section 172.

 

3.22 Group Reconstructions

The Company has not been party to any scheme of re-construction or
re-organisation to which the provisions of TCGA Section 139 or ICTA Section 703
or Section 343 could apply.

 

3.23 Chargeable Debts

No gain chargeable to corporation tax will accrue to the Company on the disposal
of any debt owing to the Company not being a debt on a security.

 

3.24 Chargeable Policies

The Company has not acquired benefits under any policy of assurance otherwise
than as original beneficial owner.

 

3.25 Gains Accruing to Non-resident Companies or Trust

There has not accrued any gain in respect of which the Company may be liable to
corporation tax on chargeable gains by virtue of the provisions of TCGA Sections
13 or 87.

 

3.26 Indexation: Groups and Associated Companies

The Company does not own any debts or shares to which the provisions of TCGA
Section 182 to 184 could apply.

 

84



--------------------------------------------------------------------------------

3.27 Company Migration

 

  (1) The Company is not a dual resident company for the purposes of TCGA
Section 139(3), Section 160 or Section 188.

 

  (2) There are no circumstances pursuant to which the Company may become liable
for tax pursuant to TCGA Section 185 (Deemed Disposal of Assets on Company
ceasing to be resident in the UK) Section 186 (Deemed Disposal of Assets on
Company ceasing to be liable to UK Tax Section 187 (Postponement of Charge on
Deemed Disposal) or the Finance Act 1988 Section 132 (Liability of other persons
for unpaid Tax) or TCGA Section 191 (Non payment of tax by non resident
companies).

 

3.28 Claims by the Company

The Company has made no claim under any of the following:

 

  (1) TCGA Section 279 (assets situated outside the United Kingdom); or

 

  (2) TCGA Section 24 (assets of negligible value); or

 

  (3) TCGA Section 280 (tax on chargeable gains payable by installments); or

 

  (4) ICTA Sections 242 and 243 (surplus franked investment income); or

 

  (5) ICTA Section 584 (unremittable income arising outside the United Kingdom).

 

3.29 Elections

The Disclosure Letter contains full particulars of all elections made by the
Company under the following provisions:

 

  (1) ICTA Sections 524, 527 and 534 (Lump Sum Receipts for Patents and
Copyright);

 

  (2) Capital Allowances Act 1990 Section 37 (short life assets); and

 

  (3) Capital Allowances Act 1990 Section 11 (leasehold interest).

 

3.30 Clearances

There are annexed to the Disclosure Letter copies of all correspondence relating
to applications for clearances under any enactment relating to taxation. All
facts and circumstances material to such applications for clearance were
disclosed in such applications.

 

85



--------------------------------------------------------------------------------

3.31 Assessment of Tax on Lessees

No notice pursuant to ICTA Section 23 has been served on the Company.

 

3.32 Leaseholds

The Company is not liable to taxation under the provisions of ICTA Sections 34,
35 and 36 nor does it own any leasehold interest to which the said Section 35
may apply.

 

3.33 PAYE

The Company has properly operated the Pay As You Earn system deducting tax as
required by law from all payments to or treated as made to its employees and
ex-employees and accounting to HM Revenue & Customs for all tax so deducted and
all tax chargeable on benefits provided for employees of the Company.

 

3.34 Dispensations and PAYE Audits

The Disclosure Letter contains full details of all dispensations obtained by the
Company and all details of any visit from the Audit Office of the Inland Revenue
within the last six years including full details of any settlement made pursuant
thereto.

 

3.35 Benefits for Employees

 

  (1) Since the Balance Sheet Date the Company has not made any payment to or
provided any benefit for any officer of employee or ex-officer or ex-employee of
the Company which is not allowable as a deduction in calculating the profits of
the Company for taxation purposes.

 

  (2) The Company has not issued any shares in the circumstances described in
the Finance Act 1988 Section 77(1) and has complied with Section 85 of that Act.

 

  (3) The Company has not made any payment to which ICTA Section 313 applies.

 

3.36 Slave Companies

Any payment made to or for the direct or indirect benefit of any person who is
or might be regarded by any taxation authority as an employee of the Company is
made to such person direct and is not made to any company or other entity
associated with that person.

 

3.37 Sub-Contractors

The Company is not and never has been either a contractor or a sub-contractor
for the purposes of ICTA Chapter IV Part XIII

 

86



--------------------------------------------------------------------------------

3.38 National Insurance

The Company has paid all national insurance and graduated pension contributions
for which it is liable and has kept proper books and records relating to the
same.

 

3.39 Stamp Duty and Stamp Duty Land Tax

The Company has duly paid or has procured payment of stamp duty and stamp duty
land tax for which the Company is liable on all documents to which it is a party
or in which it is interested and which are liable to the same. The Company has
not obtained relief from Stamp Duty under the Finance Act 1927 Section 55
(reconstructions and amalgamations), the Finance Act 1930 Section 42 (intra
group transfers) of the Finance Act 1985 Section 78 (take overs).

 

3.40 Stamp Duty Reserve Tax

The Company has made all returns and paid all stamp duty reserve tax in respect
of any transaction and securities to which it has been a party or in respect of
which it is liable to account for stamp duty reserve tax.

 

3.41 Value Added Tax:

 

  (1) The value added tax registration particulars of the Company are stated in
the Disclosure Letter and are accurate in all respects and the Company is not
and has not been for value added tax purposes a member of a group of companies.

 

  (2) The Company has complied with all statutory provisions and regulations
relating to the value added tax and has duly paid all amounts of value added tax
for which it is liable.

 

  (3) All supplies made by the Company are taxable supplies and the Company is
not and will not be denied credit for any input tax by reason of the operation
of the VATA Section 26 and regulations made thereunder.

 

  (4) All input tax for which the Company has claimed credit has been paid by
the Company is respect of supplies made to it relating to goods or services used
or to be used for the purpose of its business.

 

  (5)

The Company is not and has not been for value added tax purposes a member of any
group of companies (other than that comprising the Company and the

 

87



--------------------------------------------------------------------------------

 

Subsidiaries alone) and no act or transaction has been effected in consequence
whereof the Company is or may be held liable for any value added tax chargeable
against some other company except where that other company is a Subsidiary.

 

  (6) No supplies have been made to the Company to which the provisions of the
VATA Section 8 might apply.

 

  (7) The Company has not committed any offence contrary to the VATA Sections 60
to 72 nor has it received any penalty liability notice pursuant to Section 64(3)
surcharge liability notice pursuant to Section 59 or written warning issued
pursuant to Section 76(2) of that Act.

 

  (8) The Company has not been and is not liable to be registered for value
added tax otherwise than pursuant to the provisions of the VATA Schedule 1
Paragraph 1.

 

  (9) The Company has not been required to give security under the VATA Schedule
11 Paragraph 4.

 

  (10) The Disclosure Letter contains details and copies of all elections
together with the relevant notification made by the Company pursuant to the VATA
Schedule 10 Paragraph 2.

 

  (11) The Company is not and has not since 1st August 1989 been in relation to
any land building or civil engineering work a developer within the meaning of
the VATA Schedule 10 Paragraph 5(5).

 

  (12) The Company has not paid and is not liable to pay any interest pursuant
to the VATA Section 74.

 

  (13) The Disclosure Letter contains full details of any assets of the Company
to which the provisions of Part XV of the Value Added Tax Regulations 1995 (The
Capital Goods Scheme) apply and in particular:

(a) the identity (including in the case of leasehold properties the term of
years), date of acquisition and cost of the asset; and

(b) the proportion of input tax for which credit has been claimed (either
provisionally or finally in a tax year and stating which).

 

88



--------------------------------------------------------------------------------

3.42 Powers of Sale for Inheritance Tax Purposes

There are not in existence any circumstances whereby any such power as is
mentioned in the Inheritance Tax Act 1984 Section 212 could be exercised in
relation to any shares in securities of or assets of the Company.

 

3.43 Gifts

(1) The Company is not liable to be assessed to corporation tax on chargeable
gains or to inheritance tax as donor or donee of any gift or transferor or
transferee of value;

(2) The Company has not been a party to associated operations in relation to a
transfer of value within the meaning of the Inheritance Tax Act 1984
Section 268;

(3) No Inland Revenue Charge (as defined in the Inheritance Tax Act 1984
Section 237) is outstanding over any asset of the Company or in relation to any
shares in the capital of the Company;

(4) The Company has not received any asset as mentioned in TCGA Section 282.

 

3.44 Purchase of Own Shares

The Company has not purchased any of its own shares in circumstances to which
ICTA Section 219 applies.

 

3.45 Tax Computations

All tax computations prepared by or for and on behalf of the Company that have
been submitted to HM Revenue & Customs have been prepared on a full disclosure
basis.

 

89



--------------------------------------------------------------------------------

SCHEDULE 5

Tax Deed

 

90



--------------------------------------------------------------------------------

DATED                      2007

(1)

McGURK GROUP LIMITED

MR P. J. FRAINE

MS J. MARTINDALE

MS A. J. CRISP

-and-

(2) SGS PACKAGING EUROPE HOLDINGS LIMITED

TAX DEED

Sandersons

Solicitors

17-19 Parliament Street

Kingston upon Hull

HU1 2BH

MDX 11938 Hull

Main Switchboard: 01482 324662

Fax: 01482 223110

www.sandersonssolicitors.co.uk

 

91



--------------------------------------------------------------------------------

CONTENTS

 

          Page 1.   

INTERPRETATION

   93 2.   

COVENANT BY THE VENDORS

   98 3.   

NOTICE AND MITIGATION

   103 4.   

DATE FOR PAYMENT

   105 5.   

DEDUCTIONS AND WITHHOLDINGS

   106 6.   

GROSS-UP

   107 7.   

CREDITS AND REDUCTIONS

   108 8.   

TAX RETURNS

   110 9.   

COVENANT BY THE PURCHASER

   110 10.   

INCORPORATION OF PROVISIONS FROM THE AGREEMENT

   110 11.   

ASSIGNMENT

   111

 

92



--------------------------------------------------------------------------------

THIS DEED is made the      day of                      2007

BETWEEN:

 

(1) The several persons whose names and addresses are set out in the Schedule
(together the ‘Vendors’);

 

(2) SGS PACKAGING EUROPE HOLDINGS LIMITED a company registered in England under
number 05429840 whose registered office is at Citadel Trading Park Garrison Road
Hull HU9 1TQ (the ‘Purchaser’)

RECITALS

This Deed has been entered into pursuant to an agreement of even date with this
Deed and made between the Vendors and the Purchaser (‘the Agreement’) under
which the Purchaser has agreed to purchase the entire issued share capital of
Thames McGurk Limited from the Vendors with the intention that an amount equal
to certain Tax Liabilities of the Company and certain Tax Liabilities of the
Purchaser relating to the Sale Shares or the Company shall be paid by the
Vendors to the Purchaser.

IT IS AGREED as follows:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1. In this Deed unless the contrary intention appears words and expressions
defined in the Agreement have the same meaning in this Deed and any provisions
in the Agreement concerning matters of construction or interpretation shall also
apply in this Deed.

 

1.2 In this Deed where the context so admits the following words and terms shall
have the following meanings:

 

“Accounting Period”

   Has the same meaning as in ICTA section 12;

“Accounts Relief”

   (1) any Relief which was taken into account in computing and so reducing or

 

93



--------------------------------------------------------------------------------

  

eliminating any provision for Tax which appears in the Completion Accounts; and

 

(2) any Relief which is treated as an asset in the Completion Accounts

“Actual Tax Liability”

  

(1)    a liability of the Company or its subsidiaries to make an actual payment
of Tax or of an amount in respect of Tax either immediately or contingently
whether or not such Tax is also or alternatively chargeable against or
attributable to any other person;

 

(2)    any taxation which is assessed on any person other than the Company
(whether or not assessed in the name of the Company) and which is an amount
equal to which it is recoverable by that person from the Company.

“Claim”

   any assessment notice demand or other document issued or action taken by or
on behalf of any Tax Authority or any form of self-assessment from which it
appears that the Company the Purchaser or any member of the Purchaser’s Group is
subject to or is sought to be made subject to or might become subject to any Tax
Liability;

 

94



--------------------------------------------------------------------------------

“Deemed Tax Liability”

   in any of the circumstances set out in column (1) below an amount determined
as set out in column (2) below:

(1)

   (2) (1) The Unavailability of all or any part of the Accounts Relief.   

(1)

(a) The amount of Tax payable by the Company which would not have been payable
had such Relief been used by the Company in the first available period following
Completion in which the Company could actually have used the Relief (taking into
account whether the Company had sufficient profits or would otherwise be in a
position actually to use the Relief); or

 

(b) in the case of a right to repayment of Tax the amount of the repayment which
is found to be Unavailable;

(2) The use of any Accounts Relief to reduce an Actual Tax Liability in respect
of which the Purchaser would but for that reduction or set off have been able to
make a claim against the Vendors under this Deed    (2) The amount by which such
Actual Tax Liability is reduced by such use of the Relief; (3) The use of a
Purchaser’s Relief to reduce an Actual Tax Liability in respect of which the
Purchaser would but for that use have been able to make a claim against the
Vendor under this Deed    (3) The amount by which such Actual Tax Liability is
reduced by the use of the Purchaser’s Relief;

“Distribution”

   anything which is or is deemed to be a dividend or distribution for Tax
purposes;

 

95



--------------------------------------------------------------------------------

“Event”

  

(1) any act omission transaction or Distribution whether or not the Company is a
party thereto;

 

(2) the death of any person;

 

(3) the failure by any person to avoid an apportionment or Distribution of
income such that there is a Tax charge on the Company under Chapter III of Part
XI of ICTA whether or not it is or was possible by taking action after
Completion to avoid such apportionment or Distribution;

 

(4) the Company ceasing to be a member of any group or associated with any
person;

 

(5) Completion; and

 

(6) any event which is treated as having occurred for the purposes of any Tax
legislation;

 

(6) and references to the result of an Event occurring on or before Completion
shall include the combined result of two or more Events all of which shall have
taken place on or before Completion;

“Purchaser’s Group”

   the Purchaser and those companies (other than the Company) which may be
treated for relevant Tax purposes as being or as having at any time been either
a member of the same group of companies as the Purchaser or otherwise associated
with the Purchaser; and references to a group or Group in relation to any
company mean such company and those companies

 

96



--------------------------------------------------------------------------------

   (other than such company) which may be treated for relevant Tax purposes as
being or as having been at any time either a member of the same group of
companies as such company or otherwise associated with such company;

“Purchaser’s Relief”

  

(1) any Relief arising to the Purchaser or any member of the Purchaser’s Group;
and

 

(2) any Relief arising as a consequence of or by reference to an Event occurring
(or deemed to have occurred) or income earned after Completion

“Relief”

   any relief allowance or credit in respect of Tax or any right to repayment of
Tax (including any payment receivable in consideration for the surrender of
group relief) or any deduction exemption or set-off relevant in computing income
profits or gains for the purposes of Tax pursuant to any legislation or
otherwise;

“Tax Authority”

   any person entitled to enforce or collect Tax;

“Tax Liability”

   an Actual Tax Liability, a Deemed Tax Liability or any other liability of the
Vendors under this Deed;

“Unavailability”

   in relation to a Relief the reduction modification loss clawback
counteraction nullification disallowance failure to obtain or cancellation of or
withdrawal of or failure to obtain that Relief and “Unavailable” shall be
construed accordingly.

 

97



--------------------------------------------------------------------------------

1.3 References in this Deed to any ‘income earned’ means any profits gains or
income earned accrued or received or deemed for Tax purposes to be earned
accrued or received (excluding for the avoidance of doubt any increases in the
values of any assets of the Company since their acquisition).

 

1.4 In determining for the purposes of Clause 2.1.6 of this Deed (inheritance
tax) whether a charge on or power to sell mortgage or charge any of the shares
or assets of the Company is in existence at any time the fact that any Tax is or
may be payable by installments shall be disregarded with the effect that section
213 of the Inheritance Tax Ac 1984 shall not apply to any amount payable
pursuant to Clause 2.1.6. Such Tax shall be treated as becoming due and the
charge or power to sell mortgage or charge as arising on the date of the
transfer of value or other Event on or in respect of which it becomes payable or
arises.

 

1.5 Where there is any liability of the Venders under Clause 2.1.3 or 2.1.4, the
Purchaser covenants to procure that the relevant liability to the Tax Authority
is paid forthwith upon receipt of payment from the Vendors

 

2. COVENANT BY THE VENDORS

 

2.1 Covenant

Subject to the provisions of this Deed the Vendors covenant to pay to the
Purchaser an amount equal to:

 

2.1.1 any Actual Tax Liability arising in connection with:

 

  (1) any Event occurring on or before Completion; or

 

  (2) any income earned on or before or in respect of any accounting period
ending on or before the date of Completion;

 

98



--------------------------------------------------------------------------------

2.1.2 any Deemed Tax Liability arising as a consequence of or by reference to an
Event occurring (or deemed to have occurred) on or before Completion;

 

2.1.3 any Tax Liability arising as a result of the application of ICTA section
767A or section 767AA (secondary liability arising to the Company) in
consequence of the application of ICTA section 767A or section 767AA arising
solely as a result of the failure to pay Tax of the Vendors or of a company
controlled (as defined by ICTA section 767B(4)) by the Vendors in the three
years ending on or before Completion;

 

2.1.4 any Tax Liability in respect of an Event occurring on or before Completion
or in respect of any income earned on or before or in respect of any accounting
period ending on or before the date of Completion for which the Company would
not have been liable but for being treated as being or having been a company in
the same group as or associated or connected with any Relevant Company at any
time on or prior to Completion for the purpose of Tax. For the purposes of this
Clause the term ‘Relevant Company’ shall mean any company (other than the
Company, the Purchaser and any other company that may be treated for Tax
purposes as being or as having at any time been either a member of the same
group of companies as the Purchaser or otherwise associated or connected with
the Purchaser);

 

2.1.5 any liability of the Company to make a payment to any person under an
indemnity covenant guarantee agreement or charge where such indemnity covenant
guarantee agreement or charge relates to taxation and was entered into by the
Company prior to Completion;

 

2.1.6 any Tax Liability in respect of inheritance tax which:

 

  (1) is at Completion in the form of a charge on or gives rise to a power to
sell mortgage or charge any assets of the Company or the Sale Shares; or

 

  (2) after Completion takes the form of a charge on or gives rise to a power to
sell mortgage or charge any assets of the Company or the Sale Shares as a result
of the death of any person after Completion which would if the death had
occurred immediately before Completion and the inheritance tax payable as a
result had not been paid have existed at Completion; or

 

99



--------------------------------------------------------------------------------

  (3) arises as a result of a transfer of value occurring or being deemed to
occur on or before Completion (whether or not in conjunction with the death of
any person whenever occurring) which increased or decreased the value of the
estate of the Company;

 

2.1.7 all costs and expenses (including without limitation legal costs, but
excluding for the avoidance of doubt the costs of management time of the
Purchaser or the Company) reasonably and properly incurred and payable by the
Purchaser or the Company relating to a successful claim made under this Deed.

 

2.2 Adjustment to Consideration

Any payments made pursuant to Clause 2.1 shall so far as possible be treated as
an adjustment to the consideration paid by the Purchaser for the Sale Shares.

 

2.3 Limits of Vendor’s Liability under this Deed

The Vendors’ liability under this Deed arising from any Tax Liability shall be
limited in accordance with the provisions of Schedule 6 to the Agreement and
further to the extent that:

 

2.3.1 provision, allowance or reserve in respect of that Tax Liability is made
in the Audited Accounts or the Completion Accounts or to the extent that payment
or discharge of such liability has been taken into account in the Audited
Accounts or the Completion Accounts and in the case of a provision in the
Completion Accounts provided further that such provision or reserve is set out
fully or noted with certainty in the Completion Accounts or the notes thereto;

 

2.3.2 that Tax Liability arises only by reason of any increase in rates of Tax
or change in law or published practice after the date hereof having
retrospective effect;

 

2.3.3

it is a Tax Liability for which the Company is or may become liable as a result
of transactions entered into by the Company in the ordinary course of trading
after the Balance Sheet Date and is shown in the Management Accounts and for the
purposes of this Clause and without limitation the following shall not be
regarded as arising in the ordinary course of trading:

 

  (1) any liability under Part VIII of the Taxes Management Act 1970 (charges on
non-residents) or section 126 or Schedule 23 of the Finance Act 1995 (UK
representatives);

 

100



--------------------------------------------------------------------------------

  (2) any liability under Part XVII of ICTA (anti-avoidance);

 

  (3) any liability in respect of any Distribution; and

 

  (4) any liability arising from the disposal or acquisition of or deemed
disposal or acquisition of any asset other than trading stock;

 

2.3.4 it is a Tax Liability which would not have arisen but for a voluntary act
or transaction which could reasonably have been avoided by the Purchaser (or
persons deriving title from it) or the Company after the date of Completion and
which the Purchaser was aware could give rise to a claim but so that this
exclusion shall not extend to any act:

 

  (1) carried out with the written approval of the Vendors;

 

  (2) to carry out or effect an obligation imposed by law regulation or
requirement having the force of law; or

 

  (3) consisting of the lodging for stamping with a Tax Authority of a document
executed on Completion.

 

2.3.5 the Tax Liability arises by reason of or in consequence of:

 

  (i) any claim, disclaimer or election made or notice or consent given or any
other thing done by the Purchaser or the Company after Completion, including
(without prejudice to the generality of the forgoing) any disclaimer of capital
allowances, in circumstances where such claim, disclaimer, election, notice or
consent was not taken into account in the preparation of the Completion
Accounts; or

 

  (ii) any failure by the Purchaser or the Company after the date of this
Agreement to make any claim, election, surrender or disclaimer or give any
notice or do any other thing after Completion, the making, giving or doing of
which was taken into account in the Completion Accounts provided that the basis
of such claim, disclaimer, election, notice or consent has been fully provided
for in, and the details set out in the notes to, the Completion Accounts; or

 

101



--------------------------------------------------------------------------------

  (iii) the voluntary amendment after Completion of any claim, disclaimer,
election or notice made or given before Completion

 

2.3.6 the Tax Liability arises as a result of any changes after Completion in
the bases, methods or policies of accounting (including without prejudice to the
generality of the foregoing any change in Tax reporting practice or the length
of any accounting period) of the Company (other than changes necessary to
rectify non-compliance with Accounting Practice)

 

2.3.7 the Tax Liability would not have arisen but for a delay or omission
(including the failure to make any return or supply any information to a Tax
Authority) of the Company after Completion provided that this exclusion shall
not apply where the delay is caused by the Vendors;

 

2.3.8 the Tax Liability is increased as a result of the failure of the Purchaser
to comply with the provisions of Clause 3 (Notice and Mitigation) of this Deed;

 

2.3.9 Reliefs arising before Completion (other than any Accounts Relief or
Purchaser’s Relief) are available to set against such Tax Liability;

 

2.3.10 the matter giving rise to the Tax Liability is that the assets of the
Company are greater than, or its liabilities are less than, those taken into
account in computing the provision for Tax in the Completion Accounts;

 

2.3.11 the Tax Liability arises or is increased as a result of the Company
ceasing to be entitled to the small companies’ rate of corporation tax after
Completion;

 

2.3.12 the Tax Liability would not have arisen but for any cessation of the
whole or part of any trade carried on by the Company or any change in the nature
or conduct of such trade or the disposal of the Company in all cases after
Completion;

 

2.3.13 the Tax Liability is in respect of stamp duty or stamp duty reserve tax
payable on the transfer or agreement to transfer the Sale Shares pursuant to
this Agreement; or

 

2.3.14 the Purchaser or the Company is compensated under the Warranties or
otherwise under the Agreement in respect of the same subject matter

 

2.3.15 the Claim is in respect of employers or employees NIC or PAYE on a bonus
of £117,000 paid to Alison Crisp on or about the date hereof

 

102



--------------------------------------------------------------------------------

2.4 Disclosure not relevant

The Vendors obligation to make payments under Clause 2.1 shall not be affected
by the Purchaser’s (or its officers employees agents or advisers) knowledge or
the disclosure in the Disclosure Letter or from any other source, of the Tax
Liability giving rise to the payment or of the circumstances giving rise to that
Tax Liability.

 

3 NOTICE AND MITIGATION

 

3.1 Notice of Claim

If the Purchaser shall become aware of any Claim which is likely to give rise to
a liability on the Vendors under Clause 2.1 it shall reasonably promptly (and if
possible not later than 14 days prior to the expiry of any time for appeal) give
notice or procure that notice is given to the Vendors setting out reasonable
particulars of the Claim.

 

3.2 Information and Assistance

The Purchaser shall and shall procure that the Company shall take such action
and give such information and assistance in connection with the affairs of the
Company as the Vendors may reasonably and promptly by written notice request to
avoid resist appeal or compromise a Claim provided that:

 

3.2.1 the Purchaser and the Company shall not be obliged to appeal against any
assessment notice demand or decision if having given the Vendors notice in
accordance with Clause 3.1 the Purchaser has not by the later of 10 days from
receipt by the Vendors of such notice instructions in writing from the Vendor to
do so;

 

3.2.2 The Purchaser and the Company shall not be obliged to comply with any
request of the Vendors made under this Clause 3.2 (in the case of an appeal from
the decision of a tribunal or other forum of first instance) unless they have
been advised in writing by leading Tax counsel instructed by agreement between
the Purchaser and the Vendors at the expense of the Vendors that an appeal
against the decision of the tribunal or other forum will on the balance of
probabilities be successful.

 

3.2.3 The Purchaser and the Company shall not be obliged to take any action
which is likely to increase the future liability to Tax of the Company.

 

103



--------------------------------------------------------------------------------

3.2.4 The Purchaser shall not be obliged to prevent the Company from making a
payment of taxation at any time to avoid any fine penalty interest or other
imposition or surcharge liability in respect of unpaid taxation unless the
Vendors first indemnify and secure the Purchaser and the Company in respect
thereof.

 

3.2.5 The Purchaser shall not be obliged to comply with any unreasonable
instruction or request of the Vendors.

 

3.2.6 the Purchaser shall not be obliged to procure that the Company takes any
action against any person who is at the time in question an employee of director
of any company in the Purchaser’s Group or any company which is at the time in
question a company in the Purchaser’s Group.

 

3.3 Purchaser’s Right to Settle

Unless the Vendors shall within 10 days of the Purchaser giving notice requiring
the Vendors to do so inform the Vendors of the next action to be taken pursuant
to Clause 3.2 the Purchaser shall be entitled to procure that the Company
settles or compromises any Tax Liability on such terms as the Purchaser may in
its absolute discretion determine.

 

3.4 Exclusion

The Vendors shall have no rights under this Clause 3 in respect of any claim by
the Purchaser if it is (or the delay in discovery of which is) the consequence
of fraud or willful concealment by any of the Vendors or any person acting under
their express direction or instruction.

 

3.5 Action Required by Vendors

The action which the Vendors may request under this Clause 3 shall include
(without limitation but subject to the provisions of Clauses 3.2.1 to 3.2.6
inclusive the Company applying to postpone (so far as legally possible) the
payment of any Tax but shall not include allowing the Vendors to take on or take
over the conduct of any proceedings of whatsoever nature arising in connection
with the Claim in question.

 

3.6 Recovery from Other Persons

Where the Company is entitled to recover from some other person (not being
another company in

 

104



--------------------------------------------------------------------------------

the Purchaser’s Group) including any Tax Authority any sum in respect of any
Claim the amount of the Claim shall nevertheless be payable in full by the
Vendors on the due date ascertained in accordance with Clause 4 and the
Purchaser shall:

 

3.6.1 procure that the Vendors are promptly notified of such entitlement;

 

3.6.2 take such action as the Vendors may reasonably and promptly by written
notice request to enforce such recovery; and

 

3.6.3 account to the Vendors for an amount equal to any amount so recovered by
the Company (including any interest or repayment supplement included in such
recovery less any Tax chargeable on the Company in respect of that interest) not
exceeding the amount paid by the Vendors under Clause 2 in respect of that
Claim.

 

3.7 Indemnity for Costs etc

Notwithstanding anything in the Agreement or this Deed neither the Purchaser nor
the Company shall be obliged to take any steps to reduce the amount of any Claim
or to recover any amount from any other person unless the Vendors shall first
indemnify and secure the Company and the Purchaser to their satisfaction against
all reasonable costs and expenses (excluding for the avoidance of doubt the
costs of management time of the Purchaser or the Company) and additional Tax
which they may so incur.

 

4 DATE FOR PAYMENT

 

4.1 Date for Payment

Where any amount is required to be paid to the Purchaser by the Vendors in
respect of an Actual Tax Liability the Vendors shall pay such amount in cleared
funds three Business Days before the date on which the Tax in question is due
for payment to the relevant Tax Authority or if later ten Business Days
following the date on which the Purchaser notifies the Vendors of its liability
to make such payment.

 

4.2 Notification of Amount

Where any amount is required to be paid by the Vendors other than in respect of
an Actual Tax Liability the Purchaser will notify the Vendors in writing of the
amount which the Vendors are

 

105



--------------------------------------------------------------------------------

required to pay and the Vendors shall pay such amount in cleared funds on or
before the later of (i) the date when the relevant Tax is due or would have been
due but for the application of a Relief and (ii) the date ten Business Days
after the date on which they receive or are deemed to receive such notice in
accordance with Clause 14.8 of the Agreement save that where the payment is in
respect of a Deemed Tax Liability relating to the Unavailability of a right to
repayment of Tax payment shall be made on the date on which that repayment would
otherwise have become due.

 

4.3 When Tax becomes Due

References to a date on which Tax becomes due for payment include a reference to
the date on which it would have become due were it not for the availability of
any Accounts Relief or Purchaser’s Relief.

 

4.4 Business Days

Any payment which becomes due on a day which is not a Business Day shall be paid
on the previous Business Day and any payment which is made after 4.00 p.m on any
day shall for the purposes of calculating interest be deemed to have been paid
on the next following Business Day.

 

4.5 Due Date and Interest

The Vendors shall make all payments under this Deed in immediately available
funds before 4.00 p.m. on the due date for payment without deduction or
withholding on any account (save as expressly provided in this Deed) and if any
amount is not paid when due the Vendors shall pay to the Purchaser interest on
such amount accruing from day to day (as well after judgment as before) at the
rate specified in Clause 14.10 of the Agreement from time to time from the due
date until the date of actual payment (or the next Business Day if such day of
actual payment is not a Business Day).

 

5. DEDUCTIONS AND WITHHOLDINGS

 

5.1 No Deductions etc

Any amount payable pursuant to this Deed shall be paid free and clear of all
deductions withholdings counter-claims or set-off whatsoever save only as may be
required by law or as expressly provided in this Deed.

 

106



--------------------------------------------------------------------------------

5.2 Deductions and Withholdings Required by Law

If any deductions or withholdings are required by law to be made from any sums
the Vendors shall be obliged to pay the Purchaser such amount as will after the
deduction or withholding has been made leave the Purchaser with the same amount
as it would have been entitled to receive in the absence of such requirement to
make a deduction withholding or set-off provided that if the Purchaser
subsequently receives a credit for such deduction or withholding then such
credit shall be applied in accordance with the provisions of Clause 7.

 

5.3 Accounting for Deductions and Withholdings

If the Vendors are required by law to make a deduction or withholding as is
referred to in Clause 5.2 the Vendors shall:

 

5.3.1 make such deduction or withholding;

 

5.3.2 account for the full amount deducted or withheld to the relevant authority
in accordance with applicable law; and

 

5.3.3 provide to the Purchaser the original or a certified copy of a receipt or
other documentation evidencing the above.

 

6. GROSS-UP

 

6.1 If any amount paid or due to the Purchaser under this Deed is a taxable
receipt of the Purchaser then the amount so paid or due (the “Net Amount”) shall
be increased to an amount which after subtraction of the amount of any Tax on
such increased amount which arises or would but for the availability of any
Accounts Relief or Purchaser’s Relief arise shall equal the Net Amount provided
that if any payment is initially made on the basis that the amount due is not
taxable in the hands of the Purchaser and it is subsequently determined that it
is or vice versa such adjustments shall be made between the Purchaser and the
Vendors as may be required.

 

6.2

There shall be no grossing up under clause 6.1 to the extent that Tax is payable
as a consequence of the provision of Extra-statutory Concession D33 not applying
to any payment made by the Vendors as a result of the assignment of, or the
parting of any

 

107



--------------------------------------------------------------------------------

 

interest in, the benefit of this Deed or the Agreement by the Purchaser or the
failure by the Purchaser to claim the benefit of Extra-statutory Concession D33.
If a Tax Authority denies the application of Extra-statutory Concession D33,
such denial shall be treated as a Tax Claim for the purposes of clause 3 (Notice
and Mitigation) which shall apply mutatis mutandis.

 

7. CREDITS AND REDUCTIONS AND OVERPROVISIONS

 

7.1 The provisions of this clause shall apply where:

 

(a) any Tax Liability gives rise to a Relief for the Company which would not
otherwise have arisen (“a Relevant Relief”); or

 

(b) the Company becomes entitled to any repayment of Tax in respect of any
period ending on or before Completion not recognised as an asset in the
Completion Accounts ( “an Overpayment “); or

 

(c) any provision for Tax in the Completion Accounts proves to be an
overprovision (“an Overprovision”); or

 

(d) any expenditure by the Company or provision or reserve for or on account of
any matter prior to Completion has been treated as deductible or allowable for
Tax purposes and a Tax Liability arises or may arise because the expenditure,
provision or reserve (or a part thereof) is not deductible in respect of the
accounting period in which it was so treated as deductible or available but is
deductible or available in another accounting period ending after Completion,
the value to the Company, the Purchaser or any other member of the Purchaser’s
Group of the deduction or allowance obtained in the relevant accounting period
ending within 7 years of Completion in respect of the expenditure, provision or
reserve, whether by way of reduced Actual Tax Liability, by way of an amount
available for Group Relief surrender or otherwise, is to be treated as a
“Relevant Amount” for the purposes of this clause

 

(e)

any Liability to Tax results from any income, profits or gains of the Company
not received by the Company being subject to Tax and the Company subsequently
receives the income,

 

108



--------------------------------------------------------------------------------

 

profits or gains and is not subject to Tax on such income, profits or gains the
amount of Tax which would otherwise have been payable in respect of the income,
profits or gains is to be treated as a “Relevant Amount” for the purposes of
this clause

 

7.2 The Purchaser shall procure that the Company, so far as reasonably possible,
uses any Relevant Relief or Overprovision before any other Relief

 

7.3 For the purpose of dealing with a Relevant Relief, an Overpayment, an
Overprovision or a Relevant Amount under this clause (together or singly a
“Relevant Benefit”):

(a) the Purchaser shall procure that the details of the Relevant Benefit are
given to the Vendors as soon as practicable after the Company receives those
details;

(b) the amount of the Relevant Benefit shall be determined after deduction of
all reasonable costs incurred in obtaining it and any Actual Tax Liability in
respect of it and shall be exclusive of any interest (save to the extent that
interest or repayment supplement is due from a Tax Authority is included (or
allowed) in the Relevant Benefit)

 

7.4 Any Relevant Benefit shall be dealt with as follows:

 

(a) the Relevant Benefit shall first be set off against any amount then due from
the Vendors in respect of a Tax Liability or under the Warranties in the
Agreement relating to Tax;

 

(b) to the extent there is an excess of the Relevant Benefit after accounting
for the same in accordance with sub-clause (a) above, the Purchaser shall
procure that a refund shall be made to the Vendors for any previous payment or
payments made by the Vendors in respect of a Tax Liability or under the
Warranties in the Agreement relating to Tax and not previously refunded under
this clause up to the amount of such excess;

 

(c) to the extent that the excess referred to in sub-clause (b) of this clause
is not exhausted under that sub-clause, the remainder of that excess shall be
carried forward and set off against any future payment or payments which become
due from the Vendors in respect of a Liability to Tax or under the Warranties in
the Agreement relating to Tax

 

109



--------------------------------------------------------------------------------

8. TAX RETURNS

 

8.1 The Purchaser shall procure that all material communications to any Taxation
Authority in respect of any accounting period commencing on or before Completion
are first sent to the Vendors and the Purchaser shall consult with the Vendors
regarding the contents of such communications and (without prejudice to the
Purchaser’s rights under this Deed) shall incorporate any reasonable comments of
the Vendors.

 

9. COVENANT BY THE PURCHASER

 

9.1 The Purchaser covenants with the Vendors to pay to the Vendors an amount
equal to any corporation tax of the Company which is assessed on the Vendors or
any person connected with the Vendors pursuant to s.767A or s.767AA of ICTA,
s.190 of the Taxation of Chargeable Gains Act 1992 or s.132 of the Finance Act
1988 (together with all interest, penalties and reasonable costs and expenses
incurred by the Vendors in connection therewith) save that this clause shall not
apply in respect of any Tax for which the Vendors are liable to make or have
made payment to the Vendors under this Deed

 

9.2 Any payment which the Purchaser is obliged to make pursuant to this clause
shall be made on or before the date which is three Business Days before the
Vendors are obliged to pay the corporation tax in question in order to avoid
interest or penalties and any payment not made on or before the due date for
payment pursuant to this clause shall carry interest at the rate specified in
clause 15.10 of the Agreement

 

10. INCORPORATION OF PROVISIONS FROM THE AGREEMENT

The provisions set out in the Agreement (in the following Clauses of the
Agreement) with regard to:

 

10.1 Joint and Several Liabilities (Clause 1.2.7);

 

10.2 Rights Cumulative (Clause 14.4);

 

10.3 Non-Waiver (Clause 14.5);

 

10.4 Release of One Vendor (Clause 14.6);

 

10.5 Invalidity (Clause 14.17);

 

10.6 Notices (Clause 14.8);

 

110



--------------------------------------------------------------------------------

10.7 Law and Jurisdiction (Clause 14.9);

 

10.8 Counterparts (Clause 14.15); and

 

10.9 Third Party Rights (Clause 14.16);

shall have effect for the purposes of this Deed as if incorporated herein (save
that references to ‘the Agreement’ shall be references to this Deed).

11. ASSIGNMENT This Deed shall be binding upon and inure for the benefit of the
successors of the parties but shall not be assignable save that the Purchaser
may assign the benefit of this Deed:

 

11.1 to any transferee of the share capital of the Company;

 

11.2 to a company in the Purchaser’s Group;

 

11.3 to any person in connection with the provision to the Purchaser or any
company in the Purchaser’s Group of finance or financial facilities (whether in
connection with the sale and purchase of the Sale Shares or otherwise)

Provided that the quantification of the amount of any liability of the Vendors
under this clause 11 shall not be increased by reason only that the benefit of
any claim in relation to the same has been assigned to a third party.

THE PARTIES have executed this document as a deed and delivered it upon its
dating

 

111



--------------------------------------------------------------------------------

SCHEDULE

The Vendors

Paul John Fraine of 16 Lower Camden, Chislehurst, Kent BR7 5HY

Julie Martindale of 3 Gold Hill West, Chalfont St. Peter, Bucks SL9 9JR

McGurk Group Limited of 267 Beverley Road, Hull HU5 2ST

Alison Jane Crisp of 26 Hampden Road, Kingston upon Thames, Surrey KT1 3HG

 

112



--------------------------------------------------------------------------------

EXECUTED as a Deed (and

   )         

delivered upon its dating) by

   )         

Paul John Fraine

   )         

in the presence of:

   )         

Witness Signature:

  

 

        

Witness Name:

  

 

        

Witness Address:

  

 

        

Witness Occupation:

  

 

        

 

 

EXECUTED as a Deed (and

   )         

delivered upon its dating) by

   )         

Julie Martindale

   )         

in the presence of:

   )         

Witness Signature:

  

 

        

Witness Name:

  

 

        

Witness Address:

  

 

        

Witness Occupation:

  

 

        

 

 

EXECUTED as a Deed (and

   )         

delivered upon its dating) by

   )         

Alison Jane Crisp

   )         

in the presence of:

   )         

Witness Signature:

  

 

        

Witness Name:

  

 

        

Witness Address:

  

 

        

Witness Occupation:

  

 

        

 

113



--------------------------------------------------------------------------------

EXECUTED as a Deed (and

   )                          

delivered upon its dating) by

   )      

McGurk Group Limited

   )      

acting by the undernamed

   )      

Director

        

Secretary

        

EXECUTED as a Deed (and

  )            

delivered on its dating) by

  )    

SGS Packaging Europe Holdings Limited

  )    

Acting by

     )            Director  

 

114



--------------------------------------------------------------------------------

SCHEDULE 6

Limitation of Vendors’ Liability

 

1. The following paragraphs of this Schedule shall operate to limit the
liability of the Vendors under or in connection with Claims and to afford
certain protection to the Vendors.

 

2. Financial Limits

 

2.1 The Vendors shall not be liable in respect of any claim made under or in
respect of the Warranties or the Tax Deed unless the amount of such claim,
together with the aggregate amount of all other single claims exceeds Thirty
thousand pounds (£30,000) in which case the Vendors shall (subject to all other
limitations on their liability referred to in this Agreement or in the Tax Deed)
be liable for the whole amount and not merely the excess over £30,000.

 

2.2 The amount of each individual claim under or in respect of the Warranties in
order to entitle the Purchaser to make a claim against the Vendors, must be not
less than £1,000 (“single claims limit”) and if lower than the single claims
limit that claim shall be disregarded for all purposes and provided always that
for the purposes of this sub-clause a number of claims arising from the same act
or omission shall be treated as one claim.

 

2.3 The total aggregate liability of the Vendors in respect of all Claims
(inclusive of costs) shall not exceed the total amount of the consideration
payable to the Vendors under this Agreement.

 

2.4 Without prejudice to the joint and several liability of the Vendors the
total aggregate liability of each Vendor in respect of all Claims shall not
exceed the amount of the total consideration actually received by each of them.

 

3. Time Limit

 

3.1

The Vendors shall have no liability in respect of any claim under or in
connection with any of the Warranties and/or under the Tax Deed or the
Indemnities unless the Purchaser shall have given notice in writing to the
Vendors of such claim specifying in reasonable

 

115



--------------------------------------------------------------------------------

 

detail the event or circumstances or matter giving rise to the claim the basis
upon which the claim is made against the Vendors and if possible a reasonable
estimate of the amount of such claim not later than:

 

  3.1.1 in the case of a claim under the Warranties relating to taxation
contained in Paragraph 3 of Schedule 4 or under the Tax Deed on or before the
seventh anniversary of the date of this Agreement;

 

  3.1.2 in the case of a claim under or in connection with any of the Warranties
relating to environmental liability (whether under the provisions of Paragraph
2.8 of Schedule 4 or otherwise) or the indemnity contained in clause 9.2 of this
Agreement on or before the seventh anniversary of the date of this Agreement; or

 

  3.1.3 in any other case on or before the expiry of the second anniversary of
this Agreement.

 

3.2 Any such claim that may have been made shall (if it has not been previously
satisfied settled or withdrawn) be deemed to have been waived or withdrawn on
the expiration of six months after the later of

 

  (1) the date it was notified under paragraph 3.1;

 

  (2) the date on which the aggregate amount of all single claims exceeds the
amount set out in paragraph 2.1.2; and

 

  (3)

in the case of a claim based on contingent liability the date on which the
contingent liability becomes an actual liability subject always to the case that
if any such contingent liability shall not have become an actual liability by
the seventh anniversary of the date of this Agreement in the case of Warranties
relating to Tax or pursuant to the Tax Deed or Warranties relating to
environmental liability (whether under the provisions of Paragraph 2.8 of
Schedule 4 or otherwise) or the indemnity contained in clause 9.2 of this
Agreement and in the case of all other Warranties by the fourth anniversary of
the date of this Agreement such claim in respect of the contingent liability
shall no longer be capable of recovery from the

 

116



--------------------------------------------------------------------------------

 

Vendors under this Agreement

unless court proceedings in respect of it shall then have been issued and served
against the Vendors.

 

3.3 Nothing in this Schedule shall prevent the Purchaser from amending or
amplifying any Claim at any time after its initial notification in accordance
with this Paragraph 3.

 

4. Recovery from Third Parties

In the event that the Vendors pay to or for the benefit of the Purchaser an
amount in respect of any Claim and the Purchaser or the Company subsequently
receives from any other person any payment in respect of the matter giving rise
to the Claim the Purchaser will thereupon pay to the Vendor an amount equal to
the payment received after having taken into account any costs liability or
expense reasonably and properly incurred in respect thereof and taxation payable
in respect thereof and except to any extent that the liability of the Vendors in
respect of such claim was reduced to take account of such payment.

 

5. No Duplication of Recovery

The Purchaser shall not be entitled to recover damages or otherwise obtain
reimbursement or restitution more than once in respect of the same loss under
any provision of this Agreement or the Tax Deed and any amount recovered shall
pro tanto satisfy and discharge any other Claim which is capable of being
brought in respect of the same subject matter but for the avoidance of doubt
without prejudice to the right of the Purchaser to choose the basis or bases
upon which it proceeds to make any Claim where there is more than one Claim
available to it in relation to the same subject matter.

 

6. Successful Claims deemed to constitute a reduction in Purchase Price

The satisfaction by the Vendors of any claim under the Warranties and/or the Tax
Deed and/or the Indemnities shall be deemed to constitute an equivalent
reduction in the consideration payable by the Purchaser for the Sale Shares.

 

117



--------------------------------------------------------------------------------

7. Exclusions

 

7.1 The Vendors shall not be liable in respect of a claim under or in respect of
the Warranties, the Indemnities or the Tax Deed to the extent that the matter
giving rise to such claim is:

 

  7.1.1 provided for or included as a liability or reserve made in the
Completion Accounts; or

 

  7.1.2 provided for or included as a liability or reserve made in the Annual
Accounts and which is taken into account in calculating any amounts payable to
the Vendors pursuant to Schedule 8 but only to the extent such provision,
inclusion as a liability or reserve has resulted in a payment that would
otherwise been made to the Vendors not being made

 

7.2 The Vendors will not be liable in respect of a claim under the Warranties
(other than under the Tax Warranties or the Tax Deed):

7.2.1 to the extent that it would not have arisen but for any act or thing
voluntarily done or omitted to be done by the Purchaser or by the Company (or by
any of their respective agents or successors in title) after Completion other
than in the ordinary course of the business but without prejudice to the
Purchaser’s common law duty to mitigate its loss which could reasonably have
been avoided and which the Purchaser (without expert professional advice) was
aware (or ought reasonably to have been aware) would give rise to a claim but so
that this exclusion shall not extend to any act carried out pursuant to a
legally binding obligation incurred prior to the Completion Date;

 

7.2.2 to the extent that it is created or increased by the passing of any
legislation or making of any subordinate legislation with retrospective effect
or any decision of the Courts altering the accepted interpretation of any rule
of law or any statutory provision as at Completion;

 

7.2.3 to the extent that any liability arises or is increased from or by any
change of accounting practices and policies adopted by the Purchaser or the
Company after Completion save where such accounting practices and policies are
adopted in order to comply with Accounting Practice.

 

118



--------------------------------------------------------------------------------

8. Further Exclusions

The Vendors will not be liable in respect of a claim under the Warranties other
than the Warranties relating to taxation) and (in the case of paragraphs 8.1 and
8.3 only) the Indemnities:

 

8.1 to the extent that it relates to any loss for which the Purchaser or the
Company is indemnified by insurance or for which it would have been so
indemnified if at the relevant time there had been maintained valid and
reasonably adequate insurance cover of a type and level in force in relation to
the Company at the date of this Agreement;

 

8.2 to the extent that it has arisen or is increased in respect of any act or
omission stipulated to be carried out or omitted pursuant to and in accordance
with the express terms of this Agreement;

 

8.3 to the extent that it comprises any liability which has been or is made good
or otherwise compensated for at no expense or cost or loss or damage to the
Purchaser and/or the Company or any other company in the Purchaser’s Group.

 

9. Company’s Compliance

 

9.1 The Purchaser will procure that the Company will accept and comply with the
provisions of this Schedule and of the Tax Deed as if the Company were a party
to and bound by this Agreement and the Tax Deed.

 

9.2 The Vendors shall be under no liability in respect of any claim under the
Warranties (other than Warranties in relation to Tax) to the extent that it is
increased by the failure of the Purchaser or the Company to notify the Vendors
in respect of the Claim in question.

 

9.3 The provisions of this Schedule and the Tax Deed apply notwithstanding any
other provisions of this Agreement or its Schedules or the Tax Deed and will not
be discharged or cease to have effect in consequence of any termination of any
other provisions of this Agreement or the Tax Deed.

 

119



--------------------------------------------------------------------------------

10. Purchaser’s Acknowledgement

The Purchaser acknowledges that it has not been induced to enter into this
Agreement by any representation promise or warranty other than the Warranties
and Indemnities. Accordingly (except in respect of fraud) no representations
warranties or undertakings (apart from the Warranties and Indemnities) express
or implied statutory or otherwise made by or on behalf of the Vendors and in
relation to the Company shall give rise to any liability for misrepresentation
on the part of the Vendors or the maker or makers of any such representations,
warranties or undertakings.

 

11. Duty to Mitigate

Notwithstanding any other provisions of this Schedule or any other limitations
upon the Vendors’ liability in this Agreement or in the Tax Deed the Purchaser
shall so far as it is reasonable in the circumstances take all reasonable steps
to mitigate its loss in accordance with its duty so to do at common law and
shall procure that the Company performs a similar duty.

 

12. Conduct of Claims by and Recovery from Third Parties

 

12.1 In this Paragraph:

12.1.1 “Relevant Third Party Claim” means any claim by a third party against the
Company which will or may give rise to a claim under the Warranties (other than
under the Warranties relating to Taxation); and

12.1.2 “Third Party Recovery Right” means any right by way of legal claim or
counterclaim to which the Purchaser or the Company is or becomes entitled to
recover from any third party any sum in respect of any loss damage or liability
which is or may be the subject of a claim under the Warranties (other than under
the Warranties relating to Taxation or pursuant to the Tax Deed) or under the
indemnity contained in Clause 9.2.1.

 

120



--------------------------------------------------------------------------------

12.2 The Vendors may require the Purchaser at the expense of the Vendors to take
and to procure that the Company takes all such reasonable steps or proceedings
as the Vendors may reasonably and by reasonably prompt written notice request in
order:

 

  12.2.1 to avoid resist mitigate compromise defend or appeal against any
Relevant Third Party Claim; or

 

  12.2.2 to enforce any Third Party Recovery Right.

 

12.3 The Purchaser shall act and shall procure that the Company shall act in
accordance with any such requirements subject to the Purchaser and/or the
Company being properly indemnified and secured by the Vendors to the reasonable
satisfaction of the Purchaser against all costs and expenses which may be
reasonably and properly incurred in connection with the taking of those steps or
proceedings.

 

12.4 For the purpose of enabling the Vendors to avoid dispute resist mitigate
compromise defend or appeal against any Relevant Third Party Claim or to enforce
any Third Party Recovery Right or to decide what steps or proceedings should be
taken in order to do so, the Purchaser shall:

 

  12.4.1 as soon as reasonably practicable give notice to the Vendors of any
Relevant Third Party Claim (or their circumstance giving or likely to give rise
to a Relevant Third Party Claim) coming to its notice specifying the nature of
the Relevant Third Party Claim in reasonable detail;

 

  12.4.2 as soon as reasonably practicable give notice to the Vendors within a
reasonable time of it becoming aware that circumstances giving or likely to give
rise to a Third Party Recovery Right;

 

  12.4.3

give the Vendors or their duly authorised representatives reasonable access by
prior appointment (which shall be arranged as soon as reasonably practicable
after being requested by the Vendors) to the personnel of the Purchaser and/or
the Company (as the case may be) and to any relevant assets information or
documents or records reasonably requested by the Vendors to enable the Vendors
and their duly authorised representatives to investigate the Relevant Third
Party

 

121



--------------------------------------------------------------------------------

 

Claim or Third Party Recovery Right and to examine and take copies or
photographs of the relevant assets, documents, information and records at their
own expense and provided for the avoidance of doubt that nothing in this
Schedule shall require the Purchaser or the Company to disclose to the Vendors
or their duly authorised representatives any records documents communications or
other things which are protected by legal privilege in relation to any claim
which may be made against the Vendors or the Studios Vendors or which the
Vendors or the Studios Vendors may make against the Purchaser or any other
company in the Purchaser’s Group (and for this purpose “Group” shall have the
meaning given to it in Clause 1 of this Agreement and also the meaning given to
it in relation to Paragraph 3 of Schedule 4 and in the Tax Deed)

 

12.5 Neither the Purchaser nor the Company shall be obliged to take any such
steps or proceedings if having given the Vendors notice in accordance with
Paragraph 12.4.1 the Purchaser has not within a reasonable period from receipt
of such notice from the Purchaser received a request in writing from the Vendors
to do so specifying the steps or proceedings requested to be taken;

 

12.6 Neither the Purchaser nor the Company shall be obliged to comply with any
request of the Vendors made under this Paragraph 12:

12.6.1 unless (if so required by the Purchaser) they have been advised in
writing by Counsel of at least ten years’ standing (jointly nominated by the
Purchaser and the Vendors or in default of agreement appointed by the President
of the Law Society in England and Wales) and instructed jointly by the Vendors’
Solicitors and the Purchaser’s Solicitors at the expense of the Vendors that
such steps or proceedings will on a balance of probabilities succeed;

12.6.2 if in the reasonable opinion of the Purchaser such steps or proceedings
will involve the disclosure if information confidential to the Company or any
other company in the Purchaser’s Group or result in a material adverse effect on
the Company’s business or that of any other company in the Purchaser’s Group or
is contrary to any obligations binding upon any of them.

 

122



--------------------------------------------------------------------------------

12.7 The Purchaser shall not be obliged to comply with any unreasonable
instruction or request of the Vendors.

 

12.8 The Purchaser shall be entitled to decline to comply with any instruction
or request of the Vendors if the Purchaser considers that complying with such
instruction or request may be prejudicial to the commercial or trading or
contractual relationship or position or the goodwill of the Purchaser or any
company in the Purchaser’s Group with a client customer or supplier and if it is
the case that the Purchaser’s main reason for declining so to comply shall be
the preservation of any such relationship position or goodwill and for no other
reason whatsoever then the Vendors shall have no liability to the Purchaser in
respect of such a claim to the extent that a Relevant Third Party Recovery Right
or the Relevant Third Party Claim is lost by reason of the Purchaser’s decision
but not further or otherwise.

 

12.9 The Purchaser shall not be obliged to comply with any instruction or
request of the Vendors to take any action against any person who is at the time
or will be an employee or officer of the Purchaser or any other company in the
Purchaser’s Group.

 

12.10 If any sum recovered by the Company from a third party under a Third Party
Recovery Right any Claim in respect of any loss damage or liability to which
that sum relates shall be reduced (without prejudice to any other rights or
remedies of the Purchaser) by the amount of the sum recovered from the third
party after deducting from it all costs charges and expenses incurred and
taxation which is payable in respect of such sum and not recovered by the
Purchaser or the Company (as the case may be) in recovering that sum from the
third party provided that nothing in this Paragraph shall prevent the Purchaser
from making progressing and/or enforcing any Claim against the Vendors or
obtaining payment properly due to it from the monies held in any Retention
Account or shall entitle the Vendors to delay in making any payment properly due
to the Purchaser in connection with any Claim.

 

12.11 The Purchaser shall keep the Vendors reasonably informed of all relevant
matters and shall promptly forward or procure to be forwarded to the Vendors
copies of all material correspondence, notes and other written communications
pertaining thereto (except where the same are protected by legal privilege for
the purpose of bringing or defending any claim by the Purchaser against the
Vendors or the Studios Vendors or any claim.

 

123



--------------------------------------------------------------------------------

13. Tax Deed

The provisions in Clauses 2.3.and 3 of the Tax Deed shall apply mutatis mutandis
to the Warranties relating to Tax contained in paragraph 3 of Schedule 4 in
addition to those set out in this Schedule.

 

14. Exclusion of Limitation

The provisions of this Schedule shall not apply in respect of any Claim if it is
(or the delay in the discovery of which is) the consequence of fraud or wilful
concealment by any of the Vendors or any person connected to any of the Vendors.

 

15. Overprovisions in Relation to Debtors

To the extent that any provision for bad or doubtful debts contained in the
Completion Accounts proves to be an overprovision any such overprovision shall
be set off against any claim by the Purchaser in relation to Warranty 2.7.2
(Debts).

 

124



--------------------------------------------------------------------------------

SCHEDULE 7

Completion Accounts

Part 1

 

1. Definitions and Interpretation

In this Schedule where the context so admits the following words and terms shall
have the following meanings:

 

“Completion Accounts”

   the accounts prepared in accordance with Paragraph 2 of this Schedule and
agreed or determined in accordance with Paragraph 3 of this Schedule;

“Net Assets”

   the aggregate value of all fixed and current assets (excluding goodwill
patents trade marks and other intangible assets) less the aggregate value of all
current and deferred liabilities and provision for liabilities which require to
be recognised in accordance with FRS 12 and excluding any reserve or capital
created by the upward revaluation of assets subsequent to the Balance Sheet Date
to be determined solely by reference to the Completion Accounts

“Net Working Capital”

   the aggregate value of all current assets including for the avoidance of
doubt cash in hand and at bank stock work in progress trade debtors prepayments
less the aggregate value of all current liabilities including trade creditors
other creditors and accruals social security and taxation and provision for
liabilities which require to be recognised in accordance with FRS 12 to the
extent that it is a current liability to be determined solely by reference to
the Completion Accounts

“Target Studios Net Assets”

   £1,250,000

“Target Studios Net Working Capital”

   £207,000

 

125



--------------------------------------------------------------------------------

2. Completion Account

 

2.1 The Purchaser shall as soon as reasonably practicable and in any event
within sixty (60) days after Completion prepare or procure the preparation of
accounts for the Company in accordance with the provisions of this Schedule for
the period from 1 April 2006 to the Completion Accounts Date. The Vendors shall
supply promptly all such information and provide access to all such records and
personnel as the Purchaser shall reasonably require for this purpose.

 

2.2 The Completion Accounts shall be prepared by the Purchaser in accordance
with Accounting Practice and (subject thereto) and on the basis of the same
accounting principles, policies and bases used in the preparation of the Audited
Accounts (to the extent that the same are consistent with Accounting Practice)
but subject to the requirements of Paragraph 2.3 in the format set out in Part 2
of this Schedule 7.

 

2.3 In preparing the Completion Accounts:

 

  2.3.1 no value shall be attributed to goodwill or any other intangible asset;

 

  2.3.2 an inventory of fixed assets will be taken and such fixed assets shall
be included at the value at which they were included in the Audited Accounts (or
if acquired after the Balance Sheet Date their cost) subject to depreciation on
a pro rata basis at the rates used in the Audited Accounts and in each case less
provisions for damage or impairment on the same basis used in preparing the
Audited Accounts;

 

  2.3.3 stock (not including stocks held by the Company under any Consignment
Stock Agreement which shall not be included in the Completion Accounts) shall be
determined on the same basis as used in the Audited Accounts and provision will
be made for unuseable unsaleable slow moving or deteriorated stock;

 

  2.3.4 no value shall be attributed to any asset (including in particular any
pre payment or debt) except to the extent that following Completion the Company
will have the benefit of the same;

 

  2.3.5 full provision shall be made for rebate or discount that will fall due
and fees and commissions that will become payable after the Completion Accounts
Date in either case in respect of sales or other transactions that took place
before the Completion Accounts Date;

 

126



--------------------------------------------------------------------------------

  2.3.6 full provision shall be made in respect of all bonuses and other
payments in favour of the directors or employees or former directors or
employees other than a bonus of £117,000 paid or payable to Alison Jane Crisp on
or around the date of this Agreement together with employer’s NIC thereon;

 

  2.3.7 full provision shall be made for any debts due in the ordinary course of
trading outstanding and uncollected at the Completion Accounts Date for a period
of more than 120 days past the due date and still outstanding at the time that
the final draft of the Completion Accounts are delivered to the Vendors pursuant
to Paragraph 3.1 of this Part 1 of Schedule 7 and proper provision or reserve
shall be made for all other bad or doubtful debts;

 

  2.3.8 no provision shall be made for any matter which is the subject of and is
covered by the Indemnities;

 

  2.3.9 no provision shall be made for the costs of reinstatement or making good
dilapidations to the Properties;

 

  2.3.10 no provision shall be made for corporation tax;

 

  2.3.11 full provisions shall be made for any declared but unpaid dividends;

 

  2.3.12 No value shall be attributed to work in progress

 

  2.3.13 full provision shall be made for the stamp duty land tax payable in
respect of the lease of the premises of Morley Street, London, notwithstanding
that such lease completed after the Completion Accounts Date

 

2.4 The Purchaser shall procure the preparation of completion accounts in
relation to Studios in accordance with Schedule 7 of the Studios Agreement.

 

3. Procedure

 

3.1

The Purchaser shall deliver a final draft of the Completion Accounts to the
Vendors within sixty (60) days after the date of Completion together with such
working papers used in

 

127



--------------------------------------------------------------------------------

 

connection with the preparation of the same as shall be necessary or appropriate
to understand and agree the Completion Accounts and shall in addition at the
same time send to the Vendors their draft calculation of the Net Assets and of
the Net Working Capital.

 

3.2 Unless the Vendors shall notify the Purchaser in writing within twenty eight
(28) days after receipt of the draft Completion Accounts and draft calculation
of the Net Assets that they do not accept that such draft Completion Accounts
and/or draft calculation of Net Assets and/or of the Net Working Capital comply
with Paragraph 2 of this Schedule the Vendors shall be deemed to have accepted
such drafts as complying with Paragraph 2 of this Schedule.

 

3.3 If within the period of twenty eight (28) days after receipt of the draft
Completion Accounts and/or draft calculation of Net Assets and/or of the Net
Working Capital referred to in Paragraph 3.1 of this Schedule the Vendors shall
notify the Purchaser in writing that in the opinion of the Vendors the drafts do
not comply with Paragraph 2 of this Schedule then the Vendors and the Purchaser
shall use their respective best endeavours to reach agreement within a further
period of twenty eight (28) days of the last mentioned period (or such further
extended period as the parties shall agree in writing) upon adjustment to the
drafts to meet the objections of the Vendors and to agree the value of the Net
Assets and of the Net Working Capital.

 

3.4 In the event that the Vendors and the Purchaser are unable to reach
agreement pursuant to Paragraph 3.3 of this Schedule any matter in dispute shall
be referred forthwith to the decision of a single independent chartered
accountant or an independent firm of chartered accountants to be agreed upon
between them or (failing agreement) to be selected (at the instance of either
party) by the President for the time being of the Institute of Chartered
Accountants for England and Wales. Such independent chartered accountant or
independent firm of chartered accountants shall act as experts and not as
arbitrators and shall determine the matter or matters in dispute and his or
their decision shall be binding save in the event of fraud or manifest error.
The costs of the independent chartered accountant or the independent firm of
chartered accountants (as the case may be) shall be borne by the Vendors and the
Purchaser equally or in such other proportions as the said accountant or
accountants shall direct.

 

128



--------------------------------------------------------------------------------

3.5 If the Vendors accept or are deemed to accept that the said draft Completion
Accounts and draft calculation of the Net Assets and of the Net Working Capital
comply with Paragraph 2 of this Schedule such drafts or (if Paragraph 3.4 shall
apply) such drafts as adjusted by the independent accountant or accountants
shall be the Completion Accounts and the Net Assets and the Net Working Capital
for the purposes of this Agreement and shall be final and binding on the
parties.

 

3.6 The Purchaser shall or shall procure that the Purchaser’s Accountants shall
provide such information and explanation relating to the draft Completion
Accounts and draft calculation of Net Assets and the Net Working Capital and
their preparation as the Vendors or the Vendor’s Accountants or any independent
chartered accountant or independent firm of chartered accountants appointed
pursuant to Paragraph 3.4 shall reasonably require.

 

3.7 For the avoidance of doubt the Vendors shall in relation to all matters
relating to the Completion Accounts and for all purposes of this Schedule act
jointly. The Purchaser and the Purchaser’s Accountants shall not be obliged to
treat with the Vendors other than through the Vendors’ Accountants in relation
to this Schedule and provided that any notice required to be given to the
Vendors under this Schedule shall be given to them at the Vendors’ Solicitors
marked for the attention of Neil Jenneson.

 

4. Adjustment of Consideration

 

4.1

When the Completion Accounts and statement of Net Assets and of Net Working
Capital have become binding in accordance with paragraph 3.5 of Part 1 of this
Schedule 7 and the Completion Accounts and statement of Net Assets and of Net
Working Capital of Studios (all such terms as defined in the Studios Agreement)
shall have become binding in accordance with paragraph 3.5 of Part 1 of Schedule
7 of the Studios Agreement the consideration payable under this Agreement shall
be reduced by the amount (if any) by which the Net Assets of the Company as at
the Completion Accounts Date as shown by the

 

129



--------------------------------------------------------------------------------

 

Completion Accounts are less than nine hundred and fourty-six thousand pounds
(£946,000) or by which the Net Working Capital of the Company as at the date of
Completion as shown by the Completion Accounts is less than seven hundred and
sixty two thousand pounds (£762,000) (whichever shall be the greater amount
after having taken into account any reduction in the shortfall as hereafter
provided) provided that any shortfall shall be reduced as follows:-

 

  4.1.1 to the extent by which the Net Assets of Studios (as defined in the
Studios Agreement) as shown by the Completion Accounts of Studios (as defined in
the Studios Agreement) prepared in accordance with and which have become binding
pursuant to the provisions of Schedule 7 of the Studios Agreement) exceed the
Target Studios Net Assets; and

 

  4.1.2 to the extent by which the Net Working Capital of Studios (as defined in
the Studios Agreement) as shown by the Completion Accounts of Studios (as
defined in the Studios Agreement) prepared in accordance with and which have
become binding pursuant to the provisions of Schedule 7 of the Studios
Agreement) exceed the Target Studios Net Working Captial

 

4.2 Any reduction in the consideration payable under this Agreement shall be
paid by the Vendors to the Purchaser within ten (10) Business Days after the
Completion Accounts and the Studios Completion Accounts (as defined in the
Studios Agreement) have become binding as aforesaid and the Purchaser may but
shall not be obliged to make recourse to the Retention in respect of any claim
for payment under this Schedule but may do so if the Vendors are in default of
their obligations to make any such payment.

 

5. Interaction with other Provisions

Save as expressly provided in this Agreement neither the agreement or
determination of the Completion Accounts nor the adjustment of the consideration
pursuant to this Schedule shall constitute or operate as a waiver of or affect
any other rights powers or remedies of the Purchaser or any other provision of
this Agreement or the Studios Agreement and shall not preclude the exercise by
the Purchaser of any other right power or remedy of the Purchaser arising under
this Agreement the Studios Agreement or otherwise

 

130



--------------------------------------------------------------------------------

Part 2

Pro Forma Completion Accounts

Amounts are for illustration only being based on the Management Accounts as at

31 December 2006

Summarised profit and loss account

 

     £’000    £’000

Turnover

   3,166   

Direct materials and labour

   1,442    1,724        

Sundry income

      1               1725

Expenses (including £81,000 exceptional recruitment costs for increasing head
count as identified in document C1(v) contained in the Disclosure Letter)

   700   

Finance costs

   21   

Depreciation

   47    768          

Net profit before tax

      957        

Summarised balance sheet, Net Assets and Net Working Capital

 

          £’000

Fixed assets

      205

Current assets

   1,449   

Current liabilities

   687   

Net Working Capital

      762               967

Long term liabilities

      21        

Net Assets

      946        

Share capital and reserves

      946        

Note:

No corporation tax has been provided on the trading result for the period
covered by the Management Accounts

 

131



--------------------------------------------------------------------------------

SCHEDULE 8

Annual Accounts

Part 1

1. Definitions and Interpretation

In this Schedule where the context so admits the following words and terms shall
have the following meanings:

 

“Annual Accounts”

   the audited balance sheet of the Company made up as at the Annual Accounts
Date and the audited profit and loss of the Company for the twelve month
accounting reference period ending on that date;

“Annual Accounts Date”

   31st March 2007;

“EBITDA”

  

net operating profit of the Company as shown in the Annual Accounts after making
the following adjustments in line with the pro forma set out in Part 2 of this
Schedule 8 in relation to the period for which the Annual Accounts are prepared:

(1) before the deduction of bank interest and the interest and charges levied by
debtor finance arrangements and corporation tax payable in respect of such
period;

(2) excluding any interest receivable during such period;

(3) after adding back any depreciation on fixed assets and amortisation of
goodwill during such period; and

(4) after adding back any exceptional and/ or non-recurring items including
(without limitation) those items under the headings listed as “exceptional
recruitment costs” in document DD16 contained in the Disclosure Bundle, the
bonus paid or payable to Alison Jane Crisp on or around the date of this
Agreement in the sum of £117,000 together with employer’s NIC thereon, any costs
or provisions for any matter which is the subject of and is covered by the
Indemnities and any costs or provisions for the costs of reinstatement or making
good dilapidations to the Properties;

(5) excluding profits or losses attributable to the disposal of fixed assets
during such period; and

 

132



--------------------------------------------------------------------------------

   (6) before dividends (whether paid accrued or otherwise provided for) or
other distributions to shareholders during such period;

“EBITDA Statement”

   the statement in the form of the pro forma statement as set out in Part 2 of
this Schedule of the EBITDA prepared in accordance with Paragraph 2 of this
Schedule and agreed or determined in accordance with Paragraph 3 of this
Schedule;

“Thames 2007 EBITDA”

   the EBITDA of the Company in the twelve month accounting reference period
ending on the Annual Accounts Date on the same basis as the pro forma set out in
Part 2 of this Schedule 8;

“Studios 2007 EBITDA”

   the EBITDA of Studios in the twelve month accounting reference period ending
on the Annual Accounts Date on the same basis as the pro forma set out in Part 2
of the Studios Agreement of this Schedule 8;

“2007 EBITDA”

   the aggregate of the Thames 2007 EBITDA and the Studios 2007 EBITDA;

“Target EBITDA”

   the aggregate of the Target Studios EBITDA and the Target Thames EBITDA being
one million seven hundred thousand pounds (£1.7m) in total;

 

2. Annual Accounts

 

2.1 The Purchaser shall as soon as practicable after the Annual Accounts Date
and in any event within four (4) months after the Annual Accounts Date procure
the preparation by the Purchaser’s Accountants of the Annual Accounts and of the
EBITDA Statement in accordance with the provisions of this Schedule.

 

2.2 The Annual Accounts shall be prepared by the Purchaser in accordance with
Accounting Practice and subject thereto on the basis of the same accounting
principles, policies and bases used in the preparation of the Audited Accounts
(to the extent that the same are consistent).

 

2.3 The Purchaser shall procure the preparation of annual accounts in relation
to Studios in accordance with Schedule 8 of the Studios Agreement.

 

3. Procedure

 

3.1

The Purchaser shall deliver a final draft of the Annual Accounts to the Vendors
and the Studios Vendors within four (4) calendar months after the Annual
Accounts Date together

 

133



--------------------------------------------------------------------------------

 

with a draft of the EBITDA Statement and together also with such working papers
used in connection with the preparation of the same as the Purchaser considers
necessary or appropriate to understand and agree the EBITDA Statement.

 

3.2 Unless the Vendors or the Studios Vendors (acting jointly) shall notify the
Purchaser in writing within twenty eight (28) days after receipt of the draft
EBITDA Statement that they do not accept that such draft EBITDA Statement is a
true and accurate statement of 2007 EBITDA the Vendors and the Studios Vendors
shall be deemed to have accepted such draft as being a true and accurate
statement of 2007 EBITDA.

 

3.3 If within the period of twenty eight (28) days after receipt of the draft
EBITDA Statement referred to in Paragraph 3.1 of this Schedule the Vendors or
the Studios Vendors shall notify the Purchaser in writing that in the opinion of
the Vendors and the Studios Vendors the draft EBITDA Statement is not a true and
accurate statement of 2007 EBITDA then the Vendors and the Studios Vendors on
the one part and the Purchaser on the other part shall use their respective best
endeavours to reach agreement within a further period of fourteen (14) days of
the last mentioned period (or such further extended period as the parties shall
agree in writing) upon adjustments to the draft EBITDA Statement to meet the
objections of the Vendors and the Studios Vendors and to agree the amount of
2007 EBITDA.

 

3.4 In the event that the Vendors and the Studios Vendors on the one part and
the Purchaser on the other part are unable to reach agreement pursuant to
Paragraph 3.3 of this Schedule any matter in dispute shall be referred forthwith
to the decision of a single independent chartered accountant or an independent
firm of chartered accountants to be agreed upon between them or (failing
agreement) to be selected (at the instance of either party) by the President for
the time being of the Institute of Chartered Accountants for England and Wales.
Such independent chartered accountant or independent firm of chartered
accountants shall act as experts and not as arbitrators and shall determine the
matter or matters in dispute and his or their decision shall be binding save in
the event of fraud or manifest error. The costs of the independent chartered
accountant or independent firm of chartered accountants (as the case may be)
shall be borne by the Vendors and the Studios Vendors and the Purchaser equally
or in such other proportions as the said accountant or accountants shall direct.

 

3.5 If the Vendors and the Studios Vendors (acting jointly) accept or are deemed
to accept that the said EBITDA Statement is an accurate statement of 2007 EBITDA
such draft EBITDA Statement or (if Paragraph 3.4 shall apply) the final draft of
the EBITDA Statement as adjusted by the independent accountant or accountants
shall be the EBITDA Statement for the purposes of this Agreement and shall be
final and binding on the parties.

 

3.6

The Purchaser shall and shall procure that the Purchaser’s Accountants shall
provide such information and explanation relating to the draft Annual Accounts
and the draft EBITDA

 

134



--------------------------------------------------------------------------------

 

Statement and their preparation as a majority of each of the Vendors and the
Studios Vendors (acting jointly) or the Vendors’ Accountant or any independent
chartered accountant or independent firm of chartered accountants appointed
pursuant to Paragraph 3.4 shall reasonably require.

 

3.8 For the avoidance of doubt the Vendors and the Studios Vendors shall in
relation to all matters relating to the Annual Accounts and for all purposes of
this Schedule act jointly. The Purchaser and the Purchaser’s Accountants shall
not be obliged to treat with the Vendors other than through the Vendors’
Accountants in relation to this Schedule and provided that any notice required
to be given to the Vendors under this Schedule shall be given to them at the
Vendors’ Solicitors marked for the attention of Neil Jenneson.

 

3.8 Each of the parties shall perform its obligations under and observe the
terms of Schedule 8 of the Studios Agreement.

 

4. Adjustment of Consideration

 

4.1 When the EBITDA Statement has become binding in accordance with Paragraph
3.5, and subject to Paragraph 4.4, if the amount of 2007 EBITDA equals or
exceeds Target EBITDA:

 

  4.1.1 subject to Clause 8 of the Agreement and to Clause 8 of the Studios
Agreement the EBITDA Retention will be released and paid to the Vendors’
Solicitors as agents for the Vendors and the Studios Vendors; and

 

  4.1.2 the Purchaser shall pay by way of additional consideration for the Sale
Shares payable under this Agreement and for the Studios Shares payable under the
Studios Agreement a sum equal to one half of the amount by which 2007 EBITDA
exceeds the Target EBITDA.

and the Vendors and the Studios Vendors shall as soon as reasonably practicable
thereafter and in any event within seven days of the Payment Date notify the
Purchaser of the apportionment of such additional consideration as between the
Sale Shares as a whole and the Studios Shares as a whole.

 

4.2

Subject to Paragraph 4.3, if the 2007 EBITDA is less than the Target EBITDA then
the amount by which the 2007 EBITDA is less than the Target EBITDA will be
multiplied by a factor of 5.4 and the amount which is equal to the product will
be paid by the Vendors and the Studios Vendors to the Purchaser. The amount
payable to the Purchaser shall (to the extent that there are monies standing to
the credit of the EBITDA Retention Account (after addition of interest and
deduction of bank charges and other amounts which the bank or the Vendors’
Solicitors and the Purchaser’s Solicitors are bound to make)) be released and
paid from the EBITDA Retention Account within ten (10) Business Days of the date
when the EBITDA Statement shall have become binding in accordance with Paragraph
3.5 and if such monies shall be less than such amount then the Vendors and the
Studios Vendors

 

135



--------------------------------------------------------------------------------

 

shall pay the amount of the balance of any monies payable to the Purchaser also
within ten (10) Business Days of such date. Subject always to Clause 8 of the
Agreement and Clause 8 of the Studios Agreement the balance of the EBITDA
Retention (if any) will be released and paid to the Vendors Solicitors. For the
avoidance of doubt and by way of example only if 2007 EBITDA is One million six
hundred thousand pounds (£1.6m) the Purchaser shall be entitled to be paid Five
hundred and forty thousand pounds (£540,000) and (subject to Clause 8 of the
Agreement and Clause 8 of the Studios Agreement) the sum of One million and
eighty thousand pounds (£1,080,000) will be paid to the Vendors’ Solicitors from
the EBITDA Retention (together with any relevant interest thereon).

 

4.3 The parties agree and acknowledge that in the event that 2007 EBITDA is less
than the Target EBITDA the liability of the Vendors and the Studios Vendors to
the Purchaser under this Schedule shall not exceed the sum of one million six
hundred and twenty thousand pounds (£1,620,000) (being the EBIDTA Retention) but
save as expressly provided otherwise in this Agreement neither the agreement or
determination of the EBITDA Statement nor the adjustment of the consideration
pursuant to this Schedule shall constitute or operate as a waiver of or affect
any other rights powers or remedies of the Purchaser or any other provision of
this Agreement or the Studios Agreement and shall not preclude the exercise by
the Purchaser of any other right power or remedy of the Purchaser arising under
this Agreement the Studios Agreement or otherwise.

 

4.4 In the event that there is a dispute between the Purchaser and the Vendors
or the Studios Vendors as to the 2007 EBITDA (notwithstanding the amount in
dispute) such amount as is not in dispute shall (and notwithstanding the
specific provisions of Clause 8.10 of the Agreement and of Clause 8.10 of the
Studios Agreement) but subject always to any amounts being validly retained
pursuant to Clause 8 of the Agreement or (as the case may be) Clause 8 of the
Studios Agreement be released and paid from the EBITDA Retention to the Vendors’
Solicitors as agent for the Vendors and the Studios Vendors (together with any
relevant interest thereon and after deduction or allowance for any bank charges
and other deductions which the bank or the Vendors’ Solicitors and the
Purchaser’s Solicitors are bound to make)

 

136



--------------------------------------------------------------------------------

Part 2

Pro Forma EBITDA Statement

Amounts are for illustration only being based on the Management Accounts as at

31 December 2006

 

     £’000    £’000

Net profit before tax

      957

Add

     

Depreciation

   47   

Interest

   3   

Exceptional recruitment costs for increasing head count (as identified in
document C1(v) a copy of which is contained in the Disclosure Bundle

   81    131          

EBITDA

      1088        

 

137



--------------------------------------------------------------------------------

SCHEDULE 9

The Studios Vendors

Patrick Edward McGurk

20 Alanhall Way

Westella Road

Kirkella

East Yorkshire

HU10 7QU

Lawrence McGurk

57 Prince of Wales

Apartments

South Cliff

Scarborough

North Yorkshire

YO11 2BB

Alison Louise Austin

19 Green Lane

Cottingham

East Yorkshire

HU16 5JJ

Jonathan Robert McCarthy

19 Green Lane

Cottingham

East Yorkshire

HU16 5JJ

 

138



--------------------------------------------------------------------------------

  

EXECUTED as a Deed (and

  

    )

       

delivered upon its dating) by

  

    )

        McGurk Group Limited   

    )

     Acting by   

    )

            Director    /s/ Patrick Edward McGurk             Secretary    /s/
Ian Newton     

EXECUTED as a Deed (and

  

    )

       

delivered upon its dating) by

  

    )

        Paul John Fraine   

    )    /s/ Paul John Fraine

    

in the presence of:

  

    )

       

Witness Signature:

       /s/ Stephen J. Trynka     

Witness Name:

       Stephen J. Trynka     

Witness Address:

       Wilberforce Court Hull     

Witness Occupation:

       Solicitor     

EXECUTED as a Deed (and

  

    )

       

delivered upon its dating) by

  

    )

        Julie K Martindale   

    )    /s/ J. K. Martindale

    

in the presence of:

  

    )    

    

Witness Signature:

       /s/ Stephen J. Trynka           

Witness Name:

                

Witness Address:

                

Witness Occupation:

                

 

139



--------------------------------------------------------------------------------

EXECUTED as a Deed (and

    

)

       

delivered upon its dating) by

    

)

       

Alison Jane Crisp

    

)    /s/ Alison Jane Crisp

     

in the presence of:

    

)

       

Witness Signature:

     /s/ Stephen J. Trynka           

Witness Name:

                  

Witness Address:

                  

Witness Occupation:

                  

EXECUTED as a Deed (and

    

)

       

delivered upon its dating) by

    

)

        SGS Packaging Europe Holdings Limited         

)

      Acting by     

)

               Director   /s/ Brian McGrath           
    Secretary/Director       /s/ Richard Jones      

EXECUTED as a Deed (and

    

)

       

delivered upon its dating) by

    

)

        Patrick Edward McGurk     

)    /s/ Patrick Edward McGurk

     

in the presence of:

    

)

       

Witness Signature:

     /s/ Stephen J. Trynka      

Witness Name:

             

Witness Address:

             

Witness Occupation:

             

 

140



--------------------------------------------------------------------------------

EXECUTED as a Deed (and

    

)

       

delivered upon its dating) by

    

)

        Lawrence McGurk     

)    /s/ Patrick Edward McGurk

     

in the presence of:

    

)    as attorney

     

Witness Signature:

     /s/ Stephen J. Trynka           

Witness Name:

                  

Witness Address:

                  

Witness Occupation:

                  

EXECUTED as a Deed (and

    

)

       

delivered upon its dating) by

    

)

        Alison Louise Austin     

)    /s/ A. L. Austin

     

in the presence of:

    

)

       

Witness Signature:

     /s/ Stephen J. Trynka           

Witness Name:

                  

Witness Address:

                  

Witness Occupation:

                  

EXECUTED as a Deed (and

    

)

       

delivered upon its dating) by

    

)

        Jonathan Robert McCarthy     

)    /s/ Jonathan Robert McCarthy

     

in the presence of:

    

)

       

Witness Signature:

     /s/ Stephen J. Trynka      

Witness Name:

             

Witness Address:

             

Witness Occupation:

             

 

141



--------------------------------------------------------------------------------

EXECUTED as a deed by

SGS INTERNATIONAL INC.

 

/s/ Brian McGrath

  Authorised signatory  

/s/ Richard Jones

  Authorised signatory

 

142